EXHIBIT 10.3

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is executed as of the 9th day of May, 2008
(the “Effective Date”), by and between FIFTH THIRD BANK, a Michigan banking
corporation, and its successors and assigns (hereinafter referred to as
“Lender”), having an address at 8000 Maryland Avenue, Suite 1400, St. Louis,
Missouri 63105, and BLACKHAWK BIOFUELS, LLC, a Delaware limited liability
company (hereinafter referred to as “Borrower”), with an address of 22 Chicago
Avenue, Freeport, Illinois 61032-4230.

 

Recitals

 

The following recitals are a material part of this Agreement:

 

A.            Borrower intends to acquire all of the assets of Biofuels Company
of America, LLC, an Illinois limited liability company (“BCA”) pursuant that
certain Asset Purchase Agreement dated March 14, 2008 (the “Asset Purchase
Agreement”), by and among Borrower, BCA, Renewable Energy Group, Inc., a
Delaware corporation, Biodiesel Investment Group, LLC, a Delaware limited
liability company and Bunge North America, Inc., a New York corporation; and

 

B.            In connection with the purchase of the assets of BCA, Borrower
will assume BCA’s leasehold interest in that certain property located in the
City of Danville, County of Vermilion, State of Illinois, which property is
located at 300 N. Anderson Street and more particularly described in Exhibit A
attached hereto, which by this reference is made a  part hereof (the
“Property”); and

 

C.            Borrower desires to further develop the Property for utilization
as an industrial plant for the production of biodiesel fuel (the “Biodiesel
Plant”); and

 

D.            Borrower has applied to Lender for (a) a construction/term loan in
the aggregate maximum amount of $24,650,000 (the “Construction/Term Loan”) for
the purpose of financing (i) the purchase of the assets of BCA,  (ii) the
completion of the first stage of construction of the Biodiesel Plant at the
Property, and  (iii) related development costs, and (b) a revolving line of
credit loan in the aggregate maximum amount of $5,000,000 (the “Revolving Credit
Loan”) for the purpose of financing the short-term working capital needs of
Borrower; and

 

E.             The Property is to be developed in accordance with the plans and
specifications for the Biodiesel Plant which are generally described in
Exhibit B-1 attached hereto (such plans and specifications, together with such
additional plans and specifications and all amendments and modifications thereof
in accordance with the terms of this Agreement are herein referred to
collectively as the “Project Plans and Specifications”) and the plans and
specifications for the Biodiesel Plant which are generally described in
Exhibit B-2 attached hereto (such plans and specifications, together with such
additional plans and specifications and all amendments and modifications thereof
in accordance with the terms of this Agreement are herein referred to
collectively as the “Project Addition Plans and Specifications”); and

 

--------------------------------------------------------------------------------


 

F.             Lender has agreed to make the Construction/Term Loan and the
Revolving Credit Loan to Borrower upon and subject to all of the terms,
covenants and agreements of this Agreement.

 

Contractual Provisions

 

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1.           GENERAL DEFINITIONS.

 

1.1           Definitions.  All terms as used in this Agreement shall, unless
otherwise defined in the body of this Agreement, have the following meanings
(terms defined in the singular to have the same meaning when used in the plural
and vice versa):

 

Account Debtor shall mean any Person who is or may become obligated under or on
account of an Account.

 

Accounts shall mean all accounts (as defined in the Code), contract rights,
chattel paper, instruments and documents, in which Borrower now has or hereafter
acquires an interest.

 

Advances shall mean each disbursement of money by Lender to Borrower under the
Construction/Term Loan and the Revolving Credit Loan.

 

Affiliate shall mean (i) a Person which owns or otherwise has an interest in 5%
or more of any stock of Borrower, or (ii) 5% or more of the stock or other
ownership units of which Borrower (or any shareholder, director, officer,
employee or direct or indirect subsidiary of Borrower or any combination
thereof) owns or otherwise has an interest in, or (iii) which, directly or
through one or more intermediaries, is controlled by, controls, or is under
common control with Borrower.  For purposes of subpart (iii) above, “control”
means the ability, directly or indirectly, to affect the management or policies
of a Person by virtue of an ownership interest, by right of contract or any
other means.

 

Applicable Margin shall mean the amount set forth below that shall be added to
LIBOR to determine the applicable per annum interest rate under the
Construction/Term Loan after the Conversion Date, which amount shall be based
upon (i) Borrower’s EBITDA on an annualized basis until the Biodiesel Plant has
been in operation for four (4) full fiscal quarters and (ii) Borrower’s Rolling
Four-Quarter EBITDA when the Biodiesel Plant has been in operation for four
(4) full fiscal quarters and thereafter:

 

Annualized EBITDA/Rolling Four-Quarter EBITDA

 

Applicable Margin

Equal to or greater than $7,000,000

 

225 bps

Equal to or greater than $6,000000 but less than $7,000,000

 

250 bps

Equal to or greater than $5,000000 but less than $6,000,000

 

275 bps

Equal to or greater than $4,000000 but less than $5,000,000

 

300 bps

Less than $4,000,000

 

325 bps

 

2

--------------------------------------------------------------------------------


 

Upon delivery of the quarterly statements and the compliance certificate
pursuant to Section 7.12, the Lender will review and confirm the Borrower’s
calculation of its annualized EBITDA or Rolling Four-Quarter EBITDA, as
applicable, for such fiscal quarter.  The Applicable Margin shall automatically
be adjusted in accordance with the annualized EBITDA or Rolling Four-Quarter
EBITDA, as applicable, of the Borrower as of the end of each fiscal quarter,
such automatic adjustment to take effect as of the first day of the second
calendar month after the end of the fiscal quarter to which the quarterly
financial statement and compliance certificate relate.  If the Borrower fails to
deliver such financial statements and compliance certificate for a particular
fiscal quarter, which set forth the Rolling Four-Quarter EBITDA of the Borrower
for that quarter, within the period of time required by Section 7.12 (and said
failure to deliver said financial statements is not waived by Lender in writing)
or if a Default occurs, then the Applicable Margin shall be automatically
adjusted to the highest Applicable Margin listed above, with such automatic
adjustments (a) to take effect immediately and (b) to remain in effect until
subsequently adjusted in accordance herewith upon the delivery of the required
financial statements and compliance certificate for the following fiscal quarter
or, in the event of a Default, when such Default shall have been cured or waived
by the Lender.  Any automatic adjustment in the Applicable Margin due to
(i) Borrower’s failure to deliver its financial statements and compliance
certificate for a particular quarter or (ii) the occurrence of a Default, shall
not be deemed to be a waiver by Lender of any such Default.

 

Asset Purchase Agreement shall have the meaning set forth in the Recitals to
this Agreement.

 

Assignment and Assumption of Construction Management Services Agreement shall
mean that certain Assignment and Assumption Agreement dated as of May 9, 2008 by
and between Borrower and BCA, and consented to in writing by Project General
Contractor.

 

Assignment and Assumption of Equipment Purchase and Sale Agreement shall mean
that certain Assignment and Assumption Agreement dated as of May 9, 2008 by and
between Borrower and BCA, and consented to in writing by De Smet.

 

Assignment and Assumption of Ground Lease shall mean that certain First
Amendment, Assignment and Assumption and Consent to Assignment of Ground Lease
and Conveyance of Leasehold Improvements dated May 9, 2008 by and among
Landlord, Borrower and BCA.

 

Assignment of Construction Documents shall mean that certain Assignment of
Contracts, Ancillary Documents and Other Rights of even date herewith executed
by Borrower in favor of Lender to secure the Obligations, and consented to by
the Project General Contractor, the Project Addition General Contractor, such
Major Subcontractors as Lender may reasonably require, and any and all other
consents to such assignment as may be reasonably required by Lender, and all
amendments, modifications, replacements and restatements thereof.

 


ASSIGNMENT OF EQUIPMENT PURCHASE AND SALE AGREEMENT SHALL MEAN THAT CERTAIN
ASSIGNMENT OF EQUIPMENT PURCHASE AND SALE AGREEMENT OF EVEN DATE HEREWITH
EXECUTED BY BORROWER IN FAVOR OF LENDER TO SECURE THE OBLIGATIONS, WHICH
ASSIGNMENT COLLATERALLY ASSIGNS ALL

 

3

--------------------------------------------------------------------------------


 


OF BORROWER’S RIGHTS UNDER THE EQUIPMENT PURCHASE AND SALE AGREEMENT (AS
ASSIGNED TO AND ASSUMED BY BORROWER PURSUANT TO THE ASSIGNMENT AND ASSUMPTION OF
EQUIPMENT PURCHASE AND SALE AGREEMENT) TO LENDER, AND ANY AND ALL CONSENTS TO
SUCH ASSIGNMENT AS MAY BE REASONABLY REQUIRED BY LENDER, AND ALL AMENDMENTS,
MODIFICATIONS, REPLACEMENTS AND RESTATEMENTS THEREOF.


 


ASSIGNMENT OF MANAGEMENT AND OPERATIONAL SERVICES AGREEMENT SHALL MEAN THAT
CERTAIN ASSIGNMENT OF MANAGEMENT AND OPERATIONAL SERVICES AGREEMENT DATED AS OF
EVEN DATE HEREWITH BY BORROWER IN FAVOR OF LENDER TO SECURE THE OBLIGATIONS,
WHICH ASSIGNMENT COLLATERALLY ASSIGNS ALL OF BORROWER’S RIGHTS UNDER THE
MANAGEMENT AND OPERATIONAL SERVICES AGREEMENT TO LENDER, AND ANY AND ALL
CONSENTS TO SUCH ASSIGNMENT AS MAY BE REASONABLY REQUIRED BY LENDER, AND ALL
AMENDMENTS, MODIFICATIONS, REPLACEMENTS AND RESTATEMENTS THEREOF.


 


ASSIGNMENT OF OIL FEEDSTOCK SUPPLY AGREEMENT SHALL MEAN THAT CERTAIN ASSIGNMENT
OF OIL FEEDSTOCK SUPPLY AGREEMENT DATED AS OF EVEN DATE HEREWITH EXECUTED BY
BORROWER IN FAVOR OF LENDER TO SECURE THE OBLIGATIONS, WHICH ASSIGNMENT
COLLATERALLY ASSIGNS ALL OF BORROWER’S RIGHTS UNDER THE OIL FEEDSTOCK SUPPLY
AGREEMENT TO LENDER, AND ANY AND ALL CONSENTS TO SUCH ASSIGNMENT AS MAY BE
REASONABLY REQUIRED BY LENDER, AND ALL AMENDMENTS, MODIFICATIONS, REPLACEMENTS
AND RESTATEMENTS THEREOF.


 

Assignment of Representations, Warranties and Indemnities shall mean that
certain Certificate and Collateral Assignment dated as of even date herewith
executed by Borrower in favor of Lender to secure the Obligations, which
assignment collaterally assigns all of Borrower’s rights with respect to the
representations, warranties and indemnities contained in the Asset Purchase
Agreement to Lender, and all amendments, modifications, replacements and
restatements thereof.

 


ASSIGNMENT OF SERVICES AGREEMENT SHALL MEAN THAT CERTAIN ASSIGNMENT OF SERVICES
AGREEMENT DATED AS OF EVEN DATE HEREWITH EXECUTED BY BORROWER IN FAVOR OF LENDER
TO SECURE THE OBLIGATIONS, WHICH ASSIGNMENT COLLATERALLY ASSIGNS ALL OF
BORROWER’S RIGHTS UNDER THE SERVICES AGREEMENT TO LENDER, AND ANY AND ALL
CONSENTS TO SUCH ASSIGNMENT AS MAY BE REASONABLY REQUIRED BY LENDER, AND ALL
AMENDMENTS, MODIFICATIONS, REPLACEMENTS AND RESTATEMENTS THEREOF.


 

Availability shall mean the difference of (i) the Borrowing Base and (ii) the
outstanding principal balance of each Advance under the Revolving Credit Loan.

 

Average Quarterly Loan Balance shall mean the amount obtained by adding the
outstanding principal balance of all Advances under Revolving Credit Loan owing
by Borrower to Lender outstanding at the end of each day for each day of the
quarter in question and by dividing such sum by the number of days in such
quarter.

 

Biodiesel Plant shall have the meaning set forth in the Recitals to this
Agreement.

 

Borrower shall have the meaning set forth in the Recitals to this Agreement.

 

Borrowing Base shall mean, at any date of determination, an amount equal to: 
(a) the Eligible Account Advance Amount, plus (b) the Eligible Inventory Advance
Amount.  In no event, however, shall the Borrowing Base exceed Five Million and
00/100 Dollars ($5,000,000.00).

 

4

--------------------------------------------------------------------------------


 

Budget shall mean (a) the detailed budget setting forth (i) the costs for the
acquisition of the assets of BCA, including, without limitation, the leasehold
interest in the Property, and (ii) the projected Project Costs for the remaining
construction of the Project in accordance with the Project Plans and
Specifications, attached hereto as Exhibit C-1, as the same may be amended and
modified from time to time (the “Project Budget”), and (ii) the detailed budget
setting forth the projected Project Addition Costs for the construction of the
Project Addition in accordance with the Project Addition Plans and
Specifications, attached hereto as Exhibit C-2, as the same may be amended and
modified from time to time (the “Project Addition Budget”).

 

Business Day shall mean any day other than a Saturday, Sunday or a legal holiday
on which banks are authorized or required to be closed for the conduct of
commercial banking business in St. Louis, Missouri.

 

Capital Expenditures shall mean expenditures made and liabilities incurred for
the direct or indirect acquisition of any fixed assets or improvements,
replacements, substitutions or additions thereto which have a useful life of
more than one year, including, without limitation, payments with respect to
capitalized lease obligations.

 

Cash Portion of the Debt Service Fund Amount shall have the meaning set forth in
Section 3.6(a) of this Agreement.

 

CDBG Grant shall mean that certain Community Development Block Grant from the
City to BCA in an amount not less than $225,000, as assigned by BCA to Borrower
pursuant to the Asset Purchase Agreement.

 

City shall mean the City of Danville, Illinois.

 

Closing Date shall mean the date on which all of the conditions precedent set
forth in Sections 5.1, 5.2 and 5.4 are satisfied and the Initial
Construction/Term Loan Disbursement is made hereunder.

 

Code shall mean the Uniform Commercial Code as adopted and in force in the State
of Missouri (or, if deemed applicable, the State of Delaware), as from time to
time amended.

 

Collateral shall mean all real and personal property of Borrower in which a
security interest or other lien has been granted to or for the benefit of Lender
pursuant to the Security Agreement, the Leasehold Mortgage, or the other Loan
Documents or which otherwise secures the payment or performance of any of the
Obligations.

 

Collateral Documents shall mean the following (including all amendments,
modifications, replacements, restatements, renewals and extensions thereof):

 

(i)            Leasehold Mortgage;

 

(ii)           Security Agreement;

 

(iii)          the Assignment of Oil Feedstock Supply Agreement;

 

5

--------------------------------------------------------------------------------


 

(iv)          the Assignment of Services Agreement;

 

(v)           the Assignment of Management and Operational Services Agreement;

 

(vi)          the Assignment of Equipment Purchase and Sale Agreement;

 

(vii)         the Assignment of Construction Documents;

 

(viii)                        the Assignment of Representations, Warranties and
Indemnities;

 

(ix)                                the Renewable Fuels Grant Account Agreement;

 

(x)                                   the Debt Service Fund Account Agreement;

 

(xi)                                the Construction Escrow Account Agreement;

 

(xii)                             the Working Capital Escrow Acount Agreement;
and

 

(xiii)                          the Project Addition Escrow Account Agreement.

 

Commencement of Production shall mean the date that the Biodiesel Plant begins
producing biodiesel fuel at its normal operating capacity, as determined by
Lender in its sole discretion.

 

Construction Documents shall mean, collectively, the Project General
Construction Contract, the Project Addition General Construction Contract, the
Equipment Purchase and Sale Agreement and all Subcontracts.

 

Construction Escrow Account shall mean an escrow account held by Lender,
containing certain funds of Borrower, to be controlled by Lender and paid out as
Advances hereunder, if required by Lender in accordance with
Section 5.2(f) hereof.

 

Construction Escrow Account Agreement shall mean that certain Construction Loan
Escrow Loan Account Agreement and Pledge dated as of the Effective Date by and
between Borrower and Lender.

 

Construction/Term Loan shall have the meaning set forth in the Recitals to this
Agreement.

 

Construction/Term Loan Commitment shall mean the maximum principal amount of
$24,650,000.

 

Construction/Term Loan Maturity Date shall mean November 3, 2011.

 

Construction/Term Loan Note shall mean that certain Construction/Term Loan Note
from Borrower to Lender in the principal amount of $24,650,000, and all
amendments, modifications, replacements, restatements, renewals and extensions
thereof, which Construction/Term Loan Note shall mature on the Construction/Term
Loan Maturity Date.

 

6

--------------------------------------------------------------------------------


 

Contract Price of Project General Construction Contract shall mean $29,321,000.

 

Contract Price of Project Addition General Construction Contract shall mean
$11,767,633.

 

Conversion Date shall mean the date of Lender’s receipt of Borrower’s compliance
certificate for the fiscal quarter ended June 30, 2009.

 

DCEO shall mean the Illinois Department of Commerce and Economic Opportunity.

 

Debt Service Fund Account shall mean that certain escrow account established on
behalf of Borrower with Lender whereby Borrower shall deposit the required cash
portion of the Debt Service Fund Amount, such cash portion to be in the amount
of $2,000,000, which amount represents four-sevenths (4/7) of the Debt Service
Fund Amount.

 

Debt Service Fund Account Agreement shall mean that certain Debt Service Fund
Account Agreement and Pledge dated as of the Effective Date by and between
Borrower and Lender.

 

Debt Service Fund Amount shall mean $3,500,000.

 

Debt Service Fund Guaranty shall mean that certain Guaranty given by REG to
Lender and dated on or about the date hereof, which Guaranty guarantees
three-sevenths (3/7) of the obligations of Borrower pertaining to the Debt
Service Fund (in lieu of a cash deposit) in accordance with Section 3.6 hereof,
and all amendments, modifications, replacements, restatements, extensions and
renewals thereof.

 

Default means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

 

Default Rate shall mean a variable rate of interest per annum equal to the Prime
Rate plus four percent (4%).

 

De Smet shall mean De Smet Ballestra North America, Inc.

 

Disbursements shall have the meaning set forth in Section 6.2 of this Agreement.

 

EBITDA shall mean, for any period, the Net Income for such period, plus (to the
extent deducted in computing net income) Interest Expense (including imputed
interest on capital leases), taxes, depreciation and amortization, and further
adjusted to exclude (i) any non-cash gain or loss on the sale of assets,
(ii) any gains or losses with respect to hedging or similar transactions,
(iii) extraordinary gains or losses determined in accordance with GAAP, and
(iv) any other extraordinary gains or losses as determined by Lender in its sole
discretion.

 

Economic Development Programming Assistance Grant shall mean that certain grant
from IDOT to the City of Danville pursuant to that certain Economic
Development/TARP Agreement in an amount not less than $751,167, which proceeds
shall be used by the City of Danville for the construction of infrastructure
improvements supporting the Biodiesel Plant.

 

7

--------------------------------------------------------------------------------


 

Effective Date shall have the meaning set forth in the opening paragraph to this
Agreement.

 

Eligible Account shall mean an Account arising in the ordinary course of a
Borrower’s business from the sale of goods or the rendering of services which
Lender, in its reasonable discretion, deems to be an Eligible Account.  To be an
Eligible Account, such Account must be subject to Lender’s perfected first
priority security interest and no other lien other than a Permitted Lien, and
must be evidenced by an invoice or other documentary evidence satisfactory to
Lender.  Without limiting the generality of the foregoing, no Account shall be
an Eligible Account if:

 

(i)            it remains unpaid more than ninety (90) days after the original
invoice date; or

 

(ii)           twenty-five percent (25%) of its balance on a current invoice
remains unpaid more than ninety (90) days after the original invoice date; or

 

(iii)          twenty-five percent (25%) or more of the Accounts from the
Account Debtor are not Eligible Accounts; or

 

(iv)          the Account Debtor is also Borrower’s creditor or supplier, or has
disputed liability with respect to such Account, or has made any claim with
respect to any other Account due from such Account Debtor to Borrower, or the
Account otherwise is or may become subject to any right of setoff by the Account
Debtor; or

 

(v)           the Account Debtor has commenced a voluntary case under the
federal bankruptcy laws, as now  constituted or hereafter amended, or made an
assignment for the benefit of creditors, or a decree or order for relief has
been entered by a court having jurisdiction in the premises in respect of the
Account Debtor in an involuntary case under the federal bankruptcy laws, as now
constituted or hereafter amended, or any other petition or other application for
relief under the federal bankruptcy laws has been filed against the Account
Debtor, or if the Account Debtor has failed, suspended business, ceased to be
solvent, or consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs; or

 

(vi)          it arises from a sale to an Account Debtor outside the United
States, unless the sale is on letter of credit, guaranty or acceptance terms, in
each case acceptable to Lender in its sole discretion; or

 

(vii)         it arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment or any other
repurchase or return basis; or

 

(viii)        Lender believes, in its reasonable credit judgment, that
collection or payment of such Account is doubtful or will be delayed by reason
of the Account Debtor’s financial condition; or

 

8

--------------------------------------------------------------------------------


 

(ix)           the Account Debtor is the United States of America, or any state,
or any department, agency, instrumentality or subdivision thereof, unless
Borrower to whom such Account is due assigns its right to payment of such
Account to Lender, in form and substance satisfactory to Lender, so as to comply
with the Assignment of Claims Act, as amended (31 U.S.C. Section 3727 et seq.),
or the comparable state statute, as the case may be; or

 

(x)            the goods giving rise to such Account have not been shipped to
the Account Debtor in accordance with the Account Debtor’s instructions in
respect of such goods, or such goods are otherwise nonconforming goods, or the
services giving rise to such Account have not been properly performed by
Borrower to whom such Account is due; or

 

(xi)           the total unpaid Accounts of the Account Debtor exceed a credit
limit determined by Lender in its reasonable discretion (which credit limit may
be based upon the extent to which the total unpaid Accounts of such Account
Debtor are excessive relative to all other unpaid Accounts and upon such other
customary credit criteria as Lender deems appropriate), to the extent such
Account exceeds such limit; or

 

(xii)          the Account is evidenced by chattel paper or an instrument of any
kind, or has been reduced to judgment; or

 

(xiii)         Borrower has made any agreement with the Account Debtor for any
deduction therefrom, except for discounts or allowances which are made in the
ordinary course of the Borrower’s business for prompt payment and which
discounts or allowances are reflected in the calculation of the face value of
each invoice related to such Account; or

 

(xiv)        it arises out of a sale made by Borrower to any subsidiary, direct
or indirect, of the Borrower or any Affiliate of the Borrower or to a Person
controlled by an Affiliate of the Borrower, and said sale is not in the ordinary
course of and pursuant to the reasonable requirements of the Borrower’s Business
or upon fair and reasonable terms substantially as favorable to the Borrower as
those which would be obtained in a comparable arms-length transaction with a
non-Affiliate.

 

Eligible Account Advance Amount shall mean an amount equal to the lesser of
(i) $2,000,000 or (ii) the product of (a) the Eligible Account Advance Rate,
times (b) the net amount of Borrower’ Eligible Accounts.

 

Eligible Account Advance Rate shall mean up to seventy-five percent (75%), as
determined by Lender in its reasonable discretion.

 

Eligible Inventory shall mean such raw and finished Inventory of a Borrower
which Lender, in the exercise of its reasonable discretion, deems to be Eligible
Inventory.  Without limiting the generality of the foregoing, no inventory shall
be Eligible Inventory unless, in Lender’s reasonable opinion, it (i) is in good
and saleable condition, (ii) is not obsolete or unmerchantable, (iii) meets all
standards imposed by any governmental agency or authority, (iv) conforms in all
respects to the warranties and representations set forth in this Agreement and
the

 

9

--------------------------------------------------------------------------------


 

Security Agreement, (v) is at all times subject to Lender’s duly perfected,
first priority security interest and no other lien other than a Permitted Lien,
and (vi) is situated at the Property.  Eligible Inventory shall not include any
Off-Grade Product.  As used herein, “Off-Grade Product” shall include biodiesel
that fails to meet the specifications contained in ASTM D6751 as it may be
amended or modified (or such other standards for biodiesel as may in the future
develop in the biodiesel industry) or if for any other reason a customer of
Borrower reasonably rejects biodiesel.  With respect to products other than
biodiesel, for purposes of this Agreement, Off-Grade Product shall include
product that fails to meet specifications reasonably required by Lender, or if
for any other reason a customer reasonably rejects such Product.

 

Eligible Inventory Advance Amount shall mean the product of (a) the Eligible
Inventory Advance Rate, times (b) the net amount of Borrower’ Eligible
Inventory, calculated on the lower of cost or market, on a first-in, first-out
basis.

 

Eligible Inventory Advance Rate shall mean up to fifty percent (50%), as
determined by Lender in its reasonable discretion.

 

Environmental Laws shall mean any and all laws, statutes, ordinances, rules,
regulations, orders, or determinations of any governmental authority pertaining
to health or the environment in effect in any and all jurisdictions in which
Borrower is or at any time may be doing business, or where the real property of
Borrower is located, including without limitation, the Clean Air Act, as
amended; the Comprehensive, Environmental, Response, Compensation, and Liability
Act of 1980, as amended (“CERCLA”), the Federal Water Pollution Control Act
Amendments; the Occupational Safety and Health Act of 1970, as amended (“OSHA”);
the Resource Conservation and Recovery Act of 1976, as amended (“RCRA”); the
Safe Drinking Water Act, as amended; and the Toxic Substances Control Act, as
amended.

 

Equipment Purchase and Sale Agreement shall mean that certain Equipment Purchase
and Sale Agreement dated September 7, 2006 by and between BCA and De Smet for
the purchase from De Smet of certain equipment used in the construction of the
Project and/or the operation of Biodiesel Plant, and all amendments,
modifications, replacements and restatements thereof, as assigned to Borrower
pursuant to that certain Assignment and Assumption of Equipment Purchase and
Sale Agreement dated as of May 9, 2008 by and between BCA and Borrower and
consented to in writing by De Smet.

 

Equity Interests shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations from time to time promulgated
thereunder.

 

Event of Default shall mean those events set forth in Section 8.1.

 

Financial Covenant Commencement Date shall have the meaning set forth in
Section 7.33.

 

10

--------------------------------------------------------------------------------


 

Fixed Charge Coverage Ratio shall mean the ratio of (i) sum of Borrower’s
EBITDA, minus taxes, minus dividends and distributions, minus maintenance
Capital Expenditures, plus or minus any non-cash items, minus any Net Income
Bonus (as defined under Management and Operational Services Agreement) payments
or any other bonus or incentive payments made under the Management and
Operational Services Agreement (to the extent such payments have not already
been subtracted in determining EBITDA) to (ii) the sum of the principal on
long-term Indebtedness due during the twelve month period ending as of the
applicable measurement date, plus Interest Expense, all calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

Funded Debt shall mean the sum of (a) the outstanding principal balance of the
Loans hereunder, (b) the aggregate outstanding principal balance of all other
Indebtedness of the Borrower for Money Borrowed, including capital lease
obligations, but excluding Subordinated Indebtedness and (c) guaranties, as
determined in accordance with GAAP.

 

Funded Debt to EBITDA shall mean the ratio of (i) Funded Debt to (ii) EBITDA.

 

GAAP means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements of
the Borrower, except for any change in accounting practices to the extent that,
due to a promulgation of the Financial Accounting Standards Board changing or
implementing any new accounting standard, the Borrower either (i) is required to
implement such change, or (ii) for future periods will be required to and for
the current period may in accordance with generally accepted accounting
principles implement such change, for its financial statements to be in
conformity with generally accepted accounting principles (any such change is
herein referred to as a “Required GAAP Change”),  provided that the Borrower
shall fully disclose in such financial statements any such Required GAAP Change
and the effects of the Required GAAP Change on the Borrower’s income, retained
earnings or other accounts, as applicable.

 

Governmental Approvals shall have the meaning set forth in Section 4.12.

 

Ground Lease shall mean that certain Amended and Restated Ground Lease Agreement
dated as of November 3, 2006 by and between Bunge Milling, Inc. and BCA, as
assigned by BCA and assumed by Borrower pursuant to that certain First
Amendment, Assignment and Assumption and Consent to Assignment of Ground Lease
and Conveyance of Leasehold Improvements dated May 9, 2008.

 

Guarantor shall mean REG, or any other Person who becomes a guarantor of all or
any portion of the Obligations, each referred to individually as Guarantor and
collectively as the Guarantors.  For purposes of the Loan Documents, “Guarantor”
shall not include the IFA or any governmental unit or agency.  Furthermore,
Lender and Borrower acknowledge and agree that the IFA Guaranty is not a
guarantee of Borrower’s obligations to Lender, but instead an agreement by the
IFA to participate in the Construction/Term Loan under certain circumstances and
pursuant to the terms and conditions set forth in IFA Guaranty Documents.

 

11

--------------------------------------------------------------------------------


 

Guaranty shall mean each Guaranty of the Guarantors, including, without
limitation, the Debt Service Fund Guaranty, and all amendments, modifications,
replacements, restatements, extensions and renewals thereof.

 

Hazardous Materials shall mean and include gasoline, petroleum, asbestos
(asbestiform varieties of chrysotile; crocidolite; amosite; anthophyllite;
tremolite; and actinolite), explosives, radioactive materials or any hazardous
or toxic material, substance or waste which is defined by those or similar terms
or is regulated as such under any law, statutes, ordinances, rules and
regulations of any governmental authority having jurisdiction over the Property
or any portion thereof or its use, including: (i) any “hazardous substance”
defined as such in (or for purposes of) the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14) as may be
amended from time to time, or any so-called “superfund” or “superlien” Law,
including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; and  (vii) any
other substance, regardless of physical form, that is subject to any other Law
or other past or present requirement of any governmental authority regulating,
relating to, or imposing obligations, liability, or standards of conduct
concerning the protection of human health, plant life, animal life, natural
resources, property, or the reasonable enjoyment of life or property from the
presence in the environment of any solid, liquid, gas, odor, any form of energy,
any form of contaminant, or from any other source.

 

IDOT shall mean the Illinois Department of Transportation.

 

IFA shall mean the Illinois Finance Authority.

 

IFA Guaranty shall mean that certain guaranty issued by the IFA for the benefit
of Lender, which guarantees the repayment of at least 60.85% of the outstanding
principal balance of the Construction/Term Loan, provided, that such guaranteed
amount shall not exceed Fifteen Million and 00/100 Dollars ($15,000,000).

 

IFA Guaranty Documents shall mean the IFA Guaranty, the Lender’s Agreement
executed by Lender and the IFA, and any other agreements entered into by
Borrower, the IFA and/or Lender in connection with the IFA Guaranty.

 

Improvements shall mean the improvements for the development of the Property for
utilization as a Biodiesel Plant, including, without limitation, the Project,
the Project Addition, the equipment to be purchased by Borrower for such
Biodiesel Plant pursuant to the terms of the Equipment Purchase and Sale
Agreement, and all other improvements in connection with the construction of the
Biodiesel Plant.

 

Indebtedness shall mean, without duplication, (i) obligations for borrowed money
or for the deferred purchase price of property or services in respect of which
the Borrower is liable, contingently or otherwise, as an obligor, guarantor or
otherwise, or in respect of which the Borrower otherwise assures a creditor
against loss; (ii) all other obligations or items which, in

 

12

--------------------------------------------------------------------------------


 

accordance with GAAP, would be shown on the liability side of a balance sheet as
of the date of occurrence thereof; (iii) the face amount of all letters of
credit issued and, without duplication, all drafts drawn thereunder; (iv) all
obligations secured by any lien on any property or asset; (v) obligations under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases in respect of which, obligations the Borrower is liable,
contingently or otherwise, as an obligor, guarantor or otherwise, or in respect
of which obligations the Borrower otherwise assures a creditor against loss; and
(vi) unfunded vested benefits under each Plan maintained for employees of the
Borrower.

 

Infrastructure Grants shall mean, collectively, the CDBG Grant, the Economic
Development Programming Assistance Grant, and the TARP Grants.

 

Initial Construction/Term Loan Disbursement shall mean the first Advance under
the Construction/Term Loan on or after the date of this Agreement, which Advance
shall be used for partial payment of the purchase price for the assets of BCA as
set forth in the Asset Purchase Agreement and for such other uses as approved by
Lender.

 

Inspecting Engineer shall mean DAI Management Consultants.

 

Interest Expense shall mean, for a fiscal year-to-date period, the total gross
interest expense of Borrower and its Subsidiaries during such period, and shall
in any event include (i) interest expensed (whether or not paid) on all
Indebtedness, (ii) the amortization of debt discounts, (iii) the amortization of
all fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense, and (iv) the portion of any capitalized lease
obligation allocable to interest expense.

 

Inventory shall mean all of the Borrower’s inventory, as such term is defined in
the Code, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components, supplies or materials, whether acquired, held
or furnished for sale, for lease or under service contracts or for manufacture
or processing, and wherever located.

 

Landlord shall mean Bunge Milling, Inc.

 

Landlord and Mortgagee Agreement shall mean that certain Landlord and Mortgagee
Agreement dated as of even date herewith executed by Landlord in favor of
Lender, upon terms and conditions satisfactory to Lender.

 

Laws shall mean, collectively, all federal, state and local laws, statutes,
codes, ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

 

Leasehold Mortgage shall mean the Mortgage of Leasehold, Security Agreement,
Assignment of Rents and Leases and Fixture Filing of even date herewith given by
Borrower to Lender encumbering Borrower’s leasehold interest in the Property and
securing the Obligations, all amendments, modifications, replacements and
restatements thereof.

 

Lender shall have the meaning set forth in the Recitals to this Agreement.

 

13

--------------------------------------------------------------------------------


 

LIBOR shall mean the fluctuating rate of interest (rounded upwards, if
necessary, to the next 1/8 of 1% and adjusted for reserves if Lender is required
to maintain reserves with respect to relevant advances) being asked on thirty
(30) day Eurodollar deposits, as reported on page Reuters Screen LIBOR01 Page or
any successor thereto, (or any successor) as determined by Lender at
approximately 10:00 a.m. Cincinnati, Ohio time on the relevant date of
determination.  In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR deposits of
Lender then for any period during which such Reserve Percentage shall apply,
LIBOR shall be equal to the amount determined above divided by an amount equal
to 1 minus the Reserve Percentage.

 

Loans shall mean the Construction/Term Loan and the Revolving Credit Loan, and
each is a “Loan”.

 

Loan Account shall mean the loan accounts established on the books of Lender
pursuant to Section 2.4 hereof and in which Lender will record all Advances
under the Loans, payments made on the Loans and other appropriate debits and
credits as provided by this Agreement with respect to the Borrower.

 

Loan Documents shall mean this Agreement, the Construction/Term Loan Note, the
Revolving Credit Loan Note, the Leasehold Mortgage, the Debt Service Fund
Guaranty, the IFA Guaranty Documents, the Landlord’s Agreement and Consent, the
Project Construction Disbursing Agreement, the Project Addition Construction
Disbursing Agreement, the Rate Management Agreement, the Assignment of Oil
Feedstock Supply Agreement, the Assignment of Services Agreement, the Assignment
of Management and Operational Services Agreement, the Assignment of Equipment
Purchase and Sale Agreement, and the Assignment of Construction Documents, the
Assignment of Representations, Warranties and Indemnities, the Project Addition
Escrow Account Agreement, the Renewable Fuels Grant Account Agreement, the Debt
Service Fund Account Agreement, the Working Capital Escrow Account Agreement,
the Construction Escrow Account Agreement, the Subordination Agreement, the Oil
Supply Cure Rights Agreement, the Post-Closing Letter, financing statements and
all other documents, instruments and agreements which evidence, secure or are
otherwise executed in connection with the Loan, including all amendments,
modifications, replacements, restatements, renewals and extensions thereof.

 

Major Subcontract shall mean any individual Subcontract which provides for work
or materials with a cost in excess of $250,000; provided that multiple
Subcontracts with the same contractor shall be treated collectively as one
Subcontract for purposes of this definition of Major Subcontract.

 

Major Subcontractor shall mean any subcontractor holding a Major Subcontract.

 

Management and Operational Services Agreement or, in the alternative, the MOSA
shall mean that certain Management and Operational Services Agreement dated
May 9, 2008 by and between Borrower, REG Services Group, LLC, an Iowa limited
liability company (“REG Services”), and REG Marketing & Logistics Group, LLC, an
Iowa limited liability company (“REG Marketing”), and all amendments,
modifications, replacements and restatements thereof.

 

14

--------------------------------------------------------------------------------


 

Money Borrowed shall mean the sum of (i) Indebtedness arising from the lending
of money by any Person to Borrower; (ii) Indebtedness, whether or not in any
such case arising from the lending by any Person of money to Borrower, (A) which
is represented by notes payable or drafts accepted that evidence extensions of
credit, (B) which constitutes obligations evidenced by bonds, debentures, notes
or similar instruments, or (C) upon which interest charges are customarily paid
(other than accounts payable) or that was issued or assumed as full or partial
payment for Property and/or the Improvements; (iii) Indebtedness that
constitutes a capitalized lease obligation; (iv) reimbursement obligations with
respect to letters of credit or guaranties of letters of credit and
(v) Indebtedness of Borrower under any guaranty of obligations that would
constitute Indebtedness for Money Borrowed under clauses (i) through
(iii) hereof, if owed directly by Borrower.

 

Net Income shall mean, for any period of calculation, the net income of Borrower
and its Subsidiaries as determined in accordance with GAAP.

 

Notes shall mean the Construction/Term Loan Note and the Revolving Credit Note,
and each is a “Note”.

 

Obligations shall mean the Loans and all other advances, debts, liabilities,
obligations, covenants and duties owing, arising, due or payable from Borrower
to Lender of any kind or nature, present or future, whether or not evidenced by
any note, letter of credit, guaranty or other instrument, whether arising under
this Agreement or any of the other Loan Documents or otherwise and whether
direct or indirect (including, without limitation, those acquired by
assignment), absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising and however acquired, and all replacements,
renewals, extensions and other modifications of any of the foregoing.  The term
includes, without limitation, all interest, charges, expenses, fees, attorneys’
fees and any other sums chargeable to Borrower under any of the Loan Documents. 
The term also includes any of the foregoing that arise after the filing of a
petition by or against the Borrower under any bankruptcy or similar law, even if
the Obligations do not accrue because of the automatic stay under Bankruptcy
Code §362 or otherwise.  The term also includes any obligations of Borrower
and/or the Lender to the IFA pursuant to the IFA Guaranty Documents, whether due
to any recovery by Lender under the IFA Guaranty or otherwise.

 

Oil Feedstock Supply Agreement shall mean that certain Oil Feedstock Supply
Agreement dated May 9, 2008 by and between Borrower and Bunge North
America, Inc., and all amendments, modifications, replacements and restatements
thereof.

 

Oil Supply Cure Rights Agreement shall mean that certain Oil Supply Cure Rights
Agreement dated as of May 9, 2008 by and between Lender, REG, and Bunge North
America, Inc., a New York corporation, and all amendments, modifications,
replacements and restatements thereof.

 

Operation Documents shall mean, collectively, the Oil Feedstock Supply
Agreement, the Management and Operational Services Agreement and the Services
Agreement.

 

15

--------------------------------------------------------------------------------


 

Pass-Through Tax Liabilities shall mean the amount of state and federal income
tax paid or to be paid by Borrower’s owners on taxable income earned by Borrower
and attributable to the owners as a result of Borrower’s “pass-through” tax
status, assuming the highest marginal income tax rate for federal and state (for
the state or states in which any owner is liable for income taxes with respect
to such income) income tax purposes, after taking into account any deduction for
state income taxes in calculating the federal income tax liability and all other
deductions, credits, deferrals and other reductions available to the owners from
or through Borrower.

 

Permitted Indebtedness shall mean, without duplication, any of the following:

 

(i)            Indebtedness to trade creditors incurred in the ordinary course
of Borrower’s business;

 

(ii)           Indebtedness to Lender, including, without limitation, the
Obligations;

 

(iii)          Indebtedness secured by Permitted Liens (other than the REG
Ventures Subordinated Indebtedness), to the extent such Indebtedness exists on
the Closing Date after the funding of the initial Loan hereunder and is set
forth on Schedule 1.1 attached hereto;

 

(iv)          Indebtedness, including, without limitation, notes payable from
Borrower to any members of Borrower, which are subordinated to the Obligations
pursuant to the terms of a subordination agreement satisfactory to Lender in its
sole discretion;

 

(v)           Indebtedness relating to hedging agreements in the ordinary course
of Borrower’s business;

 

(vi)          REG Ventures Subordinated Indebtedness, so long as payment of such
Indebtedness is subordinated in writing to Lender;

 

(vii)         any other Indebtedness of Borrower in any amount not exceeding an
outstanding amount of $250,000 at any one time;

 

(viii)        Indebtedness under the Ground Lease and under personal property
leases permitted pursuant to this Agreement or otherwise consented to by Lender
in writing;

 

(ix)           Indebtedness under the contracts related to the Biodiesel Plant
and consented to in writing by Lender if said contract is (i) material or
(ii) the Indebtedness under said contract exceeds $100,000;

 

(x)            Indebtedness incurred from the final resolution of the Dispute
(as defined in the Working Capital Escrow Account Agreement) to the extent that
such

 

16

--------------------------------------------------------------------------------


 

Indebtedness does not exceed the Dispute Reserve (as defined in the Working
Capital Escrow Account Agreement; and

 

(xi)           other Indebtedness approved in advance by Lender in writing.

 

Permitted Liens shall mean any of the following:

 

(I)            THE ENCUMBRANCES AND OTHER EXCEPTIONS RAISED IN THE TITLE
COMMITMENT ,WHICH LENDER OR ITS COUNSEL SHALL HAVE NOT OBJECTED TO IN WRITING;

 

(ii)           liens for taxes, assessments or governmental charges not
delinquent or being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP are maintained on the
Borrower’s books;

 

(iii)          liens arising out of deposits in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or retirement benefits legislation;

 

(iv)          deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of the Borrower’s business;

 

(v)           liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of the Borrower’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on the Borrower’s
books;

 

(vi)          purchase money security interests for the purchase of equipment to
be used in the Borrower’s business, securing solely the equipment so purchased,
and which do not exceed in the aggregate at any one time outstanding $250,000,
and which do not violate any provision of this Agreement, provided, however that
such purchase money security interest shall be deemed Indebtedness for purposes
of part (vi) of the definition of Permitted Indebtedness;

 

(vii)         liens securing the REG Ventures Subordinated Indebtedness, so long
as said liens are subordinated in writing to the liens of Lender;

 

(viii)        leases of equipment and other personal property permitted pursuant
to this Agreement; and

 

(ix)           rights of way, zoning restrictions, easements and similar
encumbrances affecting the Borrower’s real property which do not materially
interfere with the use of such property.

 

Person shall mean an individual, corporation, partnership, trust, governmental
entity or any other entity, organization or group whatsoever.

 

17

--------------------------------------------------------------------------------


 

Plan shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
now or hereafter maintained for employees of Borrower.

 

Plans and Specifications shall mean, collectively, the Project Plans and
Specifications and the Project Addition Plans and Specifications.

 

Post-Closing Letter shall mean that certain Post-Closing Letter dated as of the
date hereof by and between Borrower and Lender.

 

Prime Rate shall mean the rate of interest announced publicly by Lender from
time to time as its prime rate or other designation in replacement of the prime
rate announced by Lender.  Such rate may not necessarily be the lowest interest
rate offered by Lender.

 

Project shall mean the construction of the Improvements on the Property in
accordance with the Project Plans and Specifications, the Project General
Construction Contract, the Equipment Purchase and Sale Agreement and this
Agreement.

 

Project Addition shall mean the construction of the Improvements on the Property
in accordance with the Project Plans and Specifications, the Project Addition
General Construction Contract and this Agreement.

 

Project Addition Completion Date shall mean June 1, 2009.

 

Project Addition Construction Disbursing Agreement shall mean that certain
Disbursing Agreement dated on or about the Effective Date by and among Borrower,
Lender, Project Addition General Contractor and Title Company.

 

Project Addition Costs shall mean the total amount, without duplication, of
(a) the amounts payable under the Project Addition General Construction Contract
and all Subcontracts, including the costs of any other labor, materials,
equipment, appliances, fixtures, supplies and services required to render the
Project Addition ready and suitable for their intended use; (b) the fees and
disbursements of all architects, engineers, accountants, attorneys, developers
and consultants in respect of the planning, construction and construction
financing of the Project Addition (including, without limitation, the fees and
disbursements of the Project Addition General Contractor); and (c) any other
items of cost or expense incurred by Borrower in connection with the Project
Addition set forth in the Budget.

 

Project Addition Escrow Account shall mean that certain escrow account
established by Borrower with Lender, whereby Borrower shall deposit cash equity
on the Closing Date in an amount equal to the cost of the Project Addition as
set forth in the Project Addition Budget approved by Lender.

 

Project Addition Escrow Account Agreement shall mean that certain Project
Addition Escrow Account Agreement and Pledge dated as of the Effective Date by
and between Borrower and Lender.

 

Project Addition General Construction Contract shall mean that certain Standard
Form of Design-Build Agreement and General Conditions Between Owner and
Contractor dated as of

 

18

--------------------------------------------------------------------------------


 

May 9, 2008 by and between Borrower and Project Addition General Contractor for
the construction of the certain additional Improvements to the Project as set
forth therein, and all amendments, modifications, replacements and restatements
thereof.

 

Project Addition General Contractor shall mean REG Construction & Technology
Services, LLC.

 

Project Addition Plans and Specifications shall have the meaning set forth in
the Recitals hereto.

 

Project Completion Date shall mean December 31, 2008.

 

Project Construction Disbursing Agreement shall mean that certain Disbursing
Agreement dated on or about the Effective Date by and among Borrower, Lender,
Project General Contractor and Title Company.

 

Project Costs  shall mean the total amount, without duplication, of (a) the
amounts payable under the Project General Construction Contract and all
Subcontracts, including the costs of any other labor, materials, equipment,
appliances, fixtures, supplies and services required to render the Project ready
and suitable for their intended use; (b) the fees and disbursements of all
architects, engineers, accountants, attorneys, developers and consultants in
respect of the planning, construction and construction financing of the Project
(including, without limitation, the fees and disbursements of the Project
General Contractor); (c) interest on the Construction/Term Loan Note and all
other sums payable to Lender pursuant to the Construction/Term Loan or the Loan
Documents; (d) the amounts of the mortgage recording taxes, charges and any
other costs, expenses and amounts payable by Borrower to Lender in connection
with obtaining, closing and continuing the Construction/Term Loan;
(e) mortgagee’s and other title insurance premiums and other Title Company costs
and charges payable by Borrower in connection with obtaining, closing and
continuing the Construction/Term Loan; (f) the costs and expenses of maintaining
the Property and the Project prior to the Project Completion Date including,
without limitation, real estate taxes, service charges, water and sewer rent and
charges, utility deposits and charges, and insurance premiums; and (g) any other
items of cost or expense incurred by Borrower in connection with the Property or
the Project set forth in the Budget.

 

Project General Construction Contract shall mean that certain Construction
Management Services Agreement dated September 8, 2006 by and between BCA and
Project General Contractor for the construction of the Project, and all
amendments, modifications, replacements and restatements thereof, as assigned to
Borrower pursuant to that certain Assignment and Assumption Agreement dated as
of May 9, 2008 by and between BCA and Borrower and consented to in writing by
Project General Contractor.

 

Project General Contractor shall mean Fagen, Inc.

 

Project Plans and Specifications shall have the meaning set forth in the
Recitals hereto.

 

19

--------------------------------------------------------------------------------


 

Property shall have the meaning set forth in the Recitals to this Agreement.

 

Rate Management Agreement shall mean any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, exchange rates, forward rates, or equity prices, including, but
not limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, and any agreement pertaining to equity derivative transactions (e.g.,
equity or equity index swaps, options, caps, floors, collars and forwards),
including, without limitation any ISDA Master Agreement between Borrower and
Lender or any affiliate of Lender, and any schedules, confirmations and
documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented from time to time.

 

Rate Management Obligations shall mean any and all obligations of Borrower to
Lender or any affiliate of Lender, whether absolute, contingent or otherwise and
howsoever and whensoever (whether now or hereafter) created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefore), under or in connection with (i) any and all Rate
Management Agreements, and (ii) any and all cancellations, buy-backs, reversals,
terminations or assignments of any Rate Management Agreement.

 

REG shall mean Renewable Energy Group, Inc., a Delaware corporation.

 

REG Ventures shall mean REG Ventures, LLC, an Iowa limited liability company.

 

REG Ventures Subordinated Indebtedness shall mean that certain indebtedness of
Borrower to REG Ventures in an amount not to exceed $21,700,000 pursuant to that
certain Subordinated Loan Agreement dated as of May 9, 2008 (the “Subordinated
Loan Agreement”), and evidenced by that certain Convertible Secured Subordinated
Note dated as of May 9, 2008 (the “Convertible Subordinated Note”).

 

Renewable Fuels Grant shall mean a grant from the DCEO to BCA under the DCEO’s
Renewable Fuels Grant program in an amount not less than $4,000,000, as assigned
to Borrower pursuant to the Asset Purchase Agreement and that certain Novation
and Assignment Agreement dated as of May 9, 2008 by and among Borrower, BCA and
DCEO.

 

Renewable Fuels Grant Account shall mean that certain interest bearing escrow
account of Borrower with Lender whereby Borrower shall (i) cause the DCEO to
directly deposit all proceeds of the Renewable Fuels Grant and (ii) cause the
transfer all proceeds of the Renewable Fuels Grant previously disbursed to BCA
and not yet applied to Project Costs.

 

Renewable Fuels Grant Account Agreement shall mean that certain Renewable Fuels
Grant Account Agreement and Pledge dated as of the Effective Date by and between
Borrower and Lender.

 

Renewable Fuels Grant Agreement shall mean that certain agreement dated as of
November 1, 2006 by and between BCA and DCEO governing the Renewable Fuels
Grant, as

 

20

--------------------------------------------------------------------------------


 

assigned to Borrower pursuant to that certain Novation and Assignment Agreement
dated as of May 9, 2008 by and among Borrower, BCA and DCEO, and as amended
and/or modified from time to time, including, without limitation, pursuant to
that certain Request for Modification/Waiver dated May 9, 2008 from Borrower to
DCEO.

 

Reserve Percentage shall mean the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D.

 

Restricted Payment shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower, except as permitted in this
Agreement.

 

Retainage shall mean (a) with respect to the Project, the greater of (i) 10% of
the labor, material, furniture, fixture and equipment Project Costs actually
incurred by Borrower for work in place as part of the Project (but not to exceed
more than five percent (5%) of the Contract Price of Project General
Construction Contract) or (ii) the amount actually held back by Borrower from
the Project General Contractor and all subcontractors and materialmen engaged in
the construction of the Project, and (b) with respect to the Project Addition,
the greater of (i) 10% of the labor, material, furniture, fixture and equipment
Project Addition Costs actually incurred by Borrower for work in place as part
of the Project Addition (but not to exceed more than five percent (5%) of the
Contract Price of Project Addition General Construction Contract) or (ii) the
amount actually held back by Borrower from the Project Addition General
Contractor and all subcontractors and materialmen engaged in the construction of
the Project Addition.

 

Revolving Credit Loan shall mean the loan made by Lender as provided in
Section 2.2 of this Agreement.

 

Revolving Credit Loan Commitment shall have the meaning set forth in
Section 2.2(a) of this Agreement.

 

Revolving Credit Loan Note shall mean the Revolving Credit Loan Note to be
executed by Borrower on the Closing Date in favor of Lender to evidence the
Revolving Credit Loan made pursuant to Section 2.2 of this Agreement, as the
same may be amended, renewed, replaced, consolidated or otherwise modified from
time to time after execution and delivery thereof.

 

Revolving Credit Loan Termination Date shall mean May 8, 2009.

 

Rolling Four-Quarter EBITDA shall mean, as to any Person, such Person’s EBITDA
for the previous four (4) fiscal quarters measured as of the last day of the
last fiscal quarter then ended.

 

21

--------------------------------------------------------------------------------


 

Schedule of Construction shall mean (a) that certain schedule of construction of
the Project, containing specific dates and times of performance for each line
item of the Project Budget, attached hereto as Exhibit D-1 and (b) that certain
schedule of construction of the Project Addition, containing specific dates and
times of performance for each line item of the Project Addition Budget, attached
hereto as Exhibit D-2.

 

Security Agreement shall mean the Security Agreement to be executed by Borrower
on the Effective Date in favor of Lender and by which such party shall grant to
Lender, as security for the Obligations, a security interest in all presently
owned or hereafter acquired personal property of the Borrower, including,
without limitation, all Inventory, Accounts, equipment and general intangibles
of the Borrower.

 

Services Agreement shall mean that certain Services Agreement dated May 9, 2008
by and between Borrower and Bunge North America, Inc., and all amendments,
modifications, replacements and restatements thereof.

 

Subcontracts shall mean any contract or contracts entered into with any single
subcontractor or materialman employed by Borrower, the Project General
Contractor, or the Project Addition General Contractor in connection with the
construction of the Improvements, and all amendments, modifications,
replacements and restatements thereof.

 

Subordination Agreement shall mean that certain Subordination Agreement dated as
of the date hereof by REG Ventures and REG in favor of Lender, and consented to
by Borrower.

 

Subordinated Indebtedness shall mean Indebtedness which is subordinated to the
Obligations pursuant to the terms of a subordination agreement satisfactory to
lender in its sole discretion, including, but not limited to, the REG Ventures
Subordinated Indebtedness.

 

Subsidiary shall mean any subsidiary of the Borrower.

 

TARP Grants shall mean thatcertain certain grant from IDOT to the City of
Danville pursuant to that certain Economic Development/TARP Agreement Borrower
in a collective amount not less than $9,000, which proceeds shall be used by the
City of Danville for the construction of infrastructure improvements supporting
the Biodiesel Plant.

 

Tax Distributions shall mean distributions declared and paid by Borrower to its
members in an amount not to exceed the Pass-Through Tax Liabilities.

 

Title Commitment shall have the meaning set forth in Section 5.1(r).

 

Title Company shall mean First American Title Insurance Company.

 

Unavoidable Delays shall mean any delays due to any strike, lockout or other
labor disturbance, nuclear accident, plague, epidemic, windstorm, fire,
hurricane, earthquake or other casualty, war, rebellion, civil insurrection or
other civil disturbance, banking moratorium or declaration of national
emergency, other Act of God or act of governmental authority (other than a
consequence of failure by Borrower to comply with any applicable Laws), or any
other cause beyond the control of Borrower; provided, however, that (i) any lack
of funds shall not be

 

22

--------------------------------------------------------------------------------


 

deemed a cause beyond the control of Borrower, (ii) any such delay and the
aggregate time of all such delays shall in no event exceed two months, and
(iii) if such an event occurs, Borrower shall deliver to Lender notice of such a
cause not later than fifteen (15) days after the event claimed to cause the
delay has occurred.

 

Verified Project Costs shall mean the aggregate from time to time, of all
Project Costs actually incurred by Borrower for work in place as part of the
Project , as certified by the Inspecting Engineer, from time to time, pursuant
to the provisions of this Agreement minus a sum equal to the aggregate of
(i) the aggregate deficiency, if any, from time to time between the
undistributed Construction/Term Loan proceeds and the amount sufficient to
complete construction of the Project , in Lender’s reasonable discretion, and
(ii) the Retainage.

 

Verified Project Addition Costs shall mean the aggregate from time to time, of
all Project Addition Costs actually incurred by Borrower for work in place as
part of the Project Addition, as certified by the Inspecting Engineer, from time
to time, pursuant to the provisions of this Agreement minus a sum equal to the
aggregate of (i) the aggregate deficiency, if any, from time to time between the
undistributed proceeds remaining Project Addition Escrow Account and the amount
sufficient to complete construction of the Project Addition, in Lender’s
reasonable discretion, and (ii) the Retainage.

 

Warranty Deed shall mean that certain Warranty Deed dated as of the date hereof
from BCA to Borrower evidencing the fee conveyance of the Improvements to
Borrower.

 

Working Capital Escrow Account shall mean that certain escrow account
established on behalf of Borrower with Lender whereby Borrower shall deposit
funds in the amount of $5,500,000.

 

Working Capital Escrow Account Agreement shall mean that certain Working Capital
Escrow Account Agreement and Pledge dated as of the Effective Date by and
between Borrower and Lender.

 


1.2                     ACCOUNTING TERMS.  ALL ACCOUNTING TERMS NOT SPECIFICALLY
DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP CONSISTENT WITH THAT
APPLIED IN PREPARATION OF THE FINANCIAL STATEMENTS REFERRED TO IN THIS
AGREEMENT, AND ALL FINANCIAL DATA PURSUANT TO THE AGREEMENT SHALL BE PREPARED IN
ACCORDANCE WITH SUCH PRINCIPLES.


 


1.3                     COMPUTATION OF TIME.  IN THIS AGREEMENT, IN THE
COMPUTATION OF A PERIOD OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORD “TO” MEANS “TO BUT
EXCLUDING”.


 

SECTION 2.                                THE LOANS

 


2.1                     CONSTRUCTION/TERM LOAN.


 


(A)                                  LOAN AMOUNT.  ON THE BASIS OF THE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER CONTAINED HEREIN AND
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS, LENDER AGREES TO MAKE A CONSTRUCTION/TERM LOAN TO BORROWER IN THE

 

23

--------------------------------------------------------------------------------


 


AGGREGATE MAXIMUM AMOUNT OF TWENTY-FOUR MILLION SIX HUNDRED FIFTY THOUSAND AND
00/100 DOLLARS ($24,650,000), OR SO MUCH THEREOF AS MAY BE ADVANCED AT THE TIMES
AND IN THE MANNER HEREINAFTER SET FORTH, FOR THE PURPOSE OF FINANCING THE
BORROWER’S ACQUISITION OF ASSETS OF BCA PURSUANT TO THE ASSET PURCHASE AGREEMENT
AND FINANCING THE DEVELOPMENT OF THE PROJECT AT THE PROPERTY.  ALL ADVANCES OF
THE CONSTRUCTION/TERM LOAN SHALL BE EVIDENCED BY, AND SUBJECT TO THE TERMS OF,
THE CONSTRUCTION/TERM LOAN NOTE.  LENDER SHALL NOT BE OBLIGATED TO MAKE ANY
ADVANCES OF THE CONSTRUCTION/TERM LOAN NOTE SUBSEQUENT TO DECEMBER 31, 2008.


 


(B)                                 CONSTRUCTION/TERM LOAN DISBURSEMENT.  THE
CONSTRUCTION/TERM LOAN SHALL BE DISBURSED AS FOLLOWS:


 


(I)                                     FOLLOWING THE SATISFACTION OF ALL OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTIONS 5.1, 5.2 AND 5.4 HEREOF LENDER SHALL
MAKE THE INITIAL CONSTRUCTION/TERM LOAN DISBURSEMENT.


 


(II)                                  FOLLOWING THE INITIAL CONSTRUCTION/TERM
LOAN DISBURSEMENT AND SUBJECT TO THE PROVISIONS OF THE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, SATISFACTION OF ALL OF THE CONDITIONS PRECEDENT
SET FORTH IN SECTIONS 5.2 AND 5.4 OF THIS AGREEMENT), DISBURSEMENT SHALL BE MADE
NOT MORE OFTEN THAN ONCE EACH CALENDAR MONTH IN AN AMOUNT NOT TO EXCEED THE
AGGREGATE VERIFIED PROJECT COSTS INCURRED DURING THE PRECEDING DRAW PERIOD;
PROVIDED, HOWEVER THAT EACH INDIVIDUAL LINE ITEM OF SUCH VERIFIED PROJECT COSTS,
ALONG WITH ALL VERIFIED PROJECT COSTS FOR SUCH ITEM PREVIOUSLY INCURRED, SHALL
NOT EXCEED THE PERCENTAGE OF COMPLETION FOR SUCH ITEM (AS DETERMINED BY LENDER
OR THE INSPECTING ENGINEER) MULTIPLIED BY THE CORRESPONDING LINE ITEM SET FORTH
IN THE BUDGET.


 

(c)                                  Use of Construction/Term Loan Proceeds. 
The proceeds of the Construction/Term Loan shall be used only to (i) finance the
Borrower’s purchase of the assets of Biofuels Company of America, LLC,
including, without limitation, the Biodiesel Plant, pursuant to the Asset
Purchase Agreement and (ii) financing the development of the Project at the
Property.

 


2.2                                 REVOLVING CREDIT LOAN.


 


(A)                                  REVOLVING CREDIT LOAN COMMITMENT.  LENDER
AGREES, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE REVOLVING
CREDIT LOANS TO BORROWER FROM TIME TO TIME DURING THE PERIOD COMMENCING WITH THE
CLOSING DATE AND ENDING ON THE REVOLVING LOAN TERMINATION DATE, AND FOR SO LONG
AS THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT, UP TO AN AGGREGATE PRINCIPAL
AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED THE LESSER OF (I) FIVE MILLION
AND 00/100 DOLLARS ($5,000,000.00), AS THE SAME MAY BE REDUCED FROM TIME TO TIME
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (THE “REVOLVING CREDIT LOAN
COMMITMENT”) AND (II) THE BORROWING BASE.  ALL ADVANCES OF THE REVOLVING CREDIT
LOAN SHALL BE EVIDENCED BY, AND SUBJECT TO THE TERMS OF, THE REVOLVING CREDIT
LOAN NOTE.  BORROWER MAY USE THE REVOLVING CREDIT LOAN COMMITMENT BY BORROWING,
REPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREOF.

 

24

--------------------------------------------------------------------------------


 


(B)                                 REVOLVING CREDIT LOAN REQUESTS.  A REQUEST
FOR AN ADVANCE UNDER THE REVOLVING CREDIT LOAN SHALL BE MADE, OR SHALL BE DEEMED
TO BE MADE, IN THE FOLLOWING MANNER:  (I) BORROWER MAY GIVE LENDER NOTICE
(WHETHER IN WRITING, BY TELEPHONE OR OTHERWISE) OF ITS INTENTION TO BORROW, IN
WHICH NOTICE THE BORROWER SHALL SPECIFY THE AMOUNT OF THE PROPOSED ADVANCE, THE
PROPOSED DATE OF THE ADVANCE, AND WHETHER SAID ADVANCE WILL BE A “LIBOR
REVOLVING CREDIT LOAN ADVANCE” OR A “PRIME RATE REVOLVING CREDIT LOAN ADVANCE”.


 


(C)                                  USE OF REVOLVING CREDIT LOAN PROCEEDS.  THE
REVOLVING CREDIT LOANS SHALL BE USED BY BORROWER SOLELY FOR (I) REPAYING CERTAIN
INDEBTEDNESS OF BORROWER, AND (II) THE BORROWER’S GENERAL OPERATING CAPITAL
NEEDS TO THE EXTENT NOT INCONSISTENT WITH THE TERMS OF THIS AGREEMENT.


 

(d)                                 Establishment of Borrowing Base Reserves. 
Notwithstanding anything in this Agreement to the contrary, Lender may elect at
any time and from time to time to establish such reserves against the Borrowing
Base as Lender, in the exercise of its good faith credit judgment, deems
appropriate.  The amount of such reserves shall be subtracted from the Borrowing
Base.

 

(e)                                  Notification of Account Debtors.  After and
during the continuance of an Event of Default, Lender may notify the Account
Debtors at any time that Accounts have been assigned to Lender and collect the
Accounts directly in its own name and may charge the collection costs and
expenses, including attorneys’ fees, to Borrower.  Lender has no duty to
protect, insure, collect or realize upon the Accounts or preserve rights in
them.

 


2.3                                 ALL LOANS TO CONSTITUTE ONE OBLIGATION.


 


(A)                                  ALL LOANS AND ALL OTHER OBLIGATIONS OF
BORROWER SHALL CONSTITUTE ONE GENERAL OBLIGATION OF BORROWER AND SHALL BE
SECURED BY LENDER’S SECURITY INTEREST IN AND LIEN UPON ALL OF THE COLLATERAL,
AND BY ALL OTHER SECURITY INTERESTS AND LIENS HERETOFORE, NOW OR AT ANY TIME OR
TIMES HEREAFTER GRANTED BY BORROWER TO LENDER.  NOTWITHSTANDING THE FOREGOING,
LENDER SHALL NOT APPLY THE PROCEEDS FROM THE FORECLOSURE, SALE OR OTHER
DISPOSITION OF ANY OF BORROWER’S COLLATERAL THAT IS NOT INVENTORY OR ACCOUNTS TO
BORROWER’S OBLIGATIONS UNDER THE REVOLVING CREDIT LOAN UNTIL ALL OF BORROWER’S
OBLIGATIONS UNDER THE CONSTRUCTION/TERM LOAN HAVE BEEN SATISFIED IN FULL AND ALL
PAYMENTS REQUIRED TO BE MADE TO THE IFA PURSUANT TO THE IFA GUARANTY AND THE IFA
COLLATERAL AGREEMENT HAVE BEEN PAID IN FULL.


 


(B)                                 TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY WAIVES PROMPTNESS, DILIGENCE, NOTICE OF ACCEPTANCE, AND ANY
OTHER NOTICES OF ANY NATURE WHATSOEVER WITH RESPECT TO ANY OF THE OBLIGATIONS,
AND ANY REQUIREMENT THAT BANK PROTECT, SECURE, PERFECT OR INSURE ANY SECURITY
INTEREST OR LIEN OR ANY PROPERTY SUBJECT THERETO OR EXHAUST ANY RIGHT OR TAKE
ANY ACTION AGAINST ANY GUARANTOR OR ANY OTHER PERSON OR ANY COLLATERAL.  THE
LIABILITY OF THE BORROWER UNDER THIS SECTION 2.3 SHALL BE ABSOLUTE AND
UNCONDITIONAL IRRESPECTIVE OF:


 


(I)                                     ANY CHANGE IN THE TIME, MANNER OR PLACE
OF PAYMENT OF, OR IN ANY OTHER TERM OF, ANY OF THE OBLIGATIONS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM THIS AGREEMENT, ANY NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS;

 

25

--------------------------------------------------------------------------------


 


(II)                                  ANY EXCHANGE, RELEASE OR NON-PERFECTION OF
ANY COLLATERAL OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE
FROM ANY OTHER GUARANTY, FOR ALL OR ANY OF THE OBLIGATIONS; OR


 


(III)                               ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR DISCHARGE OF, A GUARANTOR.


 


2.4                                 LOAN ACCOUNT.


 


(A)                                  LENDER SHALL ENTER ALL ADVANCES MADE UNDER
THE CONSTRUCTION/TERM LOAN AS DEBITS TO THE LOAN ACCOUNT AND SHALL ALSO RECORD
IN THE LOAN ACCOUNT ALL PAYMENTS MADE BY A BORROWER ON ACCOUNT OF THE
CONSTRUCTION/TERM LOAN AND ALL PROCEEDS OF COLLATERAL WHICH ARE FINALLY PAID TO
LENDER, AND MAY RECORD THEREIN, IN ACCORDANCE WITH CUSTOMARY ACCOUNTING
PRACTICE, ALL CHARGES AND EXPENSES PROPERLY CHARGEABLE TO A BORROWER HEREUNDER.


 


(B)                                 LENDER SHALL ENTER ALL ADVANCES MADE UNDER
THE REVOLVING CREDIT LOAN AS DEBITS TO THE LOAN ACCOUNT AND SHALL ALSO RECORD IN
THE LOAN ACCOUNT ALL PAYMENTS MADE BY A BORROWER ON ACCOUNT OF THE REVOLVING
CREDIT LOAN AND ALL PROCEEDS OF COLLATERAL WHICH ARE FINALLY PAID TO LENDER, AND
MAY RECORD THEREIN, IN ACCORDANCE WITH CUSTOMARY ACCOUNTING PRACTICE, ALL
CHARGES AND EXPENSES PROPERLY CHARGEABLE TO A BORROWER HEREUNDER.


 

2.5                                 Rate Management Agreement.  On or before
May 31, 2008, Borrower shall enter into a Rate Management Agreement with Lender
in form and substance satisfactory to Lender, whereby Borrower shall fix the
rate of interest of at least forty percent (40%) of the Construction/Term Loan
Commitment via an interest rate swap through Lender, which interest rate swap
shall be for a period of at least up to and including the Construction/Term Loan
Maturity Date.

 

2.6                                 Oral and Written Advance Requests.  Unless
Borrower specifically directs Lender in writing not to accept or act upon
telephonic or electronic communications from Borrower, (i) Lender is authorized
to rely on oral or written requests for Advances, including facsimile, telecopy
or telegraphic loan requests, which Lender believes in its good faith judgment
to emanate from a properly authorized representative of Borrower, whether or not
that is in fact the case, (ii) Lender shall have no liability to Borrower for
any loss or damage suffered by Borrower as a result of Lender’s honoring of any
requests for an Advance, execution of any instructions, authorizations or
agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Lender by Borrower, and
(iii) Lender shall have no duty to verify the origin of any such communication
or the authority of the person sending it.

 

SECTION 3.                                INTEREST; PAYMENTS; FEES AND RESERVES;
TERM

 


3.1                                 INTEREST RATE.


 


(A)                                  CONSTRUCTION/TERM LOAN.  SUBJECT TO THE
TERMS AND PROVISIONS OF THIS AGREEMENT, THE PRINCIPAL AMOUNT OF EACH ADVANCE
OUTSTANDING AT THE END OF EACH DAY THE CONSTRUCTION/TERM LOAN NOTE SHALL BEAR
INTEREST (I) FROM AND AFTER THE DATE HEREOF UNTIL AND INCLUDING THE

 

26

--------------------------------------------------------------------------------



 


CONVERSION DATE, AT A FLUCTUATING RATE PER ANNUM EQUAL TO THE LIBOR RATE PLUS
2.75% AND (II) AFTER THE CONVERSION DATE UNTIL THE CONSTRUCTION/TERM LOAN
MATURITY DATE, AT A FLUCTUATING RATE PER ANNUM EQUAL TO THE LIBOR RATE PLUS THE
APPLICABLE MARGIN.  LENDER SHALL NOT BE OBLIGATED TO GIVE NOTICE OF ANY CHANGE
IN THE LIBOR RATE. ANY ADJUSTMENT TO THE INTEREST RATE PURSUANT TO THE TERMS OF
THIS AGREEMENT SHALL BE DETERMINED SOLELY BY THE LENDER ONE BANKING DAY PRIOR TO
THE DATE OF ADJUSTMENT.


 

(b)                                       Revolving Credit Loans. Subject to the
terms and provisions of this Agreement, the principal amount outstanding at the
end of each day under each (i) LIBOR Revolving Credit Loan Advance shall bear
interest at a fluctuating rate per annum equal to the LIBOR plus 3.00% and
(ii) Prime Rate Revolving Credit Loan Advance shall bear interest at a
fluctuating rate per annum equal to the Prime Rate plus 0.25%.

 

(c)                                        Default Rate.  Upon or after the
occurrence and during the continuation of any Event of Default, the principal
amount of the Obligations shall bear interest, calculated daily (computed on the
actual days elapsed over a year of 360 days), at a rate per annum equal to the
Default Rate.

 

(d)                                       Computation of Interest.  All interest
payable under the Construction/Term Loan and the Revolving Credit Loan shall be
computed for the actual number of days elapsed on the basis of a year consisting
of three hundred sixty (360) days.

 

(e)                                        Change in Law.  Notwithstanding any
other provision hereof, if any applicable law, treaty, regulation or directive,
or any change therein or in the interpretation or application thereof, shall
make it unlawful for Lender (for purposes of this subsection, the term “Lender”
shall include the office or branch where Lender or any corporation or bank then
controlling Lender makes or maintains any Loans) to make or maintain Loans, or
if Lender is unable to determine LIBOR, or adverse or unusual conditions in, or
changes in applicable law relating to, the London interbank market make it, in
the reasonable judgment of Lender, impracticable to fund therein any of the
Loans at the rate described above, or make the projected LIBOR unreflective of
the actual costs of funds therefor to Lender, then interest shall accrue on the
Loans outstanding at the end of each day at a fluctuating rate per annum equal
to the Prime Rate plus 0.25%.

 


3.2                                       PAYMENTS.


 


(A)                                  CONSTRUCTION/TERM LOAN.  THE PRINCIPAL
AMOUNT AND ACCRUED INTEREST OF THE CONSTRUCTION/TERM LOAN NOTE SHALL BE DUE AND
PAYABLE ON THE DATES AND IN THE MANNER HEREINAFTER SET FORTH:  (I) FROM THE
EFFECTIVE DATE UNTIL MARCH 31, 2009, BORROWER SHALL MAKE MONTHLY PAYMENTS OF
ACCRUED INTEREST ON THE FIRST (1ST) DAY OF EACH CALENDAR MONTH, WITH THE FIRST
SUCH MONTHLY PAYMENT OF INTEREST COMMENCING ON JUNE 1, 2008, (II) COMMENCING ON
APRIL 1, 2009 AND ON THE FIRST DAY OF EACH MONTH THEREAFTER UNTIL (BUT NOT
INCLUDING) THE CONSTRUCTION/TERM LOAN MATURITY DATE, BORROWER SHALL MAKE EQUAL
MONTHLY PAYMENTS OF PRINCIPAL IN THE AMOUNT OF $205,417, PLUS ACCRUED INTEREST,
AND (III)  ON THE CONSTRUCTION/TERM LOAN MATURITY DATE, THE ENTIRE OUTSTANDING
PRINCIPAL BALANCE AND ACCRUED INTEREST ON THE CONSTRUCTION/TERM LOAN NOTE SHALL
BE DUE AND PAYABLE.

 

27

--------------------------------------------------------------------------------


 

(b)                                 Revolving Credit Loans.  Subject to any
Mandatory Prepayment, the principal amount and accrued interest of the Revolving
Credit Loan Note shall be due and payable on the dates and in the manner
hereinafter set forth:

 

(i)                                     Borrower shall make payments of accrued
interest monthly on the first (1st) day of each calendar month for the
immediately preceding month’s accrued interest (computed through the last
calendar day of the preceding month), with the first of such payments commencing
on the first (1st) day of the first month after the first Advance under the
Revolving Credit Loan, and

 

(ii)                                  on the Revolving Credit Loan Termination
Date, the entire outstanding principal balance and accrued interest on the
Revolving Credit Loan Note shall be due and payable.

 


(C)                                  LENDER ADVANCES AGAINST REVOLVING CREDIT
LOAN.  LENDER SHALL HAVE THE AUTHORITY, BUT NOT THE OBLIGATION, TO CHARGE THE
FEES, INTEREST AND/OR PRINCIPAL DUE TO IT IN CONNECTION WITH THE OBLIGATIONS AND
COSTS, FEES AND EXPENSES AGAINST THE REVOLVING CREDIT LOAN NOTE AND TO TREAT THE
SAME AS AN ADVANCE AGAINST THE REVOLVING CREDIT LOAN WITHOUT THE CONSENT OR
APPROVAL BY BORROWER.  LENDER SHALL FURTHER HAVE THE AUTHORITY, BUT NOT THE
OBLIGATION, TO CHARGE THE FEES, INTEREST AND/OR PRINCIPAL DUE IT IN CONNECTION
WITH THE OBLIGATIONS AGAINST ANY ACCOUNT MAINTAINED BY BORROWER WITH LENDER. 
ANY REVOLVING CREDIT LOAN ADVANCE MADE BY LENDER PURSUANT TO THIS
SECTION 3.2(C) SHALL BE A PRIME RATE REVOLVING CREDIT ADVANCE.


 

(d)                                 Business Day Payment Date.  In the event the
date of any required payment falls on a non-Business Day, then such payment may
be made on the next succeeding Business Day.

 

3.3                                 Voluntary Prepayment.

 

(a)                                  Construction/Term Loan.  Borrower may
prepay the Construction/Term Loan in full or in part at any time, provided, that
any prepayment of principal shall be accompanied by (1) a payment of interest
accrued to date thereon and (2) any applicable prepayment fee pursuant to the
terms of Section 3.5(f) of this Agreement.  Any prepayment shall be applied to
the principal installments in the inverse order of their maturities.

 

(b)                                 Revolving Credit Loan.   Borrower may
terminate the Revolving Credit Loan credit facility in full, provided, that upon
termination of the Revolving Credit Loan credit facility, Borrower shall pay in
full the amounts outstanding thereunder.  Borrower shall not be permitted to
make any partial terminations of the Revolving Credit Loan credit facility.

 

3.4                                 Mandatory Prepayment of Revolving Credit
Loan.    Borrower shall not permit or allow the aggregate unpaid principal
amount of Revolving Credit Loan Advances to exceed the lesser of (i) $5,000,000
and (ii) the Borrowing Base at such time, and Borrower shall repay the Revolving
Credit Loan by an amount equal to and to the extent of any such excess,
immediately upon obtaining notice or knowledge thereof.

 

28

--------------------------------------------------------------------------------


 


3.5                                 FEES.

 

(A)                                  LOAN COMMITMENT FEE.  ON THE EFFECTIVE DATE
AND TO THE EXTENT NOT ALREADY PAID BY BORROWER, THE BORROWER SHALL PAY TO THE
LENDER A FULLY EARNED AND NON-REFUNDABLE LOAN COMMITMENT FEE IN AN AMOUNT EQUAL
TO $246,500, WHICH AMOUNT REPRESENTS ONE HUNDRED (100) BASIS POINTS OF THE
CONSTRUCTION/TERM LOAN COMMITMENT.  SUCH FEE SHALL COMPENSATE LENDER FOR THE
ORIGINATION, STRUCTURING, PROCESSING, APPROVING AND CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ADMINISTRATIVE,
GENERAL OVERHEAD AND LOST OPPORTUNITY COSTS.  SUCH FEE DOES NOT COMPENSATE
LENDER FOR OUT-OF-POCKET OR OTHER COSTS, FEES OR EXPENSES FOR WHICH BORROWER HAS
AGREED TO REIMBURSE LENDER PURSUANT TO ANY OTHER PROVISION OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY COMMITMENT LETTER, LETTER OF INTENT OR SIMILAR
AGREEMENT.

 

(B)                                 CONSTRUCTION MONITORING FEE.  ON THE
EFFECTIVE DATE, THE BORROWER SHALL PAY TO THE LENDER A CONSTRUCTION MONITORING
FEE IN AN AMOUNT EQUAL TO $61,625, WHICH AMOUNT REPRESENTS TWENTY-FIVE (25)
BASIS POINTS OF THE CONSTRUCTION/TERM LOAN COMMITMENT.  SAID CONSTRUCTION
DISBURSING FEE SHALL BE DEEMED FULLY EARNED AND NONREFUNDABLE ON THE EFFECTIVE
DATE AND SHALL BE EXCLUSIVE OF ANY TITLE COMPANY DISBURSING CHARGES.

 

(C)                                  ADMINISTRATION FEE.  COMMENCING ON THE
EFFECTIVE DATE AND ON EACH ANNIVERSARY OF THE EFFECTIVE DATE THEREAFTER UNTIL
THE CONSTRUCTION/TERM LOAN MATURITY DATE, THE BORROWER SHALL PAY TO THE LENDER
AN ANNUAL ADMINISTRATION FEE IN AN AMOUNT EQUAL TO $123,250, WHICH AMOUNT
REPRESENTS FIFTY (50) BASIS POINTS OF THE CONSTRUCTION/TERM LOAN COMMITMENT.

 

(D)                                 LATE FEE.  IF ANY PAYMENT OF PRINCIPAL,
INTEREST OR ANY OTHER AMOUNT HEREUNDER IS NOT PAID WITHIN FIFTEEN (15) DAYS
AFTER IT IS DUE, WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, THE
BORROWER SHALL PAY TO THE LENDER A LATE CHARGE EQUAL TO FIVE PERCENT (5%) OF THE
AMOUNT OF SUCH PAYMENT.

 

(e)                                  Unused Line Fee.  Borrower agrees to pay to
Lender, on the first day of each calendar quarter for the immediately preceding
calendar quarter, a fee equal to thirty-five (35) basis points per annum
(calculated on the basis of a 360-day year) of the difference between Five
Million and 00/100 Dollars ($5,000,000.00) and the Average Quarterly Loan
Balance.

 

(f)                                    Prepayment Fee.   If Borrower, on or
before the second anniversary of the Closing Date, refinances all or any portion
of the Construction/Term Loan with a financial institution other than Lender,
then Borrower shall pay the Lender a prepayment fee in the amount of one percent
(1%) of the prepaid principal amount of the Construction/Term Loan.

 

(g)                                 Advances Against Loan for Payment of Fees;
Debiting Accounts with Lender for Payment of Fees.  The Borrower authorizes the
Lender to make Advances against the Revolving Credit Loan for any and all fees
and charges due hereunder.  In addition, the Borrower authorizes the Lender to
debit any account maintained by Borrower with Lender for any and all fees and
charges due hereunder.  The Lender agrees to provide written notice to Borrower
of all such fees and charges; provided, however, that Lender’s failure to
provide such notice shall in no way reduce or affect such fees and charges.

 

29

--------------------------------------------------------------------------------



 

3.6                                 Debt Service Fund.

 


(A)          ON OR BEFORE THE EFFECTIVE DATE, BORROWER SHALL (I) CAUSE TO BE
DEPOSITED $2,000,000 INTO THE DEBT SERVICE FUND ACCOUNT, WHICH AMOUNT REPRESENTS
FOUR-SEVENTHS (4/7) OF THE DEBT SERVICE FUND AMOUNT (THE “CASH PORTION OF THE
DEBT SERVICE FUND AMOUNT”), AND (II) CAUSE REG TO DELIVER THE DEBT SERVICE FUND
GUARANTY TO LENDER, WHICH DEBT SERVICE FUND GUARANTY SHALL GUARANTEE THE
PAYMENTS TO BE MADE BY REG PURSUANT TO THE TERMS OF THIS SECTION 3.6.


 

(b)                                 Upon the failure of Borrower to make any
payment of principal and/or interest under the Construction/Term Loan when due
under this Agreement (each a “Missed Payment”), Lender, at its option, may elect
to both (i) apply the portion of Debt Service Fund Amount then in the Debt
Service Fund Account to the payment of four-sevenths (4/7) of such Missed
Payment and (ii) demand payment under the Debt Service Fund Guaranty for
three-sevenths (3/7) of such Missed Payment, provided, that such amount does not
exceed three-sevenths (3/7) of the Debt Service Fund Amount.   If Lender applies
any portion of Debt Service Fund Amount in the Debt Service Fund Account to the
payment of a Missed Payment, Borrower shall cause to be deposited sums
sufficient to ensure that four-sevenths (4/7) of the Debt Service Fund Amount is
maintained in the Debt Service Fund Account within ten (10) days of such
application (the “Debt Service Fund Replenishment Deposits).  Borrower’s failure
to deposit such sums within such ten (10) day period shall be an Event of
Default.

 

(c)                                  Upon the occurrence of a Default or Event
of Default under this Agreement, Lender shall have the right to (i) liquidate
all of the Debt Service Fund Amount in the Debt Service Fund Account,
(ii) demand payment from Borrower as to any Debt Service Fund Replenishment
Deposits required pursuant to Section 3.6(b) but that have not been made by
Borrower, (iii) demand payment under the Debt Service Fund Guaranty as to
(X) three-sevenths (3/7th) of the Debt Service Fund Amount plus (Y) any amounts
that REG has failed to pay pursuant to Section 3.6(b), and apply such amounts to
the Borrower’s Obligations with respect to the Construction/Term Loan only.

 

(d)                                 Interest income earned on amounts deposited
in the Debt Service Fund Account shall remain in said Debt Service Fund Account
until the Debt Service Fund is either (i) liquidated pursuant to the terms of
this Agreement or (ii) released to Borrower upon payment in full of Borrower’s
Obligations with respect to the Construction/Term Loan; provided, however, that,
upon the request of Borrower, which request shall be permitted no more often
that once per calendar quarter, Lender shall transfer such interest income to an
operating account of Borrower maintained with Lender pursuant to Section 7.26
hereof.

 

(e)                                  Borrower and Lender each agree, for the
benefit of REG, not to modify or amend this Section 3.6 without the prior
written consent of REG, which consent shall not be unreasonably conditioned,
withheld, delayed, or denied.

 

3.7                                 Working Capital Escrow Account.  On the
Closing Date, Borrower shall (i) establish a working capital escrow account (the
“Working Capital Escrow Account”) at Lender and (ii) deposit funds in the amount
of $5,500,000 into the Working Capital Escrow Account. Borrower shall not
withdraw any amounts from the Working Capital Escrow Account without the prior
written consent of Lender or except as otherwise expressly permitted pursuant to
the

 

30

--------------------------------------------------------------------------------


 

Working Capital Escrow Account Agreement.  All interest income earned on such
funds deposited in the Working Capital Escrow Account shall remain in said
account and the use of said interest income shall be subject to the terms and
provisions of the Working Capital Escrow Account Agreement.

 

3.8                                 Increased Costs.  In the event that any
governmental authority subjects Lender to any new or additional charge, fee,
withholding or tax of any kind with respect to any Loans hereunder or changes
the method of taxation of such Loans or changes the reserve or deposit
requirements applicable to such loans, the Borrower shall pay to the Lender such
additional amounts as will compensate the Lender for such cost of lost income
resulting therefrom as reasonably determined by the Lender.

 

3.9                                 Term of Agreement.  Subject to the terms of
this Agreement and Lender’s right to cease making Loans to Borrower at any time
upon or after the occurrence and during the continuation of any Default or Event
of Default, Bank’s obligation to make (i) the Revolving Credit Loan hereunder
shall be in effect for a period from the Closing Date through and including the
Revolving Credit Loan Termination Date, (ii) the Construction/Term Loan
hereunder shall be in effect for a period from the Closing Date through and
including the Construction/Term Loan Maturity Date.   All indemnities given by
Borrower to Bank under any of the Loan Documents shall survive the repayment of
the Loans and the termination of this Agreement.

 

SECTION 4.                                REPRESENTATIONS AND WARRANTIES OF
BORROWER. To induce Lender to enter into this Agreement, and to make the Initial
Construction/Term Loan Disbursement and Advances under the Construction/Term
Loan and Revolving Credit Loan to Borrower, Borrower represents and warrants
and, so long as any amount of the Loan remains unpaid or this Agreement remains
in effect, shall be deemed to continuously represent and warrant as follows:

 


4.1                     ORGANIZATIONAL STATUS; AUTHORIZATIONS.  BORROWER IS
LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF DELAWARE, WITH FULL POWER AND AUTHORITY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  BORROWER HAS FULL POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ALL LOAN DOCUMENTS, AND SUCH
EXECUTION, DELIVERY AND PERFORMANCE (A) HAS BEEN DULY AUTHORIZED BY ALL
REQUISITE ACTION ON THE PART OF BORROWER, (B) DOES NOT CONTRAVENE (I) THE
BORROWER’S ARTICLES OF INCORPORATION OR BY-LAWS, OR (II) ANY LAW OR CONTRACTUAL
RESTRICTION BINDING ON OR AFFECTING THE BORROWER OR ITS PROPERTIES AND (C) DOES
NOT RESULT IN OR REQUIRE THE CREATION OF ANY LIEN, SECURITY INTEREST OR OTHER
CHARGE OR ENCUMBRANCE UPON OR WITH RESPECT TO ANY OF THE COLLATERAL OTHER THAN
ANY SUCH LIEN IN FAVOR OF LENDER.  BORROWER IS DULY AUTHORIZED TO OWN AND
DEVELOP THE PROPERTY AND THE IMPROVEMENTS, TO OPERATE THE BIODIESEL PLANT TO
ENTER INTO THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND TO PLEDGE AND
ASSIGN AND GRANT LIENS AND SECURITY INTERESTS AS CONTEMPLATED BY THE LOAN
DOCUMENTS.  TO THE EXTENT REQUIRED FOR THE CURRENT STAGE OF CONSTRUCTION OF THE
IMPROVEMENTS, BORROWER HAS OBTAINED ALL LICENSES AND PERMITS AND HAS FILED ALL
REGISTRATIONS NECESSARY TO THE OPERATION OF ITS BUSINESS (EXCEPT WHERE THE
FAILURE TO SO QUALIFY OR TO OBTAIN SUCH LICENSES OR PERMITS WOULD NOT MATERIALLY
AND ADVERSELY AFFECT THE ACTUAL OR PROSPECTIVE BUSINESS, FINANCIAL CONDITION OR
OPERATIONS OF THE BORROWER).  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE PROVISIONS CONTAINED HEREIN AND THEREIN ARE AND WILL BE THE VALID AND
LEGALLY ENFORCEABLE

 

31

--------------------------------------------------------------------------------



 


OBLIGATIONS OF BORROWER IN ACCORDANCE WITH THEIR TERMS.  BORROWER HAS DONE
EVERYTHING NECESSARY TO COMPLY WITH ALL APPLICABLE LAWS IN ALL MATERIAL
RESPECTS.  BORROWER’S FEDERAL TAX IDENTIFICATION NUMBER IS 20-2760722.


 


4.2                     PLANS AND SPECIFICATIONS; OWNERSHIP OF PLANS AND
SPECIFICATIONS.  THE PLANS AND SPECIFICATIONS ARE SATISFACTORY TO BORROWER AND
HAVE BEEN OR WILL BE APPROVED BY ANY GOVERNMENTAL AUTHORITY WHOSE APPROVAL IS
REQUIRED.  THE PLANS AND SPECIFICATIONS COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL APPLICABLE LAWS.  ALL CONSTRUCTION SHALL BE PERFORMED IN
SUBSTANTIAL ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, ALL APPLICABLE LAWS,
APPROPRIATE SET BACK REQUIREMENTS, RESTRICTIVE COVENANTS AND THE REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITY.  FOLLOWING AN EVENT OF A DEFAULT HEREUNDER AND UPON
LENDER’S EXERCISE OF ITS RIGHTS UNDER SECTION 9 OF THIS AGREEMENT, THE PLANS AND
SPECIFICATIONS (OR ANY LICENSE OF SUCH PLANS AND SPECIFICATIONS TO THE EXTENT
THAT SUCH PLANS AND SPECIFICATIONS ARE NOT OWNED BY BORROWER) SHALL BE THE
ABSOLUTE PROPERTY OF LENDER.


 


4.3                     NO ACTIONS.  OTHER THAN THE DISPUTE (AS DEFINED IN THE
WORKING CAPITAL ESCROW ACCOUNT AGREEMENT), THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED AGAINST OR
AFFECTING BORROWER, THE PROPERTY OR THE IMPROVEMENTS, OR INVOLVING THE VALIDITY
OR ENFORCEABILITY OF THE LOAN DOCUMENTS OR THE PRIORITY OF THE LIEN OF THE
LEASEHOLD MORTGAGE, AT LAW OR IN EQUITY, OR BEFORE OR BY A GOVERNMENTAL
AUTHORITY.  TO THE BORROWER’S KNOWLEDGE, IT IS NOT IN DEFAULT WITH RESPECT TO
ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY COURT OR ANY GOVERNMENTAL
AUTHORITY.


 


4.4                     NO BREACH.  THE CONSUMMATION OF THE TRANSACTIONS HEREBY
CONTEMPLATED AND PERFORMANCE OF THIS AGREEMENT WILL NOT RESULT IN ANY BREACH OF,
OR CONSTITUTE A DEFAULT UNDER, ANY DEED TO SECURE DEBT, MORTGAGE, DEED OF TRUST,
INDENTURE, SECURITY AGREEMENT, LEASE, BANK LOAN OR CREDIT AGREEMENT, CONTRACT,
ARTICLES OF ORGANIZATION, OPERATING AGREEMENT, JOINT VENTURE AGREEMENT,
PARTNERSHIP AGREEMENT OR OTHER INSTRUMENTS TO WHICH BORROWER IS A PARTY OR BY
WHICH IT MAY BE BOUND OR SUBJECT


 


4.5                     OWNERSHIP OF PROPERTY; NO LIENS.  IMMEDIATELY FOLLOWING
THE INITIAL CONSTRUCTION/TERM LOAN DISBURSEMENT AND THE CLOSING OF THE ASSET
PURCHASE AGREEMENT (A) BORROWER WILL HAVE (I) GOOD AND MARKETABLE TITLE TO ITS
LEASEHOLD INTEREST IN THE PROPERTY AND (II) GOOD AND MARKETABLE TITLE TO ITS FEE
INTEREST IN THE IMPROVEMENTS, AND (B) THE PROPERTY AND THE IMPROVEMENTS SHALL BE
FREE AND CLEAR OF ALL LIENS, CLAIMS, CHARGES AND ENCUMBRANCES OF EVERY TYPE OR
NATURE, EXCEPT FOR THE LIEN CREATED BY THE LOAN DOCUMENTS AND PERMITTED LIENS. 
BORROWER SHALL BE THE OWNER OF THE FEE INTEREST IN THE IMPROVEMENTS AT THE
PROPERTY AT ALL TIMES.


 


4.6                     UTILITIES AVAILABLE.  ALL UTILITY SERVICES NECESSARY FOR
THE CONSTRUCTION OF THE IMPROVEMENTS AND THE OPERATION THEREOF FOR THEIR
INTENDED PURPOSES ARE OR WILL BE AVAILABLE AT THE BOUNDARY OF THE PROPERTY
INCLUDING WATER SUPPLY, STORM AND SANITARY SEWER FACILITIES, ELECTRIC AND
TELEPHONE FACILITIES, AND BORROWER HAS THE RIGHT TO CONNECT TO ALL UTILITY
SERVICES SUBJECT ONLY TO NORMAL RESTRICTIONS.  IF SUCH SERVICES ARE NOT NOW SO
AVAILABLE, THE COST OF MAKING THE SAME AVAILABLE TO THE BOUNDARY LINE IS
INCLUDED IN THE BUDGET.


 


4.7                     ACCESS.  ALL ROADS NECESSARY FOR INGRESS AND EGRESS TO
THE PROPERTY AND FOR THE FULL UTILIZATION OF THE IMPROVEMENTS FOR THEIR INTENDED
PURPOSES INCLUDING ALL STREETS, GUTTERS AND

 

32

--------------------------------------------------------------------------------



 


CURBS HAVE BEEN OR WILL BE INSTALLED AND COMPLETED BY BORROWER (TO THE EXTENT
BORROWER IS RESPONSIBLE FOR SAME) WITH THE APPROVAL OF THE APPROPRIATE
GOVERNMENTAL AUTHORITY.


 


4.8                     NO DEFAULTS; COMPLETE COPIES.  THERE IS NO DEFAULT ON
THE PART OF BORROWER UNDER THIS AGREEMENT, THE NOTES, THE OTHER LOAN DOCUMENTS,
THE GROUND LEASE, THE OPERATION DOCUMENTS, OR THE CONSTRUCTION DOCUMENTS AND NO
EVENT HAS OCCURRED AND IS CONTINUING WHICH WITH NOTICE OR THE PASSAGE OF TIME OR
EITHER WOULD CONSTITUTE A DEFAULT UNDER ANY OF THE AFORESAID INSTRUMENTS.  TO
THE BEST OF BORROWER’S KNOWLEDGE, (I) THERE IS NO DEFAULT BY THE PROJECT GENERAL
CONTRACTOR UNDER THE PROJECT GENERAL CONSTRUCTION CONTRACT NOR ANY CONDITION
WHICH, GIVEN NOTICE OR THE PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT
UNDER THE PROJECT GENERAL CONSTRUCTION CONTRACT, AND (II) THERE IS NO DEFAULT BY
THE PROJECT ADDITION GENERAL CONTRACTOR UNDER THE PROJECT ADDITION GENERAL
CONSTRUCTION CONTRACT NOR ANY CONDITION WHICH, GIVEN NOTICE OR THE PASSAGE OF
TIME OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER THE PROJECT ADDITION GENERAL
CONSTRUCTION CONTRACT.  THE COPIES OF THE CONSTRUCTION DOCUMENTS FURNISHED TO
DATE TO LENDER ARE TRUE, CORRECT AND COMPLETE COPIES THEREOF AND ALL OF THE
AFORESAID AGREEMENTS ARE ALL IN FULL FORCE AND EFFECT.


 


4.9                     FINANCIAL STATEMENTS.  IN REGARDS TO ANY FINANCIAL
STATEMENTS DELIVERED TO LENDER AT ANY TIME WITH RESPECT TO BORROWER, BORROWER
REPRESENTS THAT THE SAME ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AND
FAIRLY PRESENT THE RESPECTIVE FINANCIAL CONDITIONS OF BORROWER AS OF THE
RESPECTIVE DATES THEREOF, NO MATERIAL ADVERSE CHANGE HAS OCCURRED IN THE
FINANCIAL CONDITIONS REFLECTED THEREIN SINCE THE RESPECTIVE DATES THEREOF AND NO
ADDITIONAL BORROWINGS HAVE BEEN MADE BY BORROWER SINCE THE DATE THEREOF OTHER
THAN BORROWING CONTEMPLATED HEREBY OR APPROVED BY LENDER.


 


4.10               LEASES.  BORROWER HAS NO INTEREST IN ANY EXISTING LEASES
(EXCLUDING PERSONAL PROPERTY LEASES WHERE THE SCHEDULED LEASE PAYMENTS PER
CALENDAR YEAR DO NOT EXCEED $35,000) OTHER THAN THE GROUND LEASE AND THE
PERSONAL AND REAL PROPERTY LEASES DESCRIBED IN SCHEDULE 4.10 ATTACHED HERETO,
WHICH SCHEDULE SHALL BE UPDATED BY BORROWER AT THE TIME OF ANY MATERIAL CHANGE
IN THE LEASES DESCRIBED THEREIN AND WHICH REVISED SCHEDULE SHALL BE PROMPTLY
FURNISHED TO LENDER.


 


4.11               ENVIRONMENTAL MATTERS.


 


(A)                                           EXCEPT AS DISCUSSED IN THE
ENVIRONMENTAL REPORTS SET FORTH IN SCHEDULE 4.11 ATTACHED HERETO (I) TO THE BEST
OF BORROWER’S KNOWLEDGE, THE IMPROVEMENTS, THE PROPERTY AND THE OPERATIONS
CONDUCTED THEREON DO NOT VIOLATE ANY APPLICABLE LAW, STATUTE, ORDINANCE, RULE,
REGULATION, ORDER OR DETERMINATION OF ANY GOVERNMENTAL AUTHORITY OR ANY
RESTRICTIVE COVENANT OR DEED RESTRICTION (RECORDED OR OTHERWISE), INCLUDING
WITHOUT LIMITATION ALL APPLICABLE ZONING ORDINANCES AND BUILDING CODES, FLOOD
DISASTER LAWS AND ENVIRONMENTAL LAWS AND REGULATIONS; (II) WITHOUT LIMITATION OF
CLAUSE (I) ABOVE, TO THE BEST OF BORROWER’S KNOWLEDGE, THE PROPERTY AND THE
OPERATIONS CONDUCTED THEREON BY BORROWER OR ANY CURRENT OR PRIOR OWNER OR
OPERATOR OF SUCH REAL PROPERTY OR OPERATION, ARE NOT IN VIOLATION OF OR SUBJECT
TO ANY EXISTING, PENDING OR THREATENED ACTION, SUIT, INVESTIGATION, INQUIRY OR
PROCEEDING BY ANY GOVERNMENTAL AUTHORITY OR TO ANY REMEDIAL OBLIGATIONS UNDER
ANY ENVIRONMENTAL LAWS; (III) ALL NOTICES, PERMITS, LICENSES OR SIMILAR
AUTHORIZATIONS, IF ANY, REQUIRED TO BE OBTAINED OR FILED IN CONNECTION WITH THE
OPERATION OR USE OF THE PROPERTY, INCLUDING WITHOUT LIMITATION PAST OR PRESENT
TREATMENT, STORAGE, DISPOSAL OR

 

33

--------------------------------------------------------------------------------



 


RELEASE OF A HAZARDOUS SUBSTANCE OR SOLID WASTE INTO THE ENVIRONMENT, HAVE BEEN
DULY OBTAINED OR FILED; (IV) TO THE BEST OF BORROWER’S KNOWLEDGE, ALL HAZARDOUS
MATERIALS AND SOLID WASTES GENERATED AT THE PROPERTY HAVE IN THE PAST BEEN AND
SHALL CONTINUE TO BE TRANSPORTED, TREATED AND DISPOSED OF ONLY BY CARRIERS
MAINTAINING VALID PERMITS UNDER RCRA AND ANY OTHER ENVIRONMENTAL LAWS AND ONLY
AT TREATMENT, STORAGE AND DISPOSAL FACILITIES MAINTAINING VALID PERMITS UNDER
RCRA, WHERE REQUIRED, AND ANY OTHER ENVIRONMENTAL LAWS, WHICH CARRIERS AND
FACILITIES HAVE BEEN AND ARE, TO THE BEST OF BORROWER’S KNOWLEDGE, OPERATING IN
COMPLIANCE WITH SUCH PERMITS; (V) BORROWER HAS TAKEN REASONABLE STEPS NECESSARY
TO DETERMINE, AND HAS DETERMINED, THAT NO HAZARDOUS MATERIALS OR SOLID WASTES
HAVE BEEN DISPOSED OF OR OTHERWISE RELEASED AND THERE HAS BEEN NO THREATENED
RELEASE OF HAZARDOUS MATERIALS OR SOLID WASTES ON OR TO THE PROPERTY EXCEPT IN
COMPLIANCE WITH ENVIRONMENTAL LAWS AND EXCEPT AS DISCLOSED IN THE ENVIRONMENTAL
REPORTS FURNISHED TO LENDER IN ACCORDANCE WITH SECTION 5.1(J) BELOW;
(VI) BORROWER HAS NO MATERIAL CONTINGENT LIABILITY IN CONNECTION WITH ANY
RELEASE OR THREATENED RELEASE OF ANY HAZARDOUS MATERIALS OR SOLID WASTES INTO
THE ENVIRONMENT AND EXCEPT AS DISCLOSED IN THE ENVIRONMENTAL REPORTS FURNISHED
TO LENDER IN ACCORDANCE WITH SECTION 5.1(J) BELOW; AND (VII) THE USE WHICH
BORROWER MAKES OR INTENDS TO MAKE OF THE PROPERTY WILL NOT RESULT IN THE
UNLAWFUL OR UNAUTHORIZED DISPOSAL OR OTHER RELEASE OF ANY HAZARDOUS MATERIALS OR
SOLID WASTES ON OR TO THE PROPERTY.  THE TERMS “RELEASE” AND “THREATENED
RELEASE” HAVE THE MEANINGS SPECIFIED IN CERCLA, AND THE TERMS “SOLID WASTE” AND
“DISPOSAL” (OR “DISPOSED”) HAVE THE MEANINGS SPECIFIED IN RCRA; PROVIDED,
HOWEVER, IN THE EVENT EITHER CERCLA OR RCRA IS AMENDED SO AS TO BROADEN SUCH
MEANINGS, THEN SUCH BROADENED MEANINGS SHALL APPLY SUBSEQUENT TO THE EFFECTIVE
DATE OF SUCH AMENDMENT, AND PROVIDED FURTHER, THAT, TO THE EXTENT THE LAWS OF
ANY STATE IN WHICH ANY OF THE PROPERTY IS LOCATED ESTABLISH A MEANING FOR
“RELEASE”, “SOLID WASTE” OR “DISPOSAL” WHICH IS BROADER THAN THAT SPECIFIED IN
EITHER CERCLA OR RCRA, SUCH BROADER MEANING SHALL APPLY WITH REGARD TO THE
PROPERTY.


 


(B)                                          BORROWER IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL FEDERAL, STATE, AND LOCAL ENVIRONMENTAL LAWS
APPLICABLE TO THE PROPERTY AND HAS NOT BEEN CITED FOR ANY VIOLATION OF ANY
FEDERAL, STATE, AND LOCAL ENVIRONMENTAL LAWS APPLICABLE TO THE PROPERTY AND
THERE HAS BEEN NO “RELEASE OR THREATENED RELEASE OF A HAZARDOUS SUBSTANCE” (AS
DEFINED BY CERCLA) OR ANY OTHER RELEASE, EMISSION OR DISCHARGE INTO THE
ENVIRONMENT OF ANY HAZARDOUS OR TOXIC SUBSTANCE, POLLUTANT OR OTHER MATERIALS
FROM THE PROPERTY OTHER THAN AS PERMITTED UNDER THE APPLICABLE ENVIRONMENTAL
LAW.  ALL HAZARDOUS MATERIALS AND SOLID WASTES GENERATED AT THE PROPERTY HAVE
AND SHALL CONTINUE TO BE DISPOSED OF AT SITES WHICH MAINTAIN VALID PERMITS UNDER
RCRA AND ANY APPLICABLE STATE OR LOCAL ENVIRONMENTAL LAWS WHERE REQUIRED.


 


4.12               COMPLIANCE.  ALL IMPROVEMENTS SHALL BE PERFORMED IN
ACCORDANCE WITH (I) THE PLANS AND SPECIFICATIONS (EXCEPT TO THE EXTENT THAT
LENDER HAS GIVEN ITS PRIOR WRITTEN CONSENT TO ANY CHANGES TO SUCH PLANS AND
SPECIFICATIONS), AND (II) ALL APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION,
APPROPRIATE SET BACK REQUIREMENTS, RESTRICTIVE COVENANTS AND THE REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITY, EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER, THE
IMPROVEMENTS OR BORROWER’S ABILITY TO PAY AND/OR PERFORM THE OBLIGATIONS. 
NEITHER THE CONSTRUCTION OF THE IMPROVEMENTS NOR THE USE OF THE IMPROVEMENTS
WHEN COMPLETED AS AN INDUSTRIAL PLANT FOR THE PRODUCTION OF BIODIESEL FUEL WILL
VIOLATE (I) ANY LAWS (INCLUDING SUBDIVISION, ZONING, BUILDING, ENVIRONMENTAL
PROTECTION AND WETLAND PROTECTION LAWS), OR (II) ANY BUILDING PERMITS,
RESTRICTIONS OF RECORD OR AGREEMENTS AFFECTING THE PROPERTY, THE IMPROVEMENTS OR
ANY PART THEREOF.  NEITHER THE ZONING AUTHORIZATIONS,

 

34

--------------------------------------------------------------------------------



 


APPROVALS OR VARIANCES NOR ANY OTHER RIGHT TO CONSTRUCT OR TO USE THE
IMPROVEMENTS IS TO ANY EXTENT DEPENDENT UPON ANY REAL ESTATE OTHER THAN THE
PROPERTY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ALL CONSENTS,
LICENSES AND PERMITS AND ALL OTHER AUTHORIZATIONS OR APPROVALS (COLLECTIVELY,
“GOVERNMENTAL APPROVALS”) REQUIRED TO COMPLETE THE IMPROVEMENTS IN ACCORDANCE
WITH THE PLANS AND SPECIFICATIONS HAVE BEEN OBTAINED OR WILL BE OBTAINED PRIOR
TO THE INITIAL CONSTRUCTION/TERM LOAN DISBURSEMENT , EXCEPT TO THE EXTENT THAT
FAILURE TO OBTAIN ANY GOVERNMENTAL APPROVAL WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON BORROWER, THE IMPROVEMENTS AND/OR THE ABILITY OF BORROWER PAY AND/OR
PERFORM THE OBLIGATIONS, AND ALL LAWS RELATING TO THE DEVELOPMENT, CONSTRUCTION
AND OPERATION OF THE IMPROVEMENTS HAVE BEEN COMPLIED WITH IN ALL MATERIAL
RESPECTS AND ALL PERMITS AND LICENSES REQUIRED FOR THE OPERATION OF THE
BIODIESEL PLANT WHICH CANNOT BE OBTAINED UNTIL SUCH DEVELOPMENT AND CONSTRUCTION
IS COMPLETED CAN BE OBTAINED IF THE IMPROVEMENTS ARE COMPLETED IN ACCORDANCE
WITH THE PLANS AND SPECIFICATIONS.  WHEN THE IMPROVEMENTS ARE COMPLETED IN
ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, NO BUILDING OR OTHER IMPROVEMENT
WILL ENCROACH UPON ANY PROPERTY LINE, BUILDING LINE, SETBACK LINE, SIDE YARD
LINE OR ANY RECORDED OR VISIBLE EASEMENT (OR OTHER EASEMENT OF WHICH BORROWER IS
AWARE OR HAS REASON TO BELIEVE MAY EXIST) WITH RESPECT TO THE PROPERTY, AND THE
USE OF THE IMPROVEMENTS WILL COMPLY WITH ALL REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES AND ANY RESTRICTIVE COVENANTS TO WHICH THE PROPERTY MAY BE SUBJECT.


 


4.13               BROKERAGE FEES. NO BROKERAGE FEES OR COMMISSIONS ARE PAYABLE
BY OR TO ANY PERSON IN CONNECTION WITH THIS AGREEMENT OR THE LOAN TO BE
DISBURSED HEREUNDER.


 


4.14               NO MARGIN STOCK; NO PLAN ASSETS.  THE LOAN IS NOT BEING MADE
FOR THE PURPOSE OF PURCHASING OR CARRYING “MARGIN STOCK” WITHIN THE MEANING OF
REGULATION G, T, U OR X ISSUED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM, AND BORROWER AGREES TO EXECUTE ALL INSTRUMENTS NECESSARY TO COMPLY WITH
ALL THE REQUIREMENTS OF REGULATION U OF THE FEDERAL RESERVE SYSTEM, AS AT ANY
TIME AMENDED.  BORROWER IS NOT A PARTY IN INTEREST TO ANY PLAN DEFINED OR
REGULATED UNDER ERISA, AND THE ASSETS OF BORROWER ARE NOT “PLAN ASSETS” OF ANY
EMPLOYEE BENEFIT PLAN COVERED BY ERISA OR SECTION 4975 OF THE INTERNAL REVENUE
CODE.


 


4.15               INVESTMENTS.  BORROWER HAS NO LOANS TO OR INVESTMENTS IN ANY
PERSON.


 


4.16               EXISTING INDEBTEDNESS.  BORROWER HAS NO INDEBTEDNESS OTHER
THAN PERMITTED INDEBTEDNESS.


 


4.17               INSOLVENCY.  AFTER THE EXECUTION AND DELIVERY OF THE LOAN
DOCUMENTS AND THE DISBURSEMENT OF THE INITIAL LOAN HEREUNDER, BORROWER WILL NOT
BE INSOLVENT WITHIN THE MEANING OF THE UNITED STATES BANKRUPTCY CODE OR UNABLE
TO PAY ITS DEBTS AS THEY MATURE.

 


4.18               TAXES.  BORROWER HAS FILED ALL REQUIRED FEDERAL, STATE, LOCAL
AND OTHER TAX RETURNS AND HAS PAID, OR MADE ADEQUATE PROVISION FOR THE PAYMENT
OF, ANY TAXES DUE PURSUANT THERETO OR PURSUANT TO ANY ASSESSMENT RECEIVED BY
BORROWER EXCEPT SUCH TAXES, IF ANY, AS ARE BEING CONTESTED IN GOOD FAITH AND AS
TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.


 


4.19               NEGATIVE PLEDGES.  BORROWER IS NOT A PARTY TO OR BOUND BY ANY
INDENTURE, CONTRACT OR OTHER INSTRUMENT OR AGREEMENT WHICH PROHIBITS THE
CREATION, INCURRENCE OR SUFFERANCE TO EXIST

 

35

--------------------------------------------------------------------------------



 


OF ANY MORTGAGE, PLEDGE, LIEN, SECURITY INTEREST OR OTHER ENCUMBRANCE UPON ANY
OF THE COLLATERAL IN FAVOR OF LENDER.


 

4.20                           Intellectual Property.  All of Borrower’s
material licenses, patents, copyrights, trademarks and trade names and all of
the Borrower’s applications for any of the foregoing are set forth on Schedule
4.20.  As of the Effective Date and after the closing of the Asset Purchase
Agreement, Borrower shall not have any federally registered patents, copyrights
or trademarks. There is no action, proceeding, claim or complaint pending or, to
the best of the Borrower’s knowledge, threatened to be brought against Borrower
by any Person which might jeopardize Borrower’s interest in any of the foregoing
licenses, patents, copyrights, trademarks, trade names or applications.

 

4.21                           Outstanding Guaranties. Borrower has no
guarantees outstanding, other than the endorsement of instruments for collection
in the ordinary course of business.

 

SECTION 5.                                CONDITIONS OF LENDING

 

5.1                                 Conditions Precedent to Lender’s Obligation
to Make the Initial Construction/Term Loan Disbursement.  Lender shall not be
obligated to make the Initial Construction/Term Loan Disbursement  under this
Agreement unless the following conditions precedent shall have been satisfied:

 


(A)                                  REQUEST FOR ADVANCE.  A REQUEST FOR ADVANCE
FOR THE INITIAL CONSTRUCTION/TERM LOAN DISBURSEMENT  WHICH SHALL COMPLY, IN ALL
RESPECTS, WITH THE REQUIREMENTS SET FORTH IN SECTION 6 BELOW.


 


(B)                                 LOAN DOCUMENTS.  LENDER SHALL HAVE RECEIVED
THE FOLLOWING DOCUMENTS, DULY EXECUTED AND DELIVERED BY ALL PARTIES THERETO, AND
OTHERWISE SATISFACTORY IN FORM AND CONTENT TO LENDER AND ITS COUNSEL:


 

(I)                                     THE  CONSTRUCTION/TERM LOAN NOTE;

 

(ii)                                  the Revolving Credit Loan Note;

 

(iii)                               the Security Agreement;


 

(iv)                              acknowledgement copies of filed UCC-1
financing statements from the Borrower, as debtor, to Lender, as secured party,
covering the Collateral, from such jurisdictions as Lender deems necessary or
desirable to perfect its security interest in the Collateral along with copies
of searches for each such jurisdiction listing the UCC-1 financing statement of
the Lender and all other effective financing statements which name Borrower
(under its present name and any previous name) as debtor, together with copies
of such other financing statements (none of which shall cover the Collateral);


 

(v)                                 the Leasehold Mortgage, and such UCC fixture
financing statements and like real property security documents as the Lender
deems necessary or desirable to create, perfect and preserve a lien in favor of
the Lender, as security for the Obligations, on all real property, improvements
and fixtures in which the Borrower has an interest;

 

36

--------------------------------------------------------------------------------


 

(vi)                              the Assignment of Equipment Purchase and Sale
Agreement, together with a consent to assignment from De Smet;


 

(vii)                           the Assignment of Oil Feedstock Supply
Agreement, together with a consent to assignment from Bunge North America, Inc.;


 

(viii)                        the Assignment of Construction Documents, together
with consents from the Project General Contractor, the Project Addition General
Contractor and such Major Subcontractors as Lender may reasonably require;


 

(ix)                                the Project Construction Disbursing
Agreement;

 

(x)                                   the Project Addition Construction
Disbursing Agreement;

 


(X)                                   THE DEBT SERVICE FUND GUARANTY EXECUTED BY
REG;


 

(xi)                                the Landlord’s Agreement and Consent;

 

(xii)                             the Subordination Agreement;

 

(xiii)                          the Project Addition Escrow Account Agreement;

 

(xiv)                         the Renewable Fuels Grant Account Agreement;

 

(xv)                            the Debt Service Fund Account Agreement;

 

(xvi)                         the Working Capital Escrow Account Agreement;

 

(xvii)                      the Construction Escrow Account Agreement;

 

(xviii)                   the Assignment of Services Agreement;

 

(xix)                           the Assignment of Representations, Warranties
and Indemnities;

 

(xx)                              the Oil Supply Cure Rights Agreement; and

 

(xxi)                           the Post-Closing Letter.

 


(C)                                  GOVERNING INSTRUMENTS. LENDER SHALL HAVE
RECEIVED FROM BORROWER A COPY OF THE CERTIFICATE OF FORMATION OF BORROWER
CERTIFIED AS BEING TRUE AND CORRECT BY THE SECRETARY OF STATE OF THE STATE OF
DELAWARE, A CERTIFIED COPY OF BORROWER’S OPERATING AGREEMENT (AND ALL AMENDMENTS
THERETO), A CERTIFICATE OF A MEMBER OR MANAGER OF BORROWER AS TO THE INCUMBENCY
AND SIGNATURE OF EACH REPRESENTATIVE OF BORROWER THAT HAS EXECUTED ANY DOCUMENT
ON BEHALF OF BORROWER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND SUCH OTHER DOCUMENTS, INSTRUMENTS, AGREEMENTS AND CERTIFICATES AS
LENDER MAY REASONABLY REQUEST WITH RESPECT TO BORROWER.

 

37

--------------------------------------------------------------------------------


 


(D)                                 GOOD STANDING AND RESOLUTIONS. LENDER SHALL
HAVE RECEIVED FROM BORROWER: (I) A GOOD STANDING CERTIFICATE FROM THE SECRETARY
OF STATE OF THE STATE OF DELAWARE, (II) CERTIFIED RESOLUTIONS AUTHORIZING THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS IN FORM AND CONTENT SATISFACTORY
TO LENDER, AND (III) SUCH OTHER DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS
LENDER MAY REASONABLY REQUEST.


 


(E)                                  LEGAL OPINIONS.  LENDER SHALL HAVE RECEIVED
THE FOLLOWING LEGAL OPINION LETTERS, EACH IN FORM AND CONTENT SATISFACTORY TO
LENDER AND ITS COUNSEL:


 

(i)                                     An opinion letter delivered by counsel
for Borrower and counsel for REG, which opinion shall include, without
limitation, (1) an opinion that Borrower is duly organized, validly existing and
duly authorized to enter into the Loan Documents applicable to Borrower and to
perform all of the transactions contemplated by such Loan Documents, (2) an
opinion that REG is duly organized, validly existing and duly authorized to
enter into the Debt Service Fund Guaranty and to perform all of the transactions
contemplated by the Debt Service Fund Guaranty, (3) the Loan Documents executed
and delivered by Borrower are enforceable against Borrower and REG, as
applicable, subject to and limited by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and application of general principles of equity;
and

 

(ii)                                  An opinion letter delivered by Kevin
Cahill as attorney for IFA and addressed to Lender, which opinion shall include,
without limitation, (1) an opinion that the IFA has the authority to enter into
the IFA Guaranty Documents, (2) that the IFA Guaranty Documents are enforceable
against the IFA, and (3) that the IFA Guaranty is backed by the full faith and
credit of the State of Illinois.

 


(F)                                    CONSTRUCTION CONTRACTS AND OTHER
DOCUMENTS.  LENDER SHALL HAVE RECEIVED AND APPROVED THE FOLLOWING, ALL IN FORM
AND CONTENT SATISFACTORY TO LENDER:


 

(i)                                     the Project Addition Plans and
Specifications;

 


(II)                                  A COPY OF THE EXECUTED PROJECT ADDITION
GENERAL CONSTRUCTION CONTRACT; AND


 


(III)                               A QUALIFICATION STATEMENT FROM THE PROJECT
ADDITION GENERAL CONTRACTOR AND ANY OTHER INFORMATION WHICH LENDER REASONABLY
DEEMS NECESSARY INCLUDING OVERALL BONDING CAPACITY.


 


(G)                                 BUDGET; FUNDS AND CASH FLOW.  LENDER SHALL
HAVE RECEIVED AND APPROVED:


 

(i)                                     the Budget;

 

(ii)                                  a final cost breakdown (including
sufficient interest and carry dollars and reserves) which shall have been
approved by the Inspecting Engineer;

 

(iii)                               a Statement of Sources and Uses of Funds;
and

 

38

--------------------------------------------------------------------------------


 

(iv)                              a final Pro-Forma Project Cash Flow.

 


(H)                                 FINANCIAL STATEMENTS AND FINANCIAL
PROJECTIONS.  LENDER SHALL HAVE RECEIVED AND APPROVED THE FINANCIAL PROJECTIONS
OF BORROWER AND CERTIFIED COPIES OF CURRENT FINANCIAL STATEMENTS OF EACH
GUARANTOR.


 


(I)                                     ASSET PURCHASE AGREEMENT DOCUMENTS. 
LENDER SHALL HAVE APPROVED AND RECEIVED EXECUTED COPIES OF THE FOLLOWING
DOCUMENTS IN CONNECTION WITH BORROWER’S PURCHASE OF THE ASSETS OF BCA:


 

(i)                                     the Asset Purchase Agreement;

 

(ii)                                  the Bill of Sale (as defined in the Asset
Purchase Agreement);

 

(iii)                               the Assignment and Assumption of
Construction Management Services Agreement;

 

(iv)                              the Assignment and Assumption of Equipment
Purchase and Sale Agreement;

 

(v)                                 the Assignment and Assumption of Ground
Lease;

 

(vi)                              the Oil Feedstock Supply Agreement;

 

(vii)                           the Services Agreement;

 

(viii)                        the Operation and Management Services Agreement;

 

(ix)                                the Addendum to the Amended and Restated
Stockholder Agreement (as defined in the Asset Purchase Agreement);

 

(x)                                   the Registration Rights Agreement (as
defined in the Asset Purchase Agreement);

 

(xi)                                the Confidentiality and Noncompetition
Agreement;

 

(xii)                             the Warranty Deed; and

 

(xiii)                          the Escrow Agreement (as defined in the Asset
Purchase Agreement).

 


(J)                                     ENVIRONMENTAL REPORT AND PLANS. LENDER
SHALL HAVE RECEIVED AND APPROVED AN (I)  ENVIRONMENTAL REPORT OR REPORTS
SATISFACTORY TO LENDER PREPARED BY A QUALIFIED ENVIRONMENTAL CONSULTANT
REASONABLY SATISFACTORY TO LENDER, AND (II) AN ENVIRONMENTAL RELIANCE LETTER
FROM THE QUALIFIED ENVIRONMENTAL CONSULTANT WHO PREPARED THE ENVIRONMENTAL
REPORT OR REPORTS, WHICH ENVIRONMENTAL RELIANCE LETTER NAMES LENDER AS A PARTY
THAT CAN RELY UPON SAID ENVIRONMENTAL REPORT OR REPORTS.  THE ENVIRONMENTAL
REPORT SHALL, AT A MINIMUM, (I) DISCLOSE ANY EXISTING OR POTENTIAL HAZARDOUS
MATERIAL CONTAMINATION, AND PHYSICAL CONDITIONS THAT MAY RESULT IN SUCH

 

39

--------------------------------------------------------------------------------



 


CONTAMINATION, AT THE PROPERTY, (II) INCLUDE THE RESULTS OF ALL SAMPLING OR
MONITORING TO CONFIRM THE EXTENT OF EXISTING OR POTENTIAL HAZARDOUS MATERIAL
CONTAMINATION AT THE PROJECT, INCLUDING THE RESULTS OF LEAK DETECTION TESTS FOR
EACH UNDERGROUND STORAGE TANK LOCATED AT THE PROPERTY, IF ANY, (III) DESCRIBE
RESPONSE ACTIONS APPROPRIATE TO REMEDY ANY EXISTING OR POTENTIAL HAZARDOUS
MATERIAL CONTAMINATION, AND REPORT THE ESTIMATED COST OF ANY SUCH APPROPRIATE
RESPONSE, (IV) CONFIRM THAT ANY PRIOR REMOVAL OF HAZARDOUS MATERIAL FROM THE
PROPERTY WAS COMPLETED IN ACCORDANCE WITH APPLICABLE LAWS, AND (V) CONFIRM
WHETHER OR NOT THE PROPERTY IS LOCATED IN A WETLANDS DISTRICT.  ALL COSTS AND
CHARGES BY LENDERS’ ENVIRONMENTAL CONSULTANT WILL BE BORNE BY BORROWER.


 


(K)                                  UTILITIES, FLOOD ZONE AND SOILS REPORT. 
LENDER SHALL HAVE RECEIVED AND APPROVED FROM BORROWER (I) LETTERS REASONABLY
SATISFACTORY TO LENDER FROM LOCAL UTILITY COMPANIES AND/OR GOVERNMENTAL
AUTHORITIES STATING THAT SUFFICIENT ELECTRIC, GAS, SEWER, WATER AND TELEPHONE
FACILITIES WILL BE AVAILABLE TO THE IMPROVEMENTS UPON COMPLETION THEREOF, AND
(II) WRITTEN EVIDENCE SATISFACTORY TO LENDER THAT THE PROPERTY IS NOT LOCATED IN
AN AREA DESIGNATED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT AS A
SPECIAL FLOOD HAZARD AREA.


 


(L)                                     GOVERNMENTAL APPROVALS.  LENDER SHALL
HAVE RECEIVED AND APPROVED (I) A LETTER FROM THE APPROPRIATE GOVERNMENTAL
AUTHORITY STATING AFFIRMATIVELY THAT THE PROPERTY IS APPROPRIATELY ZONED FOR THE
OPERATION AND USE OF A BIODIESEL PLANT, AND (II) COPIES OF ALL MATERIAL
AUTHORIZATIONS, LICENSES AND PERMITS REQUIRED BY THE APPROPRIATE GOVERNMENTAL
AUTHORITY TO CONSTRUCT THE IMPROVEMENTS.


 


(M)                               INSURANCE POLICIES.  LENDER SHALL HAVE
RECEIVED AND APPROVED CERTIFICATES WITH RESPECT TO OF ALL INSURANCE POLICIES,
ALONG WITH ANY AND ALL REQUIRED ENDORSEMENTS AND CERTIFICATES THERETO, AS
REQUIRED BY THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


(N)                                 COMPLIANCE.  NEITHER BORROWER NOR LENDER
SHALL HAVE RECEIVED ANY NOTICE THAT CLAIMS OR ASSERTS THAT THERE HAS BEEN A
FAILURE TO COMPLY WITH OR A BREACH OF ANY OF THE APPROVALS OR AUTHORIZATIONS
REQUIRED HEREUNDER.


 


(O)                                 NO DEFAULT.  THERE SHALL BE NO EVENT OF
DEFAULT UNDER THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND NO EVENT HAS
OCCURRED AND IS CONTINUING WHICH WITH NOTICE OR THE PASSAGE OF TIME OR EITHER
WOULD CONSTITUTE A DEFAULT UNDER ANY OF THE AFORESAID INSTRUMENTS.


 


(P)                                 GROUND LEASE AND EASEMENT DOCUMENTS. LENDER
SHALL HAVE RECEIVED AND APPROVED (I) AN EXECUTED MEMORANDUM OF ASSIGNMENT AND
ASSUMPTION OF GROUND LEASE (THE “MEMORANDUM OF GROUND LEASE”), WHICH SHALL BE
RECORDED WITH THE RECORDER OF DEEDS OF VERMILION COUNTY, ILLINOIS ON OR BEFORE
THE EFFECTIVE DATE AND (II) ANY AND ALL EASEMENTS TO BE GRANTED TO BORROWER ON
ABOUT THE CLOSING DATE, WHICH SHALL BE RECORDED WITH THE RECORDER OF DEEDS OF
VERMILION COUNTY, ILLINOIS ON OR BEFORE THE EFFECTIVE DATE.


 


(Q)                                 INTELLECTUAL PROPERTY LICENSES.  LENDER
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO LENDER, AND BORROWER HEREBY
REPRESENTS AND WARRANTS, THAT ALL INTELLECTUAL PROPERTY LICENSED TO BORROWER IN
CONNECTION WITH THE OPERATION AND USE OF THE BIODIESEL PLANT IS AND SHALL BE
ASSIGNABLE TO LENDER, INCLUDING, WITHOUT LIMITATION, ANY INTELLECTUAL PROPERTY
LICENSED BY DE SMET TO BORROWER; LENDER SHALL HAVE RECEIVED COMPLETE COPIES OF
ALL SUCH LICENSES (EXCLUDING SOFTWARE

 

40

--------------------------------------------------------------------------------



 


LICENSES THAT ARE NOT ASSIGNABLE BY THEIR TERMS); AND LENDER SHALL HAVE RECEIVED
FROM EACH SUCH LICENSOR ALL NECESSARY CONSENTS TO SUCH ASSIGNMENTS.


 


(R)                                    TITLE COMMITMENT.  THE TITLE COMPANY
SHALL HAVE ISSUED TO LENDER A TITLE INSURANCE COMMITMENT (THE “TITLE
COMMITMENT”) (AMERICAN LAND TITLE ASSOCIATION, STANDARD LOAN POLICY ADDITIONAL
COVERAGE (1992)) IN THE AMOUNT OF THE CONSTRUCTION/TERM LOAN  COMMITMENT PLUS
THE REVOLVING CREDIT LOAN COMMITMENT INSURING THE LEASEHOLD MORTGAGE TO BE A
VALID FIRST LIEN ON BORROWER’S INTEREST IN THE PROPERTY (INCLUDING ANY
APPURTENANT OR IN GROSS EASEMENTS RELATED THERETO) AND IMPROVEMENTS, FREE AND
CLEAR OF ALL DEFECTS AND ENCUMBRANCES, EXCEPT SUCH AS LENDER AND ITS COUNSEL
SHALL APPROVE, AND SUCH TITLE COMMITMENT WHICH SHALL CONTAIN:


 

(i)                                     full coverage against mechanic’s liens
(or an endorsement up to the aggregate amount outstanding under the
Construction/Term Loan Note as of the current Advance plus the Revolving Credit
Loan Commitment);

 

(ii)                                  the deletion of all standard exceptions;
and

 

(iii)                               such endorsements thereto required by
Lender, including, but not limited to, pending disbursement, 3.0 zoning,
mechanic’s lien, environmental, location, access, tax parcel, survey,
contiguity, creditors’ rights, variable rate and lender’s comprehensive.

 

The title policy issued pursuant to such Title Commitment must remain in full
force and effect, enforceable against the Title Company in accordance with its
terms, except to the extent that such title policy is canceled or terminated
solely due to Lender’s gross negligence or willful misconduct.

 


(S)                                  SURVEY.  LENDER SHALL HAVE RECEIVED AND
APPROVED FROM BORROWER A SURVEY PREPARED BY A REGISTERED OR CERTIFIED SURVEYOR
APPROVED BY LENDER AND THE TITLE COMPANY SHOWING THE DIMENSIONS AND BOUNDARIES
OF THE PROPERTY, THE AREA OF THE PROPERTY IN SQUARE FEET AND OTHER MATTERS OF
INTEREST TO LENDER WITH COURSES AND DISTANCES SO AS TO PERMIT A VERBAL
DESCRIPTION OF THE PROPERTY AND OF ANY OTHER ITEM NOTED ON THE SURVEY (INCLUDING
ANY AND ALL EASEMENTS), ALL OF WHICH SHALL BE REASONABLY ACCEPTABLE TO LENDER. 
THE SURVEY SHALL BE IN COMPLIANCE WITH THE MINIMUM STANDARDS AS ADOPTED BY THE
AMERICAN LAND TITLE ASSOCIATION AND THE AMERICAN CONGRESS ON SURVEYING AND
MAPPING (2005), WITH A CERTIFICATE OF THE SURVEYOR IN THE FORM ATTACHED HERETO
AS EXHIBIT E.


 

(t)                                    IFA Guaranty.  Lender shall have received
and approved the following in connection with the IFA Guaranty:

 

(i)                                     An executed original of the IFA Guaranty
executed by the IFA in favor of Lender;

 

(II)                                  AN EXECUTED ORIGINAL OF THAT CERTAIN
LENDER’S AGREEMENT EXECUTED BY LENDER AND THE IFA (THE “LENDER’S AGREEMENT”);

 

41

--------------------------------------------------------------------------------


 

(iii)                               An executed original of that certain
Collateral Agreement executed by Lender and the IFA (the “IFA Collateral
Agreement”);

 

(iv)                              An executed resolution passed by the IFA or
other evidence from the IFA satisfactory to Lender that (1) the terms and
provisions of this Agreement, the other Loan Documents, the IFA Guaranty and the
Lender’s Agreement do not violate the Illinois Finance Authority Act, the
Guidelines for the Illinois State Guarantee Programs (the “IFA Guidelines”), or
the Illinois Finance Authority Regulations (currently codified as 8 Ill. Admin
Code 1400) (the “IFA Regulations”), (2) to the extent that the terms and
provisions of this Agreement, the Loan Documents, the Lender’s Agreement, and/or
the IFA Guaranty violate the IFA Guidelines and/or IFA Regulations, that said
Guidelines and/or Regulations are amended to permit said terms and provisions,
and (3) the IFA will not retroactively amend the Guidelines or Regulations in
any manner that would invalidate the IFA Guaranty or adversely impact the IFA
Guaranty in any material manner.

 

(v)                                 DCEO Grant.  Lender shall have received and
approved the following in connection with the DCEO Grant:

 

(i)                                     Evidence reasonably satisfactory to
Lender of the written consent of DCEO to the assignment of the Renewable Fuels
Grant from BCA to Borrower.

 

(ii)                                  An executed copy of the Project Labor
Agreement entered into by Borrower and DCEO.

 

(iii)                               Evidence reasonably satisfactory to Lender
that all conditions to the issuance of the Renewable Fuels Grant have been
satisfied, other than the closing of the Asset Purchase Agreement, execution of
this Agreement, and the execution of the other Loan Documents.

 


(W)                               ECONOMIC DEVELOPMENT PROGRAMMING ASSISTANCE
GRANT.  LENDER SHALL HAVE RECEIVED AND APPROVED THE FOLLOWING IN CONNECTION WITH
THE ECONOMIC DEVELOPMENT PROGRAMMING ASSISTANCE GRANT:


 

(i)                                     Lender’s receipt of that certain
Novation and Assignment Agreement dated as of May 9, 2008 by and among Borrower,
BCA, IDOT and the City as to the assignment by BCA to Borrower of all of BCA’s
rights, duties, obligations and responsibilities respect to the Economic
Development/TARP Agreement, Section 06-00225-00-BR, Job # C-95-304-07 and Job #
P-95-303-07 entered into between IDOT and City effective October 24, 2006, and
the Agreement entered into between BCA and the City effective October 17, 2006

 

(ii)                                  an executed copy of the Company/Local
Agency Agreement by and between the City and Borrower

 

42

--------------------------------------------------------------------------------


 

(iii)                               an executed copy of the State/Local Joint
Agreement by and between the City and IDOT.

 

(iv)                              evidence reasonably satisfactory to Lender
that all conditions to the issuance of the Economic Development Programming
Assistance Grant have been satisfied, other than the closing of the Asset
Purchase Agreement, execution of this Agreement, and the execution of the other
Loan Documents.

 

(v)                                 evidence reasonably satisfactory to Lender
that the City will administer the Economic Development Programming Assistance
Grant and manage and build the contemplated infrastructure improvements.

 

(x)                                   CDBG Grant.  Lender shall have received
evidence reasonably satisfactory to Lender that (i) Borrower has received
written consent from the City as to the assignment of the CDBG Grant from BCA to
Borrower, and (ii) all other conditions precedent to Borrower’s receipt of
proceeds of such CDBG Grant have been satisfied.

 

(y)                                 TARP Grants.  Lender shall have received
evidence reasonably satisfactory to Lender that (i) Borrower has received
written consent from IDOT and City, pursuant to that certain Novation and
Assignment Agreement dated as of May 9, 2008 by and among Borrower, BCA, IDOT
and the City as to the assignment by BCA to Borrower of all of BCA’s rights,
duties, obligations and responsibilities respect to the Economic
Development/TARP Agreement, Section 06-00225-00-BR, Job # C-95-304-07 and Job #
P-95-303-07 entered into between IDOT and City effective October 24, 2006, and
the Agreement entered into between BCA and the City effective October 17, 2006,
and (ii) that all other conditions precedent to the receipt of proceeds of such
TARP Grants have been satisfied.

 

(z)                                   Establishment of Accounts  Borrower shall
have (i) established with Lender all of the accounts required under Section 7.26
this Agreement, including, without limitation, the Construction Escrow Account,
the Debt Service Fund Account, the Project Addition Escrow Account, the
Renewable Fuels Grant Account and the Working Capital Escrow Account Agreement,
pursuant to terms satisfactory to Lender, and (ii) funded the accounts required
under Section 7.26 of this Agreement to the extent required under this
Agreement.

 

5.2                                 Conditions Precedent to Lender’s Obligation
to Make Advances Under the Construction/Term Loan.   Lender’s obligation to make
any and all Advances (including the Initial Construction/Term Loan Disbursement)
under the Construction/Term Loan is subject to the satisfaction of the following
additional conditions precedent:

 


(A)                                  REPRESENTATIONS AND WARRANTIES TRUE. 
BORROWER’S REPRESENTATIONS AND WARRANTIES SHALL BE AND REMAIN TRUE AND CORRECT
IN ALL MATERIAL RESPECTS.


 


(B)                                 CONSTRUCTION IN ACCORDANCE WITH PLANS AND
SPECIFICATIONS.  THE CONSTRUCTION OF THE PROJECT SHALL BE COMPLETED TO DATE
SUBSTANTIALLY IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS AND THE SCHEDULE
OF CONSTRUCTION FOR THE PROJECT AS ADJUSTED FOR ANY UNAVOIDABLE DELAY

 

43

--------------------------------------------------------------------------------



 


(C)                                  NO DEFAULT.  NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING UNDER THIS AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT
AND NO EVENT HAS OCCURRED AND IS CONTINUING WHICH WITH NOTICE OR THE PASSAGE OF
TIME OR EITHER WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT UNDER ANY OF
THE AFORESAID INSTRUMENTS.


 

(d)                                 Disbursement of Renewable Fuels Grant
Account Proceeds.  To the extent that any proceeds of the Renewable Fuels Grant
have been released by the DCEO, all such proceeds shall have been disbursed for
the payment of Project Costs, fees and other expenses set forth in the Budget
(to the extent that such payments are permitted by the Renewable Fuels Grant
Agreement).   Prior to the release of the final installment (i.e.,  the
$200,000) with respect to the Renewable Fuels Grant, Lender shall have received
written confirmation: from the Inspecting Engineer of final completion of the
Project, and from the Borrower and General Contractor and, if required by
Lender, the Inspecting Engineer that all Project Costs have been deemed paid in
full.

 


(E)                                  ADVANCES.  THE REQUIREMENTS OF SECTION 6.1
WITH RESPECT TO REQUESTS FOR ADVANCES SHALL HAVE BEEN COMPLIED WITH.


 


(F)                                    DEFICIENCY.  THE UNDISBURSED PORTION OF
THE CONSTRUCTION/TERM LOAN FUNDS SHALL BE SUFFICIENT TO COMPLETE THE
CONSTRUCTION OF THE PROJECT.  IF THE UNDISBURSED PORTION OF THE
CONSTRUCTION/TERM LOAN FUNDS IS INSUFFICIENT TO COMPLETE CONSTRUCTION ON AN
OVERALL BASIS AND ON A LINE ITEM BASIS (AFTER GIVING EFFECT TO ANY LINE ITEM
ADJUSTMENTS PERMITTED BY LENDER PURSUANT TO THIS AGREEMENT) AS DETERMINED BY
LENDER (WHICH DETERMINATION MAY BE MADE, AMONG OTHER REASONS, ON THE BASIS OF
INCREASED COSTS AND CHANGES), BORROWER SHALL THEN FIRST EXPEND ITS OWN FUNDS IN
AN AMOUNT EQUAL TO SUCH ESTIMATED DEFICIENCY.  BORROWER SHALL PROVIDE LENDER
WITH PAID BILLS AND LIEN WAIVERS OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO
LENDER IN FORM AND CONTENT, REPRESENTING THE EXPENDITURE OF BORROWER’S OWN FUNDS
TO THE EXTENT OF THIS DIFFERENCE BETWEEN THE UNDISBURSED CONSTRUCTION/TERM LOAN
PROCEEDS AND THE ESTIMATED COSTS OF COMPLETION.  LENDER MAY AT ITS OPTION,
REQUIRE BORROWER TO PAY THE AMOUNT OF ANY SUCH DEFICIENCY INTO THE CONSTRUCTION
ESCROW ACCOUNT TO BE CONTROLLED BY LENDER AND PAID OUT ACCORDING TO THE
REQUIREMENTS OF SECTION 6.1 OF THIS AGREEMENT REGARDING ADVANCES.


 

Except as provided below, amounts budgeted for any line item shall not be used
to pay amounts applicable for other line items.  Notwithstanding the foregoing,
to the extent there exists cost savings in any line item in the Budget, Borrower
may, upon written notice to Lender, apply such cost savings to another line item
or shift the same to the contingency reserve, provided, however, that to the
extent that cost savings for any particular line item in the Budget exceeds
$50,000 in the aggregate, Borrower must also obtain Lender’s prior written
consent before applying such cost savings to another line item or shifting the
same to the contingency reserve.

 

(g)                                 Site Plan.  Lender’s receipt and approval of
a site plan including proposed location of the Project, parking areas, drives,
utilities and easements on and off site (if any).

 


(H)                                 CONFIRMATIONS.  IF REQUIRED BY LENDER IN THE
EXERCISE OF ITS COMMERCIALLY REASONABLE JUDGMENT, LENDER SHALL HAVE RECEIVED AND
APPROVED WRITTEN CONFIRMATIONS FROM EACH OF THE GUARANTORS REAFFIRMING THEIR
RESPECTIVE OBLIGATIONS UNDER THE GUARANTIES.

 

44

--------------------------------------------------------------------------------



 


5.3                                 CONDITIONS PRECEDENT TO LENDER’S OBLIGATION
TO MAKE ADVANCES UNDER THE REVOLVING CREDIT LOAN.    LENDER’S OBLIGATION TO MAKE
ANY AND ALL ADVANCES UNDER THE REVOLVING CREDIT LOAN IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING ADDITIONAL CONDITIONS PRECEDENT:


 

(a)                                  Except to the extent that any portion in
the Working Capital Escrow Account is restricted as a Dispute Reserve (as
defined in the Working Capital Escrow Account Agreement) at the time that all
other conditions precedent to Lender’s obligation to make any and all Advances
under the Revolving Credit Loan have been satisfied, all amounts deposited in
the Working Capital Escrow Account pursuant to this Agreement shall have been
fully withdrawn and disbursed pursuant to and in accordance with the Working
Capital Escrow Account Agreement.

 

(b)                                 The Initial Construction/Term Loan
Disbursement shall have been made to Borrower.

 


(C)                                  THE FOLLOWING STATEMENTS SHALL BE TRUE: 
(I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT ARE CORRECT
ON AND AS OF THE DATE OF SUCH ADVANCE IN ALL MATERIAL RESPECTS UNDER THE
REVOLVING CREDIT LOAN AS THOUGH MADE ON AND AS OF SUCH DATE, AND (II) THERE
EXISTS NO DEFAULT OR EVENT OF DEFAULT AS OF SUCH DATE, NOR WOULD ANY DEFAULT OR
EVENT OF DEFAULT RESULT FROM THE MAKING OF THE ADVANCE OF THE REVOLVING CREDIT
LOAN REQUESTED BY BORROWER.


 


(D)                                 LENDER SHALL HAVE RECEIVED A COMPLETED
BORROWING BASE CERTIFICATE IN THE FORM OF EXHIBIT H HERETO, SIGNED BY BORROWER,
AND DATED AS OF THE DATE OF BORROWER’S REQUEST FOR SUCH REVOLVING CREDIT LOAN
ADVANCE REFLECTING THAT BORROWER HAS SUFFICIENT AVAILABILITY UNDER THE REVOLVING
CREDIT LOAN TO SUPPORT THE REVOLVING CREDIT LOAN ADVANCE REQUEST.


 

(e)                                  Lender shall have received satisfactory
Contribution Margin Pro Formas in accordance with section 7.12(a)(x) showing a
positive contribution margin.

 


(F)                                    LENDER SHALL HAVE RECEIVED SUCH OTHER
APPROVALS, OPINIONS OR DOCUMENTS AS IT MAY REASONABLY REQUEST.


 

Borrower agrees that the making of a request by Borrower for a Revolving Credit
Loan, whether in writing, by telephone or otherwise, shall constitute a
certification by all of Borrower and the person(s) executing or giving the same
that all representations and warranties of Borrower herein are true as of the
date thereof and that all required conditions to the making of the Revolving
Credit Loan have been met.

 


5.4                                 OTHER CONDITIONS PRECEDENT TO ADVANCES.  IN
ADDITION AND NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, LENDER
SHALL BE UNDER NO DUTY TO MAKE ANY ADVANCES UNDER EITHER OF THE LOANS UNTIL THE
FOLLOWING CONDITIONS SHALL HAVE BEEN AND SHALL CONTINUE TO BE SATISFIED, IN THE
SOLE DISCRETION OF LENDER:


 


(A)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST.


 


(B)                                 NO ACTION, PROCEEDING, INVESTIGATION,
REGULATION OR LEGISLATION SHALL HAVE BEEN INSTITUTED, THREATENED OR PROPOSED
BEFORE ANY COURT, GOVERNMENTAL AGENCY OR LEGISLATIVE BODY TO

 

45

--------------------------------------------------------------------------------


 


ENJOIN, RESTRAIN OR PROHIBIT, OR TO OBTAIN DAMAGES IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(C)                                  THERE SHALL NOT HAVE OCCURRED ANY MATERIAL
ADVERSE CHANGE IN THE BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF
BORROWER, OR THE EXISTENCE OR VALUE OF ANY COLLATERAL, OR ANY EVENT, WHICH WOULD
REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE ACTUAL OR
PROSPECTIVE BUSINESS, FINANCIAL CONDITION OR OPERATIONS OF BORROWER.


 


(D)                                 LENDER SHALL HAVE RECEIVED SUCH OTHER
FURTHER DOCUMENTS, DATA OR INFORMATION WITH RESPECT TO THE IMPROVEMENTS, AND
PROPERTY, AS LENDER MAY REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION,
SUBORDINATION AGREEMENTS, ATTORNMENT AGREEMENTS AND CONSENTS FROM ANY ENTITIES
INVOLVED IN THE LOAN TRANSACTION, ALL IN FORM AND CONTENT SATISFACTORY TO
LENDER.


 


(E)                                  BORROWER SHALL HAVE PAID ALL LEGAL FEES AND
OTHER CLOSING OR LIKE COSTS AND EXPENSES OF LENDER WHICH THE BORROWER IS
OBLIGATED TO PAY HEREUNDER.


 

SECTION 6.                                CONSTRUCTION ADVANCES/DISBURSEMENTS.

 


6.1                                 PROJECT ADVANCES


 


(A)                                  REQUEST FOR ADVANCE.  REQUESTS FOR ADVANCES
UNDER THE CONSTRUCTION/TERM LOAN MAY NOT BE SUBMITTED MORE FREQUENTLY THAN
MONTHLY AND MUST CONTAIN THE FOLLOWING:


 


(I)                               A REQUEST FOR ADVANCE EXECUTED BY BORROWER FOR
CONSTRUCTION OF THE PROJECT IN THE FORM OF EXHIBIT F, BORROWER’S AFFIDAVIT AND
REQUEST FOR ADVANCE, AND CONTRACTOR’S REQUEST FOR ADVANCE ACCOMPANIED BY
APPROPRIATE SCHEDULE A’S, INCLUDING AIA DOCUMENT NOS. G702 AND G703, SIGNED BY
BORROWER AND THE GENERAL CONTRACTOR.  SUCH REQUEST SHALL ONLY INCLUDE VERIFIED
PROJECT COSTS, EXCEPT AS EXPRESSLY SET FORTH HEREIN, OF WORK DONE OR MATERIALS
INCORPORATED INTO THE PROJECT BETWEEN THE NEXT PRECEDING ADVANCE AND THE ADVANCE
BEING APPLIED FOR (OR OTHER PROJECT COSTS APPROVED BY LENDER AND NOT THERETOFORE
THE SUBJECT OF AN ADVANCE).


 


(II)                            LIEN WAIVERS IN FORM ACCEPTABLE TO LENDER, FROM
THE PROJECT GENERAL CONTRACTOR AND ALL SUBCONTRACTORS FOR ALL WORK DONE OR
MATERIAL FURNISHED UP THROUGH AND INCLUDING THE DATE OF THE ADVANCE.


 


(III)                         ORIGINAL INVOICES AND BILLS FOR ALL VERIFIED
PROJECT COSTS FOR WHICH THE ADVANCE IS BEING REQUESTED AND A SIGNED REQUEST FOR
ANY OTHER FUNDS.


 


(IV)                        CONFIRMATION FROM THE INSPECTING ENGINEER TO THE
EFFECT THAT ALL OF THE WORK DONE AND MATERIAL INCORPORATED FOR WHICH THE ADVANCE
IS BEING REQUESTED, HAS ACTUALLY BEEN SATISFACTORILY DONE AND/OR INCORPORATED
INTO THE PROJECT, AND THAT THE CONSTRUCTION OF THE PROJECT HAS PROCEEDED IN
ACCORDANCE WITH THE SCHEDULE OF CONSTRUCTION FOR THE PROJECT.


 


(V)                           AN ENDORSEMENT FROM THE TITLE COMPANY INCREASING
THE AMOUNT OF THE INSURANCE PROVIDED BY THE TITLE COMMITMENT, AGAINST UNRECORDED
MECHANICS AND MATERIALMEN’S

 

46

--------------------------------------------------------------------------------


 


LIENS, UP TO THE AMOUNT OF THE CONSTRUCTION/TERM LOAN OUTSTANDING AS OF THE DATE
OF THE ADVANCE PLUS THE REVOLVING CREDIT LOAN COMMITMENT.


 


(B)                                 OFF-SITE MATERIAL; ADVANCE DEPOSITS.  LENDER
MAY, AT ITS DISCRETION, REFUSE TO MAKE AN ADVANCE, OR ANY PART THEREOF, FOR ANY
MATERIAL TO BE INCORPORATED INTO THE PROJECT WHICH IS STORED OFF OF THE PROPERTY
OR FOR ANY ADVANCE DEPOSITS.  IN THE EVENT LENDER DOES AGREE TO PAY OR REIMBURSE
FOR MATERIAL STORED OFF THE PROPERTY, LENDER MAY IMPOSE ADDITIONAL REQUIREMENTS,
SUCH AS REQUIRING ADDITIONAL PROOF OF INSURANCE OF SUCH MATERIAL, AND REQUIRING
THAT ADDITIONAL STEPS BE TAKEN TO PROPERLY PERFECT A SECURITY INTEREST IN SUCH
OFF-SITE MATERIAL.


 


(C)                                  COST BREAKDOWNS.  ADVANCES SHALL NOT
EXCEED, ON A LINE ITEM BASIS, THE AMOUNT EQUAL TO THE PERCENTAGE OF COMPLETION
OF SUCH LINE ITEM (AS DETERMINED BY LENDER AND THE INSPECTING
ENGINEER) MULTIPLIED BY THE LINE ITEM FOR SUCH PROJECT COSTS SET FORTH IN THE
BUDGET FOR THE PROJECT.


 


(D)                                 ADVANCES AT LENDER’S OFFICE.  ALL ADVANCES
ARE TO BE MADE AT THE PRINCIPAL OFFICE OF LENDER, OR AT SUCH OTHER PLACE AS
LENDER MAY DESIGNATE.  LENDER MAY MAKE ADVANCES IN ANY MANNER IT MAY ELECT,
INCLUDING BUT NOT LIMITED TO DEPOSITING THE PROCEEDS IN A RESTRICTED ACCOUNT OF
BORROWER AND REQUIRING INDIVIDUAL CHECKS PAYABLE TO THE PROJECT GENERAL
CONTRACTOR AND/OR SUBCONTRACTORS, SUPPLIERS AND MATERIALMEN, PREPARED AND
EXECUTED BY BORROWER, TO BE DELIVERED TO LENDER FOR DELIVERY TO THE PAYEES
THEREOF.  AFTER THE INITIAL CONSTRUCTION/TERM LOAN DISBURSEMENT, LENDER SHALL
HONOR AND PAY REQUESTS FOR AN ADVANCE BY BORROWER WITHIN FIVE (5) BUSINESS DAYS
OF (I) LENDER’S ACTUAL RECEIPT OF SUCH REQUEST FOR AN ADVANCE AND
(II) SATISFACTION OF ALL CONDITIONS TO SUCH ADVANCE, INCLUDING, BUT NOT LIMITED
TO, LENDER’S RECEIPT OF A REPORT FROM THE INSPECTING ENGINEER SATISFACTORY TO
LENDER.


 

Notwithstanding the foregoing, all disbursements for the construction of the
Project, unless otherwise elected by Lender, shall be made through the Title
Company pursuant to the Project Construction Disbursing Agreement, and no
Advance shall be made to the Title Company until Lender receives written
confirmation from the Title Company that, at the time of each disbursement, the
Title Policy will be endorsed using a Mechanic’s Lien Endorsement acceptable to
Lender reflecting the amount actually disbursed plus the amount of the Revolving
Credit Loan Commitment.  Further, a disbursement advisor acceptable to Lender in
its sole discretion shall be retained at Borrower’s cost for the purpose of
monitoring all disbursements.

 


(E)                                  RESTATEMENT.  EACH REQUEST FOR AN ADVANCE
BY BORROWER SHALL CONSTITUTE AN AFFIRMATION THAT THE WARRANTIES AND
REPRESENTATIONS CONTAINED IN SECTION 4 OF THIS AGREEMENT REMAIN TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AND THAT NO BREACH OF THE COVENANTS CONTAINED IN
SECTION 7 OF THIS AGREEMENT HAS OCCURRED AS OF THE DATE OF THE ADVANCE, UNLESS
LENDER IS NOTIFIED TO THE CONTRARY PRIOR TO THE DISBURSEMENT OF THE REQUESTED
ADVANCE.


 


(F)                                    FINAL DISBURSEMENT. THE FINAL
DISBURSEMENT OF CONSTRUCTION/TERM LOAN PROCEEDS SHALL NOT BE MADE UNTIL LENDER
HAS RECEIVED ADVICE FROM THE INSPECTING ENGINEER THAT THE PROJECT IS COMPLETE
AND BORROWER HAS DELIVERED OR CAUSED TO BE DELIVERED TO LENDER (IN ADDITION TO
ALL FOREGOING REQUIREMENTS) ALL IN FORM AND CONTENT ACCEPTABLE TO LENDER: 
(A) EVIDENCE THAT THE PUBLIC AUTHORITIES HAVING JURISDICTION OVER THE PROJECT
HAVE APPROVED THE PROJECT IN ITS ENTIRETY FOR PERMANENT OCCUPANCY TO THE EXTENT
ANY SUCH APPROVAL IS A CONDITION OF THE LAWFUL USE AND

 

47

--------------------------------------------------------------------------------


 


OCCUPANCY OF THE PROJECT; (B) A CONFIRMATION OF FINAL COMPLETION OF THE PROJECT
FROM THE INSPECTING ENGINEER; (C) EVIDENCE OF THE INSURANCE REQUIRED HEREIN;
(D) AN ENDORSEMENT FROM THE TITLE COMPANY FOR THE FULL AMOUNT OF THE
CONSTRUCTION/TERM LOAN, WITH NO EXCEPTIONS FOR UNRECORDED MECHANICS’ AND
MATERIALMEN’S LIENS; AND (E) EVIDENCE THAT THE PROJECT GENERAL CONTRACTOR AND
ALL SUBCONTRACTORS, SUPPLIERS AND MATERIALMEN WILL BE FULLY PAID, WITH RESPECT
TO WORK AND MATERIALS SUPPLIED WITH RESPECT TO SAID BUILDING OR PHASE, OUT OF
SUCH FINAL ADVANCE.


 


(G)                                 APPLICATION OF FUNDS.  UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT, LENDER, IN ITS SOLE DISCRETION, MAY ADVANCE SUCH AMOUNTS
TO SATISFY ANY OF BORROWER’S OBLIGATIONS, AND ALL AMOUNTS SO ADVANCED AND
APPLIED SHALL BE PART OF THE LOANS AND SHALL BE SECURED BY THE LEASEHOLD
MORTGAGE.


 


6.2                                 PROJECT ADDITION DISBURSEMENTS.


 


(A)                                  REQUEST FOR DISBURSEMENT.  REQUESTS FOR
DISBURSEMENTS FROM THE PROJECT ADDITION ESCROW ACCOUNT (EACH A “DISBURSEMENT”)
MAY NOT BE SUBMITTED MORE FREQUENTLY THAN MONTHLY AND MUST CONTAIN THE
FOLLOWING:


 


(I)                                 A REQUEST FOR A DISBURSEMENT FROM THE
PROJECT ADDITION ESCROW ACCOUNT EXECUTED BY BORROWER FOR CONSTRUCTION OF THE
PROJECT IN THE FORM OF EXHIBIT H, BORROWER’S AFFIDAVIT AND REQUEST FOR
DISBURSEMENT, AND CONTRACTOR’S REQUEST FOR DISBURSEMENT ACCOMPANIED BY
APPROPRIATE SCHEDULE A’S, INCLUDING AIA DOCUMENT NOS. G702 AND G703, SIGNED BY
BORROWER AND THE PROJECT ADDITION GENERAL CONTRACTOR.  SUCH REQUEST SHALL ONLY
INCLUDE VERIFIED PROJECT ADDITION COSTS, EXCEPT AS EXPRESSLY SET FORTH HEREIN,
OF WORK DONE OR MATERIALS INCORPORATED INTO THE PROJECT ADDITION BETWEEN THE
NEXT PRECEDING DISBURSEMENT AND THE DISBURSEMENT BEING APPLIED FOR (OR OTHER
PROJECT ADDITION COSTS APPROVED BY LENDER AND NOT THERETOFORE THE SUBJECT OF A
DISBURSEMENT).


 


(II)                              LIEN WAIVERS IN FORM ACCEPTABLE TO LENDER,
FROM THE PROJECT ADDITION GENERAL CONTRACTOR AND ALL SUBCONTRACTORS FOR ALL WORK
DONE OR MATERIAL FURNISHED UP THROUGH AND INCLUDING THE DATE OF THE
DISBURSEMENT.


 


(III)                           ORIGINAL INVOICES AND BILLS FOR ALL VERIFIED
PROJECT ADDITION COSTS FOR WHICH THE DISBURSEMENT IS BEING REQUESTED AND A
SIGNED REQUEST FOR ANY OTHER FUNDS.


 


(IV)                          CONFIRMATION FROM THE INSPECTING ENGINEER TO THE
EFFECT THAT ALL OF THE WORK DONE AND MATERIAL INCORPORATED FOR WHICH THE
DISBURSEMENT IS BEING REQUESTED, HAS ACTUALLY BEEN SATISFACTORILY DONE AND/OR
INCORPORATED INTO THE PROJECT ADDITION IN ACCORDANCE WITH THE PROJECT ADDITION
PLANS AND SPECIFICATIONS, AND THAT THE CONSTRUCTION OF THE PROJECT ADDITION HAS
PROCEEDED IN ACCORDANCE WITH THE SCHEDULE OF CONSTRUCTION FOR THE PROJECT
ADDITION.


 

(v)                             A date down endorsement, in form and substance
acceptable to Lender, from the Title Company to the title policy issued pursuant
to the Title Commitment, updating Lender’s title policy coverage through the
date of the Disbursement.


 


(B)                                 NO DEFAULT.  NO DISBURSEMENTS SHALL BE MADE
IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THIS
AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT OR ANY

 

48

--------------------------------------------------------------------------------


 


EVENT HAS OCCURRED AND IS CONTINUING WHICH WITH NOTICE OR THE PASSAGE OF TIME OR
EITHER WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT UNDER ANY OF THE
AFORESAID INSTRUMENTS.


 


(C)                                  DEFICIENCY.  THE UNDISBURSED PORTION OF THE
PROJECT ADDITION ESCROW ACCOUNT SHALL BE SUFFICIENT TO COMPLETE THE CONSTRUCTION
OF THE PROJECT ADDITION.  IF THE UNDISBURSED PORTION OF THE PROJECT ADDITION
ESCROW ACCOUNT IS INSUFFICIENT TO COMPLETE CONSTRUCTION OF THE PROJECT ADDITION
ON AN OVERALL BASIS AND ON A LINE ITEM BASIS (AFTER GIVING EFFECT TO ANY LINE
ITEM ADJUSTMENTS PERMITTED BY LENDER PURSUANT TO THIS AGREEMENT) AS DETERMINED
BY LENDER (WHICH DETERMINATION MAY BE MADE, AMONG OTHER REASONS, ON THE BASIS OF
INCREASED COSTS AND CHANGES), BORROWER SHALL THEN FIRST EXPEND ITS OWN
ADDITIONAL FUNDS IN AN AMOUNT EQUAL TO SUCH ESTIMATED DEFICIENCY BEFORE ANY
FURTHER DISBURSEMENTS WILL BE MADE FROM THE PROJECT ADDITION ESCROW ACCOUNT. 
BORROWER SHALL PROVIDE LENDER WITH PAID BILLS AND LIEN WAIVERS OR OTHER EVIDENCE
OF PAYMENT SATISFACTORY TO LENDER IN FORM AND CONTENT, REPRESENTING THE
EXPENDITURE OF BORROWER’S ADDITIONAL FUNDS TO THE EXTENT OF THIS DIFFERENCE
BETWEEN THE UNDISBURSED PROJECT ADDITION ESCROW ACCOUNT AND THE ESTIMATED COSTS
OF COMPLETION OF THE PROJECT ADDITION.  LENDER MAY AT ITS OPTION, REQUIRE
BORROWER TO PAY THE AMOUNT OF ANY SUCH DEFICIENCY INTO THE PROJECT ADDITION
ESCROW ACCOUNT TO BE CONTROLLED BY LENDER AND PAID OUT ACCORDING TO THE
REQUIREMENTS OF THIS SECTION 6.2.


 

Except as provided below, amounts budgeted for any line item shall not be used
to pay amounts applicable for other line items.  Notwithstanding the foregoing,
to the extent there exists cost savings in any line item in the Project Addition
Budget, Borrower may, upon written notice to Lender, apply such cost savings to
another line item or shift the same to the contingency reserve, provided,
however, that to the extent that cost savings for any particular line item in
the Project Addition Budget exceeds $50,000 in the aggregate, Borrower must also
obtain Lender’s prior written consent before applying such cost savings to
another line item or shifting the same to the contingency reserve.

 

(d)                                 Site Plan; Building Permit; Project Addition
Documentation.  No Disbursements shall be made until Lender’s receipt and
approval of (i) a site plan including proposed location of the Project Addition,
(ii) a building permit with respect to the Project Addition, and (iii) the
documents related to the Project Addition set forth in Section 5.1(f)  and
Section 5.1(g) of this Agreement.

 


(E)                                  COST BREAKDOWNS.  DISBURSEMENTS SHALL NOT
EXCEED, ON A LINE ITEM BASIS, THE AMOUNT EQUAL TO THE PERCENTAGE OF COMPLETION
OF SUCH LINE ITEM (AS DETERMINED BY LENDER AND THE INSPECTING
ENGINEER) MULTIPLIED BY THE LINE ITEM FOR SUCH PROJECT ADDITION COSTS SET FORTH
IN THE BUDGET FOR THE PROJECT ADDITION.


 


(F)                                    ADVANCES AT LENDER’S OFFICE.  ALL
DISBURSEMENTS ARE TO BE MADE AT THE PRINCIPAL OFFICE OF LENDER, OR AT SUCH OTHER
PLACE AS LENDER MAY DESIGNATE.  LENDER MAY MAKE DISBURSEMENTS IN ANY MANNER IT
MAY ELECT, INCLUDING BUT NOT LIMITED TO DEPOSITING THE PROCEEDS IN A RESTRICTED
ACCOUNT OF BORROWER AND REQUIRING INDIVIDUAL CHECKS PAYABLE TO THE PROJECT
ADDITION GENERAL CONTRACTOR AND/OR SUBCONTRACTORS, SUPPLIERS AND MATERIALMEN,
PREPARED AND EXECUTED BY BORROWER, TO BE DELIVERED TO LENDER FOR DELIVERY TO THE
PAYEES THEREOF.  AFTER THE INITIAL DISBURSEMENT FROM THE PROJECT ADDITION ESCROW
ACCOUNT, LENDER SHALL HONOR AND PAY REQUESTS FOR A DISBURSEMENT BY BORROWER
WITHIN FIVE (5) BUSINESS DAYS OF (I) LENDER’S ACTUAL RECEIPT OF

 

49

--------------------------------------------------------------------------------


 


SUCH REQUEST FOR A DISBURSEMENT AND (II) SATISFACTION OF ALL CONDITIONS TO SUCH
DISBURSEMENT, INCLUDING, BUT NOT LIMITED TO, LENDER’S RECEIPT OF A REPORT FROM
THE INSPECTING ENGINEER SATISFACTORY TO LENDER.


 

Notwithstanding the foregoing, all disbursements for the construction of the
Project, unless otherwise elected by Lender, shall be made through the Title
Company pursuant to the Project Addition Construction Disbursing Agreement, and
no Disbursement shall be made to the Title Company until Lender receives written
confirmation from the Title Company that, at the time of each Disbursement, the
Title Policy will be endorsed using a date down endorsement acceptable to
Lender.  Further, a disbursement advisor acceptable to Lender in its sole
discretion shall be retained at Borrower’s cost for the purpose of monitoring
all Disbursements for the Project Addition.

 


(G)                                 RESTATEMENT.  EACH REQUEST FOR A
DISBURSEMENT BY BORROWER SHALL CONSTITUTE AN AFFIRMATION THAT THE WARRANTIES AND
REPRESENTATIONS CONTAINED IN SECTION 4 OF THIS AGREEMENT REMAIN TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AND THAT NO BREACH OF THE COVENANTS CONTAINED IN
SECTION 7 OF THIS AGREEMENT HAS OCCURRED AS OF THE DATE OF THE ADVANCE, UNLESS
LENDER IS NOTIFIED TO THE CONTRARY PRIOR TO THE DISBURSEMENT OF THE REQUESTED
ADVANCE.


 


(H)                                 FINAL DISBURSEMENT. THE FINAL DISBURSEMENT
OF PROJECT ADDITION ESCROW ACCOUNT PROCEEDS SHALL NOT BE MADE UNTIL LENDER HAS
RECEIVED ADVICE FROM THE INSPECTING ENGINEER THAT THE PROJECT ADDITION IS
COMPLETE AND BORROWER HAS DELIVERED OR CAUSED TO BE DELIVERED TO LENDER (IN
ADDITION TO ALL FOREGOING REQUIREMENTS) ALL IN FORM AND CONTENT ACCEPTABLE TO
LENDER:  (A) EVIDENCE THAT THE PUBLIC AUTHORITIES HAVING JURISDICTION OVER THE
PROJECT ADDITION HAVE APPROVED THE PROJECT ADDITION IN ITS ENTIRETY FOR
PERMANENT OCCUPANCY TO THE EXTENT ANY SUCH APPROVAL IS A CONDITION OF THE LAWFUL
USE AND OCCUPANCY OF THE PROJECT ADDITION; (B) A COPY OF THE SURVEY OF THE
PROJECT AND PROJECT ADDITION, AS BUILT (C) A CONFIRMATION OF FINAL COMPLETION OF
THE PROJECT ADDITION FROM THE INSPECTING ENGINEER; (D) EVIDENCE OF THE INSURANCE
REQUIRED HEREIN; AND (E) EVIDENCE THAT THE PROJECT ADDITION GENERAL CONTRACTOR
AND ALL SUBCONTRACTORS, SUPPLIERS AND MATERIALMEN WILL BE FULLY PAID, WITH
RESPECT TO WORK AND MATERIALS SUPPLIED WITH RESPECT TO SAID BUILDING OR PHASE,
OUT OF SUCH FINAL DISBURSEMENT.


 

SECTION 7.                                COVENANTS OF BORROWER.

 

Borrower (in addition to and not in derogation of its covenants contained in any
of the other Loan Documents) covenants and agrees, from the date hereof and for
so long as the Loan or any portion thereof is outstanding or Borrower has the
right to receive Advances under this Agreement (whether or not the conditions to
receiving Advances have been or can be fulfilled), and unless Lender otherwise
consents in writing, as follows:

 


7.1                     PROHIBITION OF TRANSFERS AND AMENDMENTS TO BORROWER’S
OPERATING AGREEMENT.  BORROWER SHALL NOT (A) CONVEY OR, EXCEPT FOR PERMITTED
LIENS, FURTHER ENCUMBER THE PROPERTY OR ANY IMPROVEMENTS IN ANY WAY WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD FOR EASEMENTS OR ENVIRONMENTAL DEED RESTRICTIONS REASONABLY REQUIRED IN
CONNECTION WITH THE DEVELOPMENT OF THE PROJECT OR THE PROJECT ADDITION, OR
(B) DISPOSE OF ANY OF THE COLLATERAL WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, EXCEPT FOR (I) THE SALE OF INVENTORY IN THE ORDINARY COURSE OF
BORROWER’S BUSINESS AND (II) THE DISPOSITION OF

 

50

--------------------------------------------------------------------------------


 


OBSOLETE EQUIPMENT NOT USED OR USEFUL IN THE BORROWER’S BUSINESS, PROVIDED, THAT
SUCH EQUIPMENT IS REPLACED BY EQUIPMENT OF EQUAL OR GREATER VALUE.  EXCEPT AS
PROVIDED IN THIS SECTION, BORROWER SHALL NOT (A) MATERIALLY AMEND ITS OPERATING
AGREEMENT, ARTICLES OF ORGANIZATION OR ANY OF ITS ORGANIZATIONAL DOCUMENTS
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, OR (B) PERMIT (I) REG OR ANY OF ITS
AFFILIATES THAT IS A MEMBER OF BORROWER OR (II) ANY MEMBER OF BORROWER WITH A
GREATER THAN EIGHT PERCENT (8%) EQUITY INTEREST IN BORROWER, TO WITHDRAW,
VOLUNTARILY OR INVOLUNTARILY, AS A MEMBER FROM THE BORROWER.


 


7.2                     CONDUCT OF BUSINESS.  BORROWER SHALL MAINTAIN IN FULL
FORCE AND EFFECT ITS ORGANIZATIONAL EXISTENCE, GOOD STANDING AND RIGHT TO
TRANSACT BUSINESS IN THOSE STATES IN WHICH IT IS NOW OR MAY HEREAFTER BE DOING
BUSINESS. BORROWER SHALL OBTAIN AND MAINTAIN ALL LICENSES, PERMITS,
REGISTRATIONS, BONDS, FRANCHISES, LEASES, PATENTS, CONTRACTS AND OTHER RIGHTS
NECESSARY TO THE OPERATION OF ITS BUSINESS, INCLUDING, WITHOUT LIMITATION, THE
OPERATION OF THE BIODIESEL PLANT, INCLUDING, WITHOUT LIMITATION, ALL NOTICES,
PERMITS OR LICENSES, IF ANY, FILED OR OBTAINED WITH REGARD TO COMPLIANCE WITH
ENVIRONMENTAL LAWS, EXCEPT WHERE THE FAILURE TO DO ANY OF THE FOREGOING WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT ON BORROWER, THE IMPROVEMENTS OR BORROWER’S
ABILITY TO PAY AND/OR PERFORM THE OBLIGATIONS.


 


7.3                     COMPLY WITH REQUIREMENTS.  BORROWER WILL COMPLY PROMPTLY
WITH ANY AND ALL LAWS AND ANY OTHER REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY
RELATING TO THE PROPERTY OR THE IMPROVEMENTS, EXCEPT WHERE THE FAILURE TO SO
COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER, THE IMPROVEMENTS OR BORROWER’S ABILITY TO PAY AND/OR PERFORM THE
OBLIGATIONS.


 


7.4                     INSPECTION.  BORROWER WILL PERMIT LENDER AND THE
INSPECTING ENGINEER TO ENTER UPON THE PROPERTY, INSPECT THE IMPROVEMENTS AND ALL
MATERIALS TO BE USED IN THE CONSTRUCTION THEREOF AND TO EXAMINE ALL DETAILED
PLANS AND SPECIFICATIONS AND SHOP DRAWINGS WHICH ARE OR MAY BE KEPT AT THE
CONSTRUCTION SITE.


 


7.5                     REIMBURSEMENT OF EXPENSES.  BORROWER SHALL PAY ON DEMAND
ALL COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, DELIVERY, FILING, RECORDING AND ADMINISTRATION OF THE LOAN
DOCUMENTS.  IN ADDITION, BUT NOT AS A LIMITATION, BORROWER WILL PAY:


 


(A)                                  ALL TAXES AND RECORDING EXPENSES, INCLUDING
ALL INTANGIBLE, REGISTRATION AND STAMP TAXES, IF ANY;


 


(B)                                 TITLE INSURANCE PREMIUMS, CONSTRUCTION
DISBURSEMENT FEES, FLOOD DETERMINATION FEES, APPRAISER FEES AND ENVIRONMENTAL
AUDIT FEES;


 


(C)                                  FEES DUE TO BROKERS IN CONNECTION WITH THE
PROPERTY OR THIS AGREEMENT;


 


(D)                                 ALL REASONABLE LEGAL FEES AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, LENDER’S COUNSEL’S FEES AND EXPENSES FOR SERVICES
PERFORMED AND SUMS ADVANCED IN CONNECTION WITH THIS LOAN TRANSACTION;


 


(E)                                  ALL REASONABLE FEES AND OUT-OF-POCKET
EXPENSES OF THE INSPECTING ENGINEER;

 

51

--------------------------------------------------------------------------------



 


(F)                                    ALL FEES AND OUT-OF-POCKET EXPENSES OF
LENDER IN CONNECTION WITH ANY LITIGATION, CONTEST, DISPUTE, SUIT, PROCEEDING OR
ACTION (WHETHER INSTITUTED BY LENDER, BORROWER OR ANY OTHER PERSON) IN ANY WAY
RELATING TO THE COLLATERAL, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR
BORROWER’S AFFAIRS;


 

(g)                                 all fees and out-of-pocket expenses of
Lender in connection with any attempt to enforce any rights of Lender against
Borrower or any other Person which may be obligated to Lender by virtue of this
Agreement or any of the other Loan Documents,

 


(H)                                 ALL FEES AND OUT-OF-POCKET EXPENSES OF
LENDER IN CONNECTION WITH ANY ATTEMPT TO INSPECT, VERIFY, PROTECT, PRESERVE,
RESTORE, COLLECT, SELL, MANUFACTURE, LIQUIDATE OR OTHERWISE DISPOSE OF OR
REALIZE UPON THE COLLATERAL; AND


 

(i)                                     any and all fees assessed against Lender
by the IFA in connection with the IFA Guaranty, except for the annual fee of
one-half of one percent (1/2 of 1%) of the maximum principal amount of the
Construction/Term Loan that Lender is required to pay the IFA pursuant to the
terms of 20 ILCS 3501/830-35 of the Illinois Finance Authority Act.

 


ALL COSTS, EXPENSES AND FEES (INCLUDING, WITHOUT LIMITATION, THE FEES TO BE PAID
PURSUANT TO SECTION 3.3 OF THIS AGREEMENT) SHALL BE PAYABLE, ON DEMAND, BY
BORROWER TO LENDER, AND SHALL BE ADDITIONAL OBLIGATIONS HEREUNDER SECURED BY THE
COLLATERAL AND MAY BE FUNDED, IF LENDER SO ELECTS, BY LENDER MAKING AN ADVANCE
AGAINST THE REVOLVING CREDIT LOAN ON BORROWER’ BEHALF OR BY DEBITING ANY ACCOUNT
MAINTAINED BY BORROWER WITH LENDER.


 


7.6                     TIMETABLE.  BORROWER HAS (I) COMMENCED CONSTRUCTION OF
THE PROJECT AND WILL CAUSE THE CONSTRUCTION OF THE PROJECT TO BE PROSECUTED WITH
DILIGENCE AND CONTINUITY IN ACCORDANCE WITH THE SCHEDULE OF CONSTRUCTION FOR THE
PROJECT, AND WILL FULLY COMPLETE THE SAME IN SUBSTANTIAL ACCORDANCE WITH THE
PROJECT PLANS AND SPECIFICATIONS FREE AND CLEAR OF LIENS OR CLAIMS FOR LIENS FOR
MATERIAL SUPPLIED AND FOR LABOR OR SERVICES PERFORMED IN CONNECTION WITH THE
CONSTRUCTION OF THE PROJECT, ON OR BEFORE THE PROJECT COMPLETION DATE, AND
EXCEPT THAT SUCH DATE MAY BE EXTENDED FOR UNAVOIDABLE DELAYS, PROVIDED, THAT
BORROWER SHALL HAVE THE RIGHT TO CONTEST ANY SUCH LIEN CLAIM IN GOOD FAITH SO
LONG AS BORROWER ESCROWS AN AMOUNT EQUAL TO ONE HUNDRED TWENTY-FIVE PERCENT
(125%) OF THE AMOUNT OF SUCH CLAIM WITH LENDER, OR BY OBTAINING A BOND OVER THE
SAME IN AN AMOUNT AND FROM A BONDING COMPANY REASONABLY ACCEPTABLE TO LENDER,
AND (II) COMMENCED CONSTRUCTION OF THE PROJECT ADDITION AND WILL CAUSE THE
CONSTRUCTION OF THE PROJECT ADDITION TO BE PROSECUTED WITH DILIGENCE AND
CONTINUITY IN ACCORDANCE WITH THE SCHEDULE OF CONSTRUCTION FOR THE PROJECT
ADDITION, AND WILL COMPLETE THE SAME IN SUBSTANTIAL ACCORDANCE WITH THE PROJECT
ADDITION PLANS AND SPECIFICATIONS FREE AND CLEAR OF LIENS OR CLAIMS FOR LIENS
FOR MATERIAL SUPPLIED AND FOR LABOR OR SERVICES PERFORMED IN CONNECTION WITH THE
CONSTRUCTION OF THE PROJECT ADDITION, ON OR BEFORE THE PROJECT ADDITION
COMPLETION DATE, AND EXCEPT THAT SUCH DATE MAY BE EXTENDED FOR UNAVOIDABLE
DELAYS.


 


7.7                     RECEIPT OF ADVANCES.  BORROWER WILL RECEIVE THE ADVANCES
TO BE MADE UNDER THE CONSTRUCTION/TERM LOAN FOR THE PURPOSE OF PAYING THE
PROJECT COSTS.

 

52

--------------------------------------------------------------------------------



 


7.8                     DEFECTS; NO WAIVER.  BORROWER WILL, UPON DEMAND OF
LENDER OR INSPECTING ENGINEER, CORRECT (I) ANY STRUCTURAL DEFECT IN THE
IMPROVEMENTS, OR (II) SUBJECT TO THE PROVISIONS OF SECTION 7.18 BELOW, ANY
DEPARTURE FROM THE PLANS AND SPECIFICATIONS NOT APPROVED BY LENDER IN WRITING. 
THE ADVANCE OF ANY LOAN PROCEEDS SHALL NOT CONSTITUTE A WAIVER OF LENDER’S RIGHT
TO REQUIRE COMPLIANCE WITH THIS COVENANT.


 


7.9                     RESTRICTIVE COVENANTS.  BORROWER WILL COMPLY WITH ALL
RESTRICTIVE COVENANTS AFFECTING THE PROPERTY AND/OR THE PROJECT.


 


7.10               INSURANCE.


 


(A)                            BORROWER AT ITS SOLE COST AND EXPENSE SHALL
PROVIDE OR CAUSE TO BE PROVIDED AND SHALL KEEP IN FORCE AT ALL TIMES FOR THE
BENEFIT OF LENDER, WITH RESPECT TO THE PROPERTY AND THE IMPROVEMENTS THE
FOLLOWING INSURANCE COVERAGES:


 

(I)                                     BUILDER’S ALL-RISK COMPLETED VALUE,
NON-REPORTING FORM INSURANCE TO COVER ALL DEVELOPMENT AND/OR CONSTRUCTION WORK,
BUILDINGS, IMPROVEMENTS AND OFF-SITE AND ON-SITE MATERIALS ON PROPERTIES COVERED
BY THE LEASEHOLD MORTGAGE AND THIS AGREEMENT IN AN AMOUNT EQUAL TO THE FULL
INSURABLE VALUE OF THE IMPROVEMENTS;

 

(II)                                  INSURANCE AGAINST LOSS OF OR DAMAGE TO THE
IMPROVEMENTS BY FIRE AND OTHER HAZARDS COVERED BY SO-CALLED “EXTENDED COVERAGE”
AND SUCH OTHER CASUALTIES AND HAZARDS AS LENDER SHALL REQUIRE FROM TIME TO TIME;

 

(III)                               INSURANCE AGAINST LOSS OR DAMAGE BY
EARTHQUAKE IN A COMMERCIALLY REASONABLE AMOUNT;

 

(IV)                              FLOOD INSURANCE IN A COMMERCIALLY REASONABLE
AMOUNT IF THE PROPERTY IS NOW OR LATER BECOMES DESIGNATED AS LOCATED IN A FLOOD
HAZARD AREA AS DESCRIBED IN THE FLOOD DISASTER PROTECTION ACT OF 1973;

 

(V)                                 COMPREHENSIVE GENERAL PUBLIC LIABILITY
INSURANCE AGAINST CLAIMS FOR BODILY INJURY, DEATH OR PROPERTY DAMAGE;

 

(VI)                              SUCH OTHER INSURANCE ON THE PROPERTY AND THE
IMPROVEMENTS OR ANY REPLACEMENTS OR SUBSTITUTIONS THEREOF, AS LENDER MAY
REASONABLY REQUIRE.

 

THE POLICIES OF INSURANCE REQUIRED BY THIS PARAGRAPH SHALL BE WITH COMPANIES
HAVING AT LEAST AN A- CLASS VIII RATING BY BEST INSURANCE REPORTS, AND SHALL BE
IN FORMS, AMOUNTS, LIMITS AND COVERAGES AND FOR SUCH PERIODS AND SUBJECT TO SUCH
DEDUCTIBLES, AS LENDER SHALL REQUIRE FROM TIME TO TIME, AND SHALL INSURE THE
RESPECTIVE INTERESTS OF BORROWER AND LENDER.  SUCH INSURANCE MAY NOT BE PROVIDED
IN UMBRELLA POLICIES COVERING MORE THAN ONE PROPERTY WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER.  THE INSURANCE PROCEEDS THEREOF (OTHER THAN THE PROCEEDS FROM
THE POLICY REQUIRED UNDER CLAUSE (V) ABOVE) SHALL BE PAYABLE TO LENDER PURSUANT
TO A NON-CONTRIBUTING FIRST MORTGAGE ENDORSEMENT SATISFACTORY IN FORM AND
SUBSTANCE TO LENDER. ORIGINAL POLICIES AND RENEWALS THEREOF (OR SATISFACTORY
CERTIFICATES OF INSURANCE) COVERING THE RISKS PROVIDED BY THIS AGREEMENT TO BE
INSURED AGAINST, BEARING SATISFACTORY EVIDENCE OF PAYMENT OF ALL PREMIUMS
THEREON, SHALL BE DELIVERED TO AND HELD BY LENDER.  AT LEAST TEN (10) DAYS PRIOR
TO THE EXPIRATION OF

 

53

--------------------------------------------------------------------------------


 

EACH POLICY REQUIRED TO BE PROVIDED BY BORROWER, BORROWER SHALL DELIVER RENEWAL
POLICIES OR CERTIFICATES TO LENDER WITH APPROPRIATE EVIDENCE OF PAYMENT OF
PREMIUMS THEREFORE.  ALL INSURANCE POLICIES REQUIRED BY THIS AGREEMENT SHALL:

 

(1)                                  INCLUDE EFFECTIVE WAIVERS BY THE INSURER OF
ALL RIGHTS OF SUBROGATION AGAINST ANY NAMED INSURED, THE INDEBTEDNESS SECURED BY
THE LEASEHOLD MORTGAGE AND THE PROPERTY AND ALL CLAIMS FOR INSURANCE PREMIUMS
AGAINST LENDER;

 

(2)                                  PROVIDE THAT ANY LOSSES SHALL BE PAYABLE TO
LENDER NOTWITHSTANDING (A) ANY ACT, FAILURE TO ACT OR NEGLIGENCE OF OR VIOLATION
OF WARRANTIES, DECLARATIONS OR CONDITIONS CONTAINED IN SUCH POLICY BY ANY NAMED
INSURED, (B) THE OCCUPATION OR USE OF THE PREMISES FOR PURPOSES MORE HAZARDOUS
THAN PERMITTED BY THE TERMS THEREOF, OR (C) ANY FORECLOSURE OR OTHER ACTION OR
PROCEEDING TAKEN BY LENDER PURSUANT TO ANY PROVISION OF THIS AGREEMENT.

 

(3)                                  PROVIDE THAT NO CANCELLATION OR REDUCTION
IN AMOUNT IN COVERAGE THEREOF SHALL BE EFFECTIVE UNTIL AT LEAST TWENTY (20) DAYS
AFTER RECEIPT BY LENDER OF WRITTEN NOTICE THEREOF; AND

 

(4)                                  BE REASONABLY SATISFACTORY IN ALL OTHER
RESPECTS TO LENDER.

 

BORROWER SHALL NOT PERMIT ANY ACTIVITY TO OCCUR OR CONDITION TO EXIST ON OR WITH
RESPECT TO THE PROPERTY OR THE IMPROVEMENTS THAT WOULD WHOLLY OR PARTIALLY
INVALIDATE ANY OF THE INSURANCE THEREON.  BORROWER SHALL PROMPTLY NOTIFY LENDER
OF ANY MATERIAL CHANGE IN COVERAGE UNDER ANY INSURANCE POLICY OF BORROWER.

 


(B)                           BORROWER IRREVOCABLY MAKES, CONSTITUTES AND
APPOINTS LENDER (AND ALL OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY LENDER) AS
BORROWER’S TRUE AND LAWFUL ATTORNEY-IN-FACT AND AGENT, WITH FULL POWER OF
SUBSTITUTION, FOR THE PURPOSE OF MAKING AND ADJUSTING CLAIMS UNDER SUCH POLICIES
OF INSURANCE, ENDORSING THE NAME OF BORROWER ON ANY CHECK, DRAFT, INSTRUMENT OR
OTHER ITEM OF PAYMENT OF THE PROCEEDS OF SUCH POLICIES OF INSURANCE AND FOR
MAKING ALL DETERMINATIONS AND DECISIONS WITH RESPECT TO SUCH POLICIES OF
INSURANCE REQUIRED ABOVE OR TO PAY ANY PREMIUM IN WHOLE OR IN PART RELATING
THERETO.  LENDER, WITHOUT WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT BY
BORROWER HEREUNDER, MAY (BUT SHALL BE UNDER NO OBLIGATION TO DO SO) AT ANY TIME
OR TIMES HEREAFTER MAINTAIN SUCH ACTION WITH RESPECT THERETO AS LENDER DEEMS
ADVISABLE.  ALL SUMS DISBURSED BY LENDER IN CONNECTION THEREWITH, INCLUDING
REASONABLE ATTORNEYS’ FEES, COURT COSTS, EXPENSES AND OTHER CHARGES RELATING
THERETO, SHALL BE PAYABLE, ON DEMAND, BY BORROWER TO LENDER AND SHALL BE
ADDITIONAL OBLIGATIONS HEREUNDER SECURED BY THE LEASEHOLD MORTGAGE AND EACH OF
THE OTHER LOAN DOCUMENTS WHICH SECURE THE OBLIGATIONS.  LENDER AGREES NOT TO
EXERCISE THE POWER OF ATTORNEY GRANTED IN THIS SUBPARAGRAPH (B) UNTIL THE
OCCURRENCE OF AN EVENT OF DEFAULT.


 


(C)                            ALL PROCEEDS OF THE INSURANCE REQUIRED TO BE
OBTAINED BY BORROWER HEREUNDER, OTHER THAN THOSE RELATING TO THE INSURANCE
REQUIRED UNDER CLAUSE (V) OF SUBPARAGRAPH (A) HEREOF, SHALL BE PAID TO LENDER. 
LENDER MAY DEDUCT FROM SUCH PROCEEDS ANY EXPENSES, INCLUDING, WITHOUT
LIMITATION, REASONABLE LEGAL FEES, INCURRED BY IT IN CONNECTION WITH ADJUSTING

 

54

--------------------------------------------------------------------------------



 


AND OBTAINING SUCH PROCEEDS (THE BALANCE REMAINING AFTER SUCH DEDUCTION BEING
HEREINAFTER REFERRED TO AS THE “NET INSURANCE PROCEEDS”), AND THEREAFTER LENDER
MAY, SUBJECT TO SUBSECTION (D) IMMEDIATELY BELOW, APPLY SUCH PROCEEDS TOWARD THE
PAYMENT OR PERFORMANCE OF BORROWER’S OBLIGATIONS EVIDENCED BY THIS AGREEMENT,
THE NOTES OR ANY OTHER LOAN DOCUMENTS, WHETHER OR NOT SUCH OBLIGATIONS ARE THEN
DUE, OR RELEASE SUCH PROCEEDS TO BORROWER IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE LEASEHOLD MORTGAGE.  SO LONG AS BORROWER SHALL NOT BE IN
DEFAULT HEREUNDER, BORROWER SHALL HAVE THE RIGHT TO PARTICIPATE WITH LENDER IN
THE ADJUSTMENT AND COMPROMISE OF ANY CLAIMS, BUT THE DECISION OF LENDER IN ANY
SUCH CASE SHALL BE BINDING AND CONCLUSIVE UPON BORROWER.


 


(D)                           IN CASE OF ANY LOSS COVERED BY INSURANCE OR IN
CASE OF ANY DAMAGE CAUSED BY A TAKING OR EXERCISE OF EMINENT DOMAIN,
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, PROVIDED THAT (I) NO
EVENT OF DEFAULT THEN EXISTS, (II) THE CONSTRUCTION/TERM LOAN MATURITY DATE DOES
NOT FALL WITHIN THE SIX (6) MONTH PERIOD FOLLOWING THE DATE OF THE CASUALTY OR
TAKING, (III) IN LENDER’S GOOD FAITH JUDGMENT THE IMPROVEMENTS CAN BE REPAIRED
OR RESTORED PRIOR TO THE CONSTRUCTION/TERM LOAN MATURITY DATE, (IV) LENDER
REASONABLY DETERMINES THE RESTORATION OF THE IMPROVEMENTS IS ECONOMICALLY
FEASIBLE, (V) LENDER REASONABLY DETERMINES THAT THE BORROWER’S OPERATION OR
FINANCIAL CONDITION WILL MATERIALLY BENEFIT FROM RESTORATION OF THE COLLATERAL,
(VI) BORROWER IS A VIABLE OPERATING ENTITY AT THE TIME THE LOSS OCCURRED, AND
(VII) BORROWER DEPOSITS WITH LENDER THE AMOUNT OF DEFICIENCY, IF ANY, BETWEEN
THE ESTIMATED COST OF (X) RESTORATION OR REPAIR AND COMPLETION OF THE
IMPROVEMENTS (AS DETERMINED BY LENDER IN ITS GOOD FAITH JUDGMENT) AND (Y) THE
AMOUNT OF NET INSURANCE PROCEEDS PLUS THE UNDISBURSED PROCEEDS OF THE LOAN, THEN
LENDER SHALL MAKE THE NET INSURANCE PROCEEDS AVAILABLE TO BORROWER ON THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT FOR DISBURSEMENT OF THE LOAN,
TOGETHER WITH SUCH ADDITIONAL TERMS AND CONDITIONS AS ARE CUSTOMARY AND AS MAY
BE REASONABLY REQUIRED BY LENDER IN THE CIRCUMSTANCES.  THE APPLICATION OF ANY
INSURANCE PROCEEDS TOWARD THE PAYMENT OR PERFORMANCE OF THE OBLIGATIONS SHALL
NOT BE DEEMED A WAIVER BY LENDER OF ITS RIGHT TO RECEIVE PAYMENT OR PERFORMANCE
OF THE REST OF THE OBLIGATIONS AND THE INTEREST THEREON IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT.


 


(E)                            TO THE EXTENT PERMITTED BY SUCH POLICIES, IN THE
EVENT OF A FORECLOSURE UNDER THE LEASEHOLD MORTGAGE, THE PURCHASER OF BORROWER’S
INTEREST IN THE PROPERTY AND THE IMPROVEMENTS SHALL SUCCEED TO ALL OF THE RIGHTS
OF BORROWER, INCLUDING ANY RIGHT TO UNEARNED PREMIUMS, IN AND TO ALL POLICIES OF
INSURANCE WHICH BORROWER IS REQUIRED TO MAINTAIN UNDER THIS PARAGRAPH AND TO ALL
PROCEEDS OF SUCH INSURANCE.


 


(F)                              PURSUANT TO MO. REV. STAT. §427.120, BORROWER
ACKNOWLEDGES RECEIPT OF THE FOLLOWING NOTICE:  “UNLESS YOU [BORROWER] PROVIDE
EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT WITH US [LENDER],
WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN YOUR
COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL.  YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT.  IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING

 

55

--------------------------------------------------------------------------------



 


BALANCE OR OBLIGATION.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.”


 


IF BORROWER FAILS TO MAINTAIN ANY INSURANCE REQUIRED HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS OR FAILS TO PROVIDE EVIDENCE OF SUCH INSURANCE AS REQUIRED
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, LENDER MAY, BUT SHALL NOT BE
OBLIGATED TO, PURCHASE SUCH REQUIRED INSURANCE AT BORROWER’S EXPENSE TO PROTECT
ITS INTERESTS IN THE PROPERTY AND THE IMPROVEMENTS.  THIS INSURANCE MAY, BUT
NEED NOT, PROTECT BORROWER’S INTERESTS IN THE PROPERTY AND THE IMPROVEMENTS. 
THE COVERAGE THAT LENDER PURCHASES SHALL NOT BE REQUIRED TO PAY ANY CLAIM THAT
BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST BORROWER IN CONNECTION WITH THE
PROPERTY AND THE IMPROVEMENTS.  BORROWER MAY LATER CANCEL ANY INSURANCE
PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING EVIDENCE THAT BORROWER HAS
OBTAINED THE INSURANCE REQUIRED HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT.  IF
LENDER PURCHASES INSURANCE FOR THE PROPERTY AND/OR THE IMPROVEMENTS, BORROWER
WILL BE RESPONSIBLE FOR THE COSTS OF THE INSURANCE, INCLUDING THE INSURANCE
PREMIUMS, INTEREST THEREON FROM THE DATE OF EACH SUCH PAYMENT OR EXPENDITURE AT
THE THEN APPLICABLE RATE UNDER THE CONSTRUCTION/TERM LOAN NOTE AND ANY OTHER
CHARGES LENDER MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE,
UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. 
ALL SUMS SO PAID OR EXPENDED BY LENDER, THE INTEREST THEREON AND THE OTHER
CHARGES IN CONNECTION THEREWITH SHALL BE ADDED TO THE LOAN AND SHALL BE SECURED
BY THE LIEN OF THE LEASEHOLD MORTGAGE.  THE COSTS OF THE INSURANCE OBTAINED BY
LENDER MAY BE MORE THAN THE COST OF INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON
ITS OWN.  UNLESS LENDER OTHERWISE AGREES IN WRITING, BORROWER SHALL PAY TO
LENDER THE FULL COSTS OF SUCH INSURANCE, TOGETHER WITH THE ACCRUED INTEREST
THEREON AND THE OTHER CHARGES IN CONNECTION THEREWITH, WITHIN THIRTY (30) DAYS
AFTER “NOTICE OF PLACEMENT OF INSURANCE” AS REQUIRED BY MO. REV. STAT. 427.125.


 


(G)                                 IN ADDITION TO THE INSURANCE REQUIREMENTS
UNDER (A) – (F) OF THIS SECTION 7.10, BORROWER SHALL MAINTAIN ALL INSURANCE
REQUIRED TO BE MAINTAINED PURSUANT TO THE TERMS OF THE GROUND LEASE.


 


7.11               GOVERNMENTAL REQUIREMENTS.  BORROWER WILL COMPLY WITH ALL
ENVIRONMENTAL LAWS AND ALL LAND USE, BUILDING, SUBDIVISION, ZONING, OSHA,
POLLUTION, SALES PRACTICES LAWS, REGULATIONS AND SIMILAR LAWS, RULES, ORDINANCES
AND REGULATIONS PROMULGATED BY ANY GOVERNMENTAL AUTHORITY AND APPLICABLE TO
BORROWER’S BUSINESS, THE PROPERTY, ITS DEVELOPMENT AND CONSTRUCTION OF
IMPROVEMENTS AND THE OPERATION THEREOF, EXCEPT WHERE THE FAILURE TO SO COMPLY
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER,
THE IMPROVEMENTS, OR THE BORROWER’S ABILITY TO PAY AND/OR PERFORM THE
OBLIGATIONS.


 


7.12               ADDITIONAL DOCUMENTS AND INFORMATION.


 

(a)                                  Reporting Requirements.  Borrower shall
furnish the following to Lender:

 

(I)                                     QUARTERLY FINANCIAL STATEMENTS.  AS SOON
AS AVAILABLE AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
FISCAL QUARTER OF EACH FISCAL YEAR OF BORROWER, AN UNAUDITED AND INTERNALLY
PREPARED FINANCIAL STATEMENT CERTIFIED BY BORROWER’S CHIEF FINANCIAL OFFICER;

 

56

--------------------------------------------------------------------------------


 

(II)                                  QUARTERLY COVENANT COMPLIANCE
CERTIFICATES.  COMMENCING WITH THE FISCAL QUARTER ENDING JUNE 30, 2009, AS SOON
AS AVAILABLE AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
QUARTER OF EACH FISCAL YEAR OF BORROWER, A CONSOLIDATED COMPLIANCE CERTIFICATE,
IN THE FORM ATTACHED HERETO AS EXHIBIT G, SETTING FORTH (A) DETAILED WRITTEN
CALCULATIONS FOR SUCH QUARTER OR AS OF THE LAST DAY OF SUCH QUARTER, AS
APPROPRIATE, COMPUTING BORROWER’S COMPLIANCE (OR FAILURE OF COMPLIANCE) WITH
EACH OF THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.33 BELOW, (B) A
RESTATEMENT BY REFERENCE OF EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 4 HEREOF (OR PROVIDING DETAILED INFORMATION WHY ANY SUCH
REPRESENTATION OR WARRANTY CANNOT BE RESTATED), AND (C) A CERTIFICATION THAT NO
DEFAULT OR EVENT OF DEFAULT EXISTS AS OF THE DATE OF SUCH CERTIFICATE, OR IF ANY
DEFAULT OR EVENT OF DEFAULT EXISTS, PROVIDING DETAILED INFORMATION CONCERNING
THE NATURE OF ALL EXISTING DEFAULTS OR EVENTS OF DEFAULT, WHICH SUCH COMPLIANCE
CERTIFICATE SHALL BE CERTIFIED BY BORROWER AND BY BORROWER’S CHIEF FINANCIAL
OFFICER OR PRESIDENT;

 

(III)                               AUDITED YEAR-END STATEMENTS.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF
EACH FISCAL YEAR OF BORROWER, FINAL AUDITED FINANCIAL STATEMENTS (AS DESCRIBED
ABOVE BUT INCLUDING A STATEMENT OF CHANGES IN FINANCIAL POSITION) AS OF THE END
OF SUCH FISCAL YEAR OF BORROWER, PREPARED BY INDEPENDENT CERTIFIED ACCOUNTANTS
REASONABLY SATISFACTORY TO LENDER AND A COPY OF ANY MANAGEMENT, OPERATION OR
OTHER LETTER OR CORRESPONDENCE FROM SUCH ACCOUNTANT TO BORROWER IN CONNECTION
THEREWITH;

 

(iv)                              Annual Tax Returns.  As soon as available, but
in any event within one hundred twenty (120) days following the end of each
calendar year, copies of current annual tax returns of Borrower.

 

(v)                                 Construction Progress Reports.  As soon as
available, but in any event by the fifteenth (15th) day of each month,
construction loan progress reports for the Project and the Project Addition as
of the last day of the preceding month;

 

(vi)                              Borrower Reports.  As soon as available,
copies of all reports, financial information and other information which is
required to be distributed to any member under the terms of the Borrower’s
Operating Agreement;

 


(VII)                           BORROWING BASE CERTIFICATES.  FURNISH TO LENDER
(A) WITH EACH REQUEST FOR AN ADVANCE UNDER THE REVOLVING CREDIT LOAN, A
BORROWING BASE CERTIFICATE IN THE FORM OF EXHIBIT H HERETO, SHOWING, AS OF THE
DATE OF THE ADVANCE REQUEST, THE BORROWING BASE AND (B) WITHIN FIFTEEN (15) DAYS
OF THE END OF EACH CALENDAR MONTH DURING THE TERM OF THE REVOLVING CREDIT LOAN,
A BORROWING BASE CERTIFICATE IN THE FORM OF EXHIBIT H HERETO, SHOWING, AS OF THE
LAST DAY OF EACH MONTH, THE BORROWING BASE;


 


(IX)                                ACCOUNTS RECEIVABLE.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN FIFTEEN (15) DAYS AFTER EACH CALENDAR MONTH, BORROWER
SHALL DELIVER TO LENDER AN AGING REPORT WITH RESPECT TO ACCOUNTS RECEIVABLE AND
A LISTING OF ACCOUNTS PAYABLE;

 

(x)                             Contribution Margin Pro Formas.  Contemporaneous
with the delivery of a Borrowing Base Certificate delivered pursuant to
Section 7.12(a)(vii)(B) above, Borrower shall deliver to Lender evidence of its
pro-forma contribution margin, in the form

 

57

--------------------------------------------------------------------------------


 

attached hereto as Exhibit I (with such adjustment as to form as may be
reasonably requested by Lender).

 

(xi)                          Other.  Such other information respecting the
condition or operations, financial or otherwise, of Borrower or the
Improvements, as Lender may reasonably request from time to time.

 

All financial statements described in clauses (i), (ii), and (iii) shall be
prepared in accordance with GAAP, except that unaudited financial statements
shall be subject to normal year-end audit adjustments, and need not contain
footnotes.

 

(b)                                 Summary of Remaining Improvements.  To
submit to Lender, as often as demanded by Lender, but not more frequently than
monthly and within fifteen (15) days after demand, a written summary of all
on-site and off-site Improvements remaining to be completed, together with the
itemized costs thereof, executed and verified by Borrower and Project General
Contractor or Project Addition General Contractor (as applicable), and confirmed
by the Inspecting Engineer.

 


7.13               LEASES, SALE AGREEMENTS, AND SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENTS.  WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER AND
EXCEPT FOR THE GROUND LEASE, BORROWER SHALL NOT ENTER INTO ANY LEASE, EXCEPT FOR
EQUIPMENT LEASES WHICH PROVIDE FOR ANNUAL PAYMENTS NOT EXCEEDING $35,000. 
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT MAY BE GIVEN OR
WITHHELD IN LENDER’S SOLE DISCRETION, THE BORROWER SHALL NOT ENTER INTO ANY
PURCHASE OR SALE AGREEMENT OF THE PROPERTY AND/OR THE IMPROVEMENTS.  WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT MAY BE GIVEN OR WITHHELD IN
LENDER’S SOLE DISCRETION, THE BORROWER SHALL NOT ENTER INTO ANY SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT WITH RESPECT TO ITS INTEREST IN THE
PROPERTY AND/OR THE IMPROVEMENTS.  BORROWER SHALL PROVIDE LENDER WITH A COPY OF
ANY PROPOSED LEASE, PURCHASE AND SALE AGREEMENT, OR SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT NO LESS THAN FORTY-FIVE (45) DAYS PRIOR
TO THE ANTICIPATED EXECUTION THEREOF.  BORROWER SHALL PROVIDE LENDER WITH A
CERTIFIED COPY OF ANY FULLY EXECUTED ORIGINAL OF ANY SUCH LEASE OR PURCHASE AND
SALE AGREEMENT PROMPTLY FOLLOWING ITS EXECUTION.


 


7.14               FINANCIAL RESTRICTIONS ON BORROWER.


 


(A)  BORROWER SHALL NOT, WITHOUT LENDER’S PRIOR WRITTEN APPROVAL, (I) MERGE,
CONSOLIDATE, LIQUIDATE, TERMINATE OR VOLUNTARILY DISSOLVE, (II) MAKE ANY LOANS
OR GIFTS, OR (III) PAY ANY LOANS PAYABLE TO ANY PERSON OR ENTITY AFFILIATED WITH
BORROWER (OTHER THAN REG VENTURES UNDER THE REG VENTURES SUBORDINATED
INDEBTEDNESS, AS RESTRICTED BY THE SUBORDINATION AGREEMENT).


 

(b)                                 Borrower shall not, nor shall it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except, so long as no Default or Event of Default has occurred and is
continuing, the Borrower may pay dividends or make distributions to its members
either:

 

(i)                                     annually within thirty (30) days after
Lender has received (1) Borrower’s annual Audited financial statements for the
applicable fiscal year on which such dividends and distributions are based and
(2) supporting calculations from Borrower in

 

58

--------------------------------------------------------------------------------


 

form satisfactory to Lender in its reasonable discretion to support the amount
of the proposed dividends and distributions, or

 

(ii)                                  quarterly within thirty (30) days after
Lender has received (1) for any fiscal quarter other than the last fiscal
quarter of the fiscal year for which such dividends and distributions are based,
Borrower’s quarterly Reviewed financial statements or internally prepared
quarterly financial statements certified by an accountant, which accountant and
certificate shall be acceptable to Lender in its sole discretion, for the
applicable fiscal quarter for which such dividends and distributions are based,
(2) for the last fiscal quarter of the fiscal year for which such dividends and
distributions are based, Borrower’s annual Audited financial statements for the
fiscal year for which such dividends and distributions are based and (3)
supporting calculations from Borrower in form satisfactory to Lender in its
reasonable discretion to support the amount of the proposed dividends and
distributions;

 

provided, however, that:

 

(A)                              no such dividends or distributions shall be
made until the Lender has received Borrower’s financial statements as of the end
of the eighth full fiscal quarter following Commencement of Production;

 

(B)                                such dividends and distributions shall be
permitted only in an amount and to the extent (i) that Borrower’s Fixed Charge
Coverage Ratio (measured in accordance with Section 7.33 of this Agreement)
would not be less than 1.50 to 1.00 after taking into calculation the amount of
the dividends and distributions to be made and (ii) no Default or Event of
Default would result after giving effect to such dividend and/or distribution;

 

(C)                                for any fiscal year, such dividends and
distributions shall be limited to fifty percent (50%) of Borrower’s Audited Net
Income;

 

(D)                               (i) if any quarterly or annual financial
statement of Borrower shows a Net Income of zero or less for such fiscal quarter
or fiscal year for which the financial statement applies or (ii) if any
quarterly financial statement of Borrower shows year to date Net Income of zero
or less through the end of such fiscal quarter for which the financial statement
applies, Borrower shall be prohibited from making any dividends or distributions
based upon such financial statement.  By way of illustration, if Borrower’s
quarterly financial statement for first fiscal quarter of fiscal year 2011
showed a negative Net Income for such fiscal quarter, then Borrower would be
prohibited from making any dividends or distributions until Lender received a
quarterly financial statement for a subsequent fiscal quarter that showed both
(i) Net Income for such quarter greater than zero and  (ii) year to date Net
Income through the end of such fiscal quarter of greater than zero; and

 

(E)                                 If Borrower elects to make dividends and
distributions quarterly, then dividends and distributions shall be based upon
Borrower’s fiscal year to date Net Income as of the end of such applicable
fiscal quarter, provided, that the amount of

 

59

--------------------------------------------------------------------------------


 

dividends and distributions made during previous fiscal quarters for the
applicable fiscal year shall be subtracted from the amount of dividends and
distributions that would otherwise be permitted based upon the fiscal year to
date Net Income of Borrower as of the end of the applicable fiscal quarter.

 

(c)                                  Notwithstanding anything in this
Section 7.14 to the contrary, so long as no Default or Event of Default has
occurred and is continuing and Borrower is a “pass-through” tax entity for
United States federal income tax purposes, and after first providing such
supporting documentation as Lender may request (including Reviewed financial
statements setting forth the tax liabilities of each owner of Borrower),
Borrower may make Tax Distributions.

 


7.15               ENCROACHMENTS.  BORROWER SHALL NOT PERMIT ANY IMPROVEMENTS TO
BE CONSTRUCTED ON THE PROPERTY WHICH WOULD CAUSE AN ENCROACHMENT UPON ANY
EASEMENTS, RIGHTS-OF-WAY OR ADJOINING PROPERTIES.  WHEN ERECTED, THE
IMPROVEMENTS SHALL BE WHOLLY WITHIN ANY BUILDING RESTRICTION LINES HOWEVER
ESTABLISHED.  BORROWER SHALL FURNISH AT THE REQUEST OF LENDER EVIDENCE
SATISFACTORY TO LENDER THAT BORROWER IS IN COMPLIANCE WITH THIS SECTION
INCLUDING WITHOUT LIMITATION A SURVEY SHOWING THE IMPROVEMENTS ERECTED ON THE
PROPERTY ARE FREE FROM THE AFORESAID VIOLATIONS.


 


7.16               CERTIFICATES.


 


(A)                                  BORROWER SHALL FURNISH TO LENDER PRIOR TO
FINAL DISBURSEMENT OF FUNDS UNDER THE CONSTRUCTION/TERM LOAN BUT NOT LATER THAN
ONE HUNDRED TWENTY (120) DAYS AFTER THE COMPLETION OF THE PROJECT (I) A COPY OF
THE ORIGINAL CERTIFICATE OF OCCUPANCY ISSUED BY THE GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OVER THE PROPERTY AND ALL OTHER NECESSARY CONSENTS AND
APPROVALS OF ANY GOVERNMENTAL BOARDS, BUREAUS OR DEPARTMENTS HAVING JURISDICTION
OVER THE PROPERTY, (II) ALL MATERIAL CERTIFICATES AND APPROVALS OF THE
APPROPRIATE BOARD OF FIRE UNDERWRITERS OR OTHER SIMILAR BODY ACTING IN AND FOR
THE LOCALITY IN WHICH THE PROPERTY IS SITUATED, AND (III) ALL REQUIRED LICENSES
AND AGREEMENTS IN RESPECT OF ANY EASEMENTS EXTENDING BEYOND THE BOUNDARY LINES
OF THE PROPERTY.


 


(B)                                 BORROWER SHALL FURNISH TO LENDER PRIOR TO
FINAL DISBURSEMENT OF FUNDS UNDER THE PROJECT ADDITION ESCROW AGREEMENT BUT NOT
LATER THAN SIXTY (60) DAYS AFTER THE COMPLETION OF THE PROJECT ADDITION (I) A
COPY OF THE ORIGINAL CERTIFICATE OF OCCUPANCY ISSUED BY THE GOVERNMENTAL
AUTHORITY HAVING JURISDICTION OVER THE PROPERTY AND ALL OTHER NECESSARY CONSENTS
AND APPROVALS OF ANY GOVERNMENTAL BOARDS, BUREAUS OR DEPARTMENTS HAVING
JURISDICTION OVER THE PROPERTY, (II) ALL MATERIAL CERTIFICATES AND APPROVALS OF
THE APPROPRIATE BOARD OF FIRE UNDERWRITERS OR OTHER SIMILAR BODY ACTING IN AND
FOR THE LOCALITY IN WHICH THE PROPERTY IS SITUATED, AND (III) ALL REQUIRED
LICENSES AND AGREEMENTS IN RESPECT OF ANY EASEMENTS EXTENDING BEYOND THE
BOUNDARY LINES OF THE PROPERTY.


 


7.17               EMPLOYEE PLANS.  BORROWER SHALL (I) NOTIFY LENDER PROMPTLY OF
THE ESTABLISHMENT OF ANY PLAN, EXCEPT THAT PRIOR TO THE ESTABLISHMENT OF ANY
“WELFARE PLAN” (AS DEFINED IN SECTION 3(1) OF ERISA) COVERING ANY EMPLOYEE OF
BORROWER FOR ANY PERIOD AFTER SUCH EMPLOYEE’S TERMINATION OF EMPLOYMENT OTHER
THAN SUCH PERIOD REQUIRED BY THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT
OF 1986, OR “DEFINED BENEFIT PLAN” (AS DEFINED IN SECTION 3(35) OF ERISA), IT
WILL OBTAIN LENDER’S PRIOR WRITTEN APPROVAL OF SUCH ESTABLISHMENT; (II) AT ALL
TIMES MAKE PROMPT PAYMENTS OR CONTRIBUTIONS TO MEET THE MINIMUM FUNDING
STANDARDS OF SECTION 412 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, WITH
RESPECT TO EACH PLAN; (III) PROMPTLY AFTER THE FILING

 

60

--------------------------------------------------------------------------------



 


THEREOF, FURNISH TO LENDER A COPY OF ANY REPORT REQUIRED TO BE FILED PURSUANT TO
SECTION 103 OF ERISA IN CONNECTION WITH EACH PLAN FOR EACH PLAN YEAR, INCLUDING
BUT NOT LIMITED TO THE SCHEDULE B ATTACHED THERETO, IF APPLICABLE; (IV) NOTIFY
LENDER PROMPTLY OF ANY “REPORTABLE EVENT” (AS DEFINED IN SECTION 4043 OF ERISA)
OR ANY CIRCUMSTANCES ARISING IN CONNECTION WITH ANY PLAN WHICH MIGHT CONSTITUTE
GROUNDS FOR THE TERMINATION THEREOF BY THE PENSION BENEFIT GUARANTY CORPORATION
OR FOR THE APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A
TRUSTEE TO ADMINISTER THE PLAN, THE INITIATION OF ANY AUDIT OR INQUIRY BY THE
INTERNAL REVENUE SERVICE OR THE DEPARTMENT OF LABOR OF ANY PLAN OR
TRANSACTION(S) INVOLVING OR RELATED TO ANY PLAN, OR ANY “PROHIBITED TRANSACTION”
AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975(C) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED; (V) NOTIFY LENDER PRIOR TO ANY ACTION THAT COULD
RESULT IN THE ASSERTION OF LIABILITY UNDER SUBTITLE E OF TITLE IV OF ERISA
CAUSED BY THE COMPLETE OR PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN OR TO
TERMINATE ANY DEFINED BENEFIT PLAN SPONSORED BY BORROWER; AND (VI) PROMPTLY
FURNISH SUCH ADDITIONAL INFORMATION CONCERNING ANY PLAN AS LENDER MAY FROM TIME
TO TIME REASONABLY REQUEST.


 


7.18               CONSTRUCTION; CHANGE ORDERS.  ALL CONSTRUCTION AND
DEVELOPMENT SHALL BE PERFORMED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE
PLANS AND SPECIFICATIONS, APPROPRIATE SET BACK REQUIREMENTS, ANY RESTRICTIVE
COVENANTS AND THE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY, AND THE
ANTICIPATED USE TO WHICH THE IMPROVEMENTS WILL BE PUT WILL COMPLY WITH ALL
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES AND ANY RESTRICTIVE COVENANTS TO WHICH
THE PROPERTY MAY BE SUBJECT.  EXCEPT AS SPECIFICALLY PERMITTED BY THIS SECTION,
NO PLANS AND SPECIFICATIONS SHALL BE UTILIZED AND NO CHANGES SHALL BE MADE IN
THE PLANS AND SPECIFICATIONS REFERRED TO HEREIN, UNLESS FIRST APPROVED BY LENDER
IN WRITING, AND ANY OTHER PARTY WHERE APPROVAL MAY BE REQUIRED BY LENDER;
PROVIDED, HOWEVER, THAT BORROWER MAY MAKE CHANGES TO THE PLANS AND
SPECIFICATIONS WITHOUT LENDER’S APPROVAL IF (I) BORROWER NOTIFIES LENDER IN
WRITING OF SUCH CHANGE WITHIN FORTY-EIGHT (48) HOURS THEREAFTER; (II) BORROWER
OBTAINS THE APPROVAL OF ALL PARTIES WHOSE APPROVAL IS REQUIRED, INCLUDING THE
PROJECT GENERAL CONTRACTOR, THE PROJECT ADDITION GENERAL CONTRACTOR AND ANY
GOVERNMENTAL AUTHORITY TO THE EXTENT APPROVAL FROM SUCH PARTIES IS REQUIRED;
(III) SUFFICIENT FUNDS ARE AVAILABLE IN THE BUDGET LINE ITEMS AFFECTED BY THE
CHANGE; (IV) THE STRUCTURAL INTEGRITY OF THE IMPROVEMENTS IS NOT IMPAIRED;
(V) NO SUBSTANTIAL CHANGE IN ARCHITECTURAL APPEARANCE IS EFFECTED; (VI) THE
PERFORMANCE OF THE MECHANICAL, ELECTRICAL, AND LIFE SAFETY SYSTEMS OF THE
IMPROVEMENTS IS NOT ADVERSELY AFFECTED;  AND (VII) THE COST OF OR REDUCTION
RESULTING FROM ANY ONE SUCH CHANGE DOES NOT EXCEED $50,000 AND THE AGGREGATE
CHANGE IN COST OF ALL SUCH CHANGES DOES NOT EXCEED $250,000.  FOR THE PURPOSES
OF COMPUTING SUCH “AGGREGATE CHANGE IN COST,” PURSUANT TO CLAUSE (VII),
INCREASES SHALL BE ADDED TO, RATHER THAN NETTED AGAINST, DECREASES.  BORROWER
SHALL PROMPTLY FURNISH TO LENDER AND THE INSPECTING ENGINEER, COPIES OF ALL
CHANGE ORDERS, REGARDLESS OF WHETHER LENDER’S APPROVAL IS REQUIRED.


 


7.19               NO MODIFICATIONS.  EXCEPT AS EXPRESSLY PERMITTED UNDER
SECTION 7.18 IMMEDIATELY ABOVE, BORROWER SHALL NOT AMEND, MODIFY OR TERMINATE
ANY CONSTRUCTION DOCUMENT WITHOUT LENDER’S PRIOR WRITTEN CONSENT.  BORROWER
SHALL NOT AMEND, MODIFY OR TERMINATE ANY OPERATION DOCUMENT OR THE GROUND LEASE
WITHOUT LENDER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
DELAYED, CONDITIONED OR DENIED.


 


7.20               BOOKS AND RECORDS.  BORROWER SHALL MAINTAIN COMPLETE AND
ACCURATE BOOKS AND FINANCIAL RECORDS IN ACCORDANCE WITH GAAP.

 

61

--------------------------------------------------------------------------------



 


7.21               HAZARDOUS MATERIALS.  BORROWER SHALL NOT CAUSE OR PERMIT A
RELEASE, OMISSION OR DISCHARGE OF ANY HAZARDOUS MATERIALS IN EXCESS OF AMOUNTS
THEREOF PERMITTED PURSUANT TO APPLICABLE ENVIRONMENTAL LAWS.


 


7.22               NOTICE.  IF BORROWER SHALL RECEIVE ANY OF THE FOLLOWING:


 


(A)                                  NOTICE THAT ANY VIOLATION OF ANY LAW OR
ENVIRONMENTAL LAW MAY HAVE BEEN COMMITTED OR IS ABOUT TO BE COMMITTED BY
BORROWER OR OTHERWISE AFFECTING THE IMPROVEMENTS, OR


 


(B)                                 NOTICE THAT ANY ADMINISTRATIVE OR JUDICIAL
COMPLAINT OR ORDER HAS BEEN FILED OR IS ABOUT TO BE FILED AGAINST BORROWER, THE
PROPERTY OR THE IMPROVEMENTS ALLEGING VIOLATIONS OF ANY ENVIRONMENTAL LAW OR
REQUIRING BORROWER TO TAKE ANY ACTION IN CONNECTION WITH THE RELEASE OR
THREATENED RELEASE OF HAZARDOUS MATERIALS OR SOLID WASTE INTO THE ENVIRONMENT,
OR


 


(C)                                  NOTICE FROM A FEDERAL, STATE, OR LOCAL
GOVERNMENTAL AGENCY OR PRIVATE PARTY ALLEGING THAT BORROWER MAY BE LIABLE OR
RESPONSIBLE FOR COSTS ASSOCIATED WITH A RESPONSE TO OR CLEANUP OF A RELEASE OR
DISPOSAL OF A HAZARDOUS MATERIALS OR SOLID WASTE INTO THE ENVIRONMENT OR ANY
DAMAGES CAUSED THEREBY, INCLUDING WITHOUT LIMITATION ANY NOTICE THAT BORROWER IS
A “POTENTIALLY RESPONSIBLE PARTY” AS DEFINED BY CERCLA, OR


 


(D)                                 NOTICE UNDER ANY CONSTRUCTION DOCUMENT THAT
BORROWER IS IN DEFAULT THEREUNDER, OR


 


(E)                                  NOTICE UNDER ANY OPERATION DOCUMENT THAT
BORROWER IS IN DEFAULT THEREUNDER, OR


 


(F)                                    NOTICE UNDER THE GROUND LEASE THAT
BORROWER IS IN DEFAULT THEREUNDER, OR


 

(g)                                 notice of any default under the Subordinated
Loan Agreement, or

 

(h)                                 notice of any default under any of the
Grants or any agreement executed in connection therewith,

 


THEN BORROWER SHALL PROVIDE LENDER WITH A COPY OF SUCH NOTICE WITHIN FIVE
(5) DAYS OF BORROWER’S RECEIPT THEREOF.  IN ADDITION, BORROWER SHALL GIVE PROMPT
NOTICE IN WRITING TO LENDER OF ANY BREACH OF ANY OF THE REPRESENTATIONS,
WARRANTIES OR COVENANTS IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY
DEVELOPMENT OR THE OCCURRENCE OF ANY EVENT, FINANCIAL OR OTHERWISE, WHICH
CONSTITUTES A DEFAULT OR EVENT OF DEFAULT OR WHICH CONSTITUTES A MATERIAL
DEFAULT UNDER ANY OTHER AGREEMENT TO WHICH BORROWER IS A PARTY OR WHICH MAY OR
SHALL MATERIALLY AND ADVERSELY AFFECT THE BUSINESS, PROPERTIES OR AFFAIRS OF
BORROWER OR ITS ABILITY TO PAY AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS.


 


7.23               LITIGATION.  BORROWER SHALL ADVISE LENDER WITHIN FIVE
(5) BUSINESS DAYS, IN WRITING, OF ANY ACTIONS, SUITS OR PROCEEDINGS BROUGHT
AGAINST BORROWER, THE PROPERTY OR THE IMPROVEMENTS PRIOR TO FULL PAYMENT OF THE
LOANS, WHERE THE AMOUNT IN DISPUTE IS IN EXCESS OF $50,000.

 

62

--------------------------------------------------------------------------------


 


7.24               OTHER INDEBTEDNESS.  BORROWER SHALL NOT INCUR ANY
INDEBTEDNESS OTHER THAN THE PERMITTED INDEBTEDNESS.


 


7.25               INSPECTION.


 


(A)                            LENDER, OR ANY PERSON DESIGNATED BY LENDER, SHALL
HAVE THE RIGHT, FROM TIME TO TIME HEREAFTER (BUT NOT MORE THAN ONCE PER MONTH
UNLESS A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), TO CALL AT
BORROWER’S PLACE OR PLACES OF BUSINESS (OR ANY OTHER PLACE WHERE THE COLLATERAL
OR ANY INFORMATION RELATING THERETO IS KEPT OR LOCATED, INCLUDING BUT NOT
LIMITED TO REG SERVICES AND REG MARKETING) DURING REASONABLE BUSINESS HOURS,
WITHOUT HINDRANCE OR DELAY, (I) TO INSPECT, AUDIT, CHECK AND MAKE COPIES OF AND
EXTRACTS FROM BORROWER’S BOOKS, RECORDS, JOURNALS, ORDERS, RECEIPTS,
CORRESPONDENCE AND OTHER DATA RELATING TO BORROWER’S BUSINESS OR TO ANY
TRANSACTIONS BETWEEN THE PARTIES HERETO AND WHETHER SUCH ITEMS OR DATA ARE
MAINTAINED IN ACCORDANCE WITH BORROWER’S STANDARD OPERATING PROCEDURES OR
PURSUANT TO THIS AGREEMENT, (II) TO VERIFY SUCH MATTERS CONCERNING THE
COLLATERAL AS LENDER MAY CONSIDER REASONABLE UNDER THE CIRCUMSTANCES, (III) TO
DISCUSS THE AFFAIRS, FINANCES AND BUSINESS OF BORROWER WITH ANY OFFICERS,
EMPLOYEES OR DIRECTORS OF BORROWER, AND (IV) TO INSPECT THE REAL PROPERTY OF
BORROWER, AND ANY BOOKS, RECORDS, JOURNALS, ORDERS, RECEIPTS, CORRESPONDENCE,
NOTICES, PERMITS OR LICENSES, WITH REGARD TO, AMONG OTHER THINGS, COMPLIANCE
WITH ENVIRONMENTAL LAWS.  BORROWER WILL DELIVER TO LENDER, WITHIN FIVE (5) DAYS
OF REQUEST THEREFORE, ANY INSTRUMENTS NECESSARY TO OBTAIN RECORDS FROM ANY
PERSON MAINTAINING THE SAME.


 


(B)                           LENDER MAY ITSELF INSPECT OR, AT ITS OPTION,
RETAIN THE INSPECTING ENGINEER TO INSPECT (AT THE EXPENSE OF BORROWER), FROM
TIME TO TIME, (I) THE CONSTRUCTION OF THE IMPROVEMENTS, THE PROPERTY AND ALL
MATERIALS USED OR HELD IN STORAGE ON SITE TO BE USED IN THE CONSTRUCTION OF THE
IMPROVEMENTS, (II) THE PLANS AND SPECIFICATIONS, (III) THE CONSTRUCTION
DISBURSEMENTS, AND (IV) SUCH OTHER MATTERS, DOCUMENTS AND INFORMATION AS LENDER
DEEMS REASONABLY NECESSARY OR DESIRABLE.  THE INSPECTING ENGINEER SHALL MAKE
REPORTS OF ITS INSPECTIONS TO LENDER.  LENDER’S AND INSPECTING ENGINEER’S
INSPECTION OF THE PROPERTY AND THE IMPROVEMENTS  AND SUCH OTHER MATTERS,
DOCUMENTS AND INFORMATION IS SOLELY FOR ITS OWN BENEFIT IN ADMINISTERING THIS
AGREEMENT.  SUCH INSPECTION MAY NOT BE RELIED UPON BY ANY OTHER PARTY, PERSON OR
ENTITY, AND ANY DECISION TO (I) ADVANCE CONSTRUCTION/TERM LOAN PROCEEDS OR NOT
TO ADVANCE THE CONSTRUCTION LOAN PROCEEDS OR (II) MAKE DISBURSEMENTS OF THE
PROJECT ADDITION ESCROW ACCOUNT OR NOT MAKE DISBURSEMENTS OF THE PROJECT
ADDITION ESCROW ACCOUNT, SHALL NOT INDICATE, ON BEHALF OF LENDER, ANY APPROVAL
OR DISAPPROVAL OF THE STATUS, QUALITY OR COMPLETION OF THE IMPROVEMENTS EITHER
AT THE TIME OF, BEFORE OR AFTER SUCH ADVANCE OR DISBURSEMENT, OR REFUSAL TO
ISSUE AN ADVANCE OR MAKE A DISBURSEMENT IS MADE.


 


(C)                            BORROWER SHALL PAY ON DEMAND OR WITHIN TEN
(10) DAYS THEREAFTER ALL REASONABLE EXPENSES REASONABLY INCURRED BY LENDER IN
ACQUIRING INFORMATION PURSUANT TO THIS SECTION.


 


7.26               BANK ACCOUNTS; OTHER COMMERCIAL BANKING PRODUCTS.  BORROWER
SHALL SET UP AND MAINTAIN WITH LENDER ALL ESCROW, OPERATING, INVESTMENT,
DEPOSITORY, SECURITY AND RESERVE ACCOUNTS AND TREASURY MANAGEMENT SERVICES FOR
THE BIODIESEL PLANT AND ITS BUSINESS OPERATIONS, INCLUDING WITHOUT LIMITATION,
THE DEBT SERVICE FUND ACCOUNT, THE PROJECT ADDITION ESCROW ACCOUNT, RENEWABLE
FUELS GRANT ACCOUNT, AND THE WORKING CAPITAL ESCROW ACCOUNT.  BORROWER’S

 

63

--------------------------------------------------------------------------------



 


OPERATING ACCOUNTS SHALL BE NON-INTEREST BEARING ACCOUNTS.  IN THE EVENT THAT
BORROWER PROCURES ANY ADDITIONAL COMMERCIAL BANKING PRODUCTS RELATIVE TO THE
BIODIESEL PLANT, BORROWER SHALL INFORM LENDER AND PROVIDE LENDER WITH AN
OPPORTUNITY TO MAKE A BID TO PROVIDE SUCH COMMERCIAL BANKING PRODUCT TO
BORROWER.


 


7.27               CONSTRUCTION ESCROW ACCOUNT.  BORROWER SHALL NOT WITHDRAW ANY
AMOUNTS FROM THE CONSTRUCTION ESCROW ACCOUNT WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER OR EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT OR THE
PROJECT CONSTRUCTION DISBURSING AGREEMENT.


 


7.28               DEBT SERVICE FUND ACCOUNT.  BORROWER SHALL NOT WITHDRAW ANY
AMOUNTS FROM THE DEBT SERVICE FUND ACCOUNT WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER OR EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT OR THE DEBT
SERVICE FUND ACCOUNT AGREEMENT.


 


7.29               PROJECT ADDITION ESCROW ACCOUNT.  BORROWER SHALL NOT WITHDRAW
ANY AMOUNTS FROM THE DEBT SERVICE FUND ACCOUNT WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER OR EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT, THE
PROJECT ADDITION CONSTRUCTION DISBURSING AGREEMENT OR THE PROJECT ADDITION
ESCROW ACCOUNT AGREEMENT.  ALL INTEREST INCOME EARNED ON SUCH FUNDS DEPOSITED IN
THE PROJECT ADDITION ESCROW ACCOUNT SHALL REMAIN IN SAID ACCOUNT AND SHALL BE
USED FOR THE PAYMENT OF PROJECT ADDITION COSTS.


 


7.30               RENEWABLE FUELS GRANT ACCOUNT.  BORROWER SHALL NOT WITHDRAW
ANY AMOUNTS FROM THE DEBT SERVICE FUND ACCOUNT WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER OR EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT OR THE
RENEWABLE FUELS GRANT ACCOUNT AGREEMENT.  ALL INTEREST INCOME EARNED ON SUCH
FUNDS DEPOSITED IN THE RENEWABLE FUELS GRANT ACCOUNT SHALL REMAIN IN SAID
ACCOUNT AND SHALL BE USED FOR THE PAYMENT OF PROJECT COSTS.  BORROWER SHALL
CAUSE THE DCEO TO DIRECTLY DEPOSIT WITH LENDER ALL RENEWABLE FUELS GRANT
PROCEEDS IN THE RENEWABLE FUELS GRANT ACCOUNT. TO THE EXTENT BORROWER RECEIVES
ANY RENEWABLE FUELS GRANT PROCEEDS DIRECTLY FROM THE DCEO, BORROWER SHALL
PROMPTLY DEPOSIT SUCH PROCEEDS INTO THE RENEWABLE FUELS GRANT ACCOUNT.  THE
RENEWABLE FUELS GRANT PROCEEDS SHALL BE USED FOR PAYMENT OF THE PROJECT COSTS
AND FOR NO OTHER PURPOSE.


 


7.31               RESERVED.


 


7.32               AS-BUILT SURVEY.  UPON COMPLETION OF THE PROJECT ADDITION,
BORROWER SHALL PROVIDE LENDER WITH AN “AS-BUILT” SURVEY OF THE PROPERTY SHOWING
THE DIMENSIONS AND BOUNDARIES OF THE PROPERTY, THE AREA OF THE PROPERTY IN
SQUARE FEET; ANY THEN-EXISTING IMPROVEMENTS, INCLUDING WITHOUT LIMITATION, THE
PROJECT, FENCES, SET-BACK LINES, ENCROACHMENTS, ROADS, PATHS, DRIVEWAYS, RIGHTS
OF WAY, EASEMENTS AND OTHER MATTERS OF INTEREST TO LENDER WITH COURSES AND
DISTANCES SO AS TO PERMIT A VERBAL DESCRIPTION OF THE PROPERTIES AND OF ANY
OTHER ITEM NOTED ON THE SURVEY, ALL OF WHICH SHALL BE ACCEPTABLE TO LENDER AND
THE TITLE COMPANY.  THE SURVEY SHALL BE IN COMPLIANCE WITH THE MINIMUM STANDARDS
AS ADOPTED BY THE AMERICAN LAND TITLE ASSOCIATION AND THE AMERICAN CONGRESS ON
SURVEYING AND MAPPING (2005), WITH A CERTIFICATE OF THE SURVEYOR IN THE FORM
ATTACHED HERETO AS EXHIBIT E, WITH SUCH ADDITIONAL REQUIREMENTS AS LENDER MAY
REQUEST.


 


7.33               FINANCIAL COVENANTS.


 


(A)                                  MINIMUM FIXED CHARGE COVERAGE RATIO. 
COMMENCING WITH THE FISCAL QUARTER ENDING JUNE 30, 2009 (THE “FINANCIAL COVENANT
COMMENCEMENT DATE”), BORROWER SHALL

 

64

--------------------------------------------------------------------------------



 


MAINTAIN A FIXED CHARGE COVERAGE RATIO OF AT LEAST 1.25 TO 1.00 MEASURED AS OF
THE END OF EACH FISCAL QUARTER THEREAFTER.  THE FIXED CHARGE COVERAGE RATIO
SHALL BE MEASURED QUARTERLY, ON A ROLLING FOUR-QUARTER BASIS, PROVIDED, HOWEVER,
THAT TO THE EXTENT THE FIXED CHARGE COVERAGE RATIO IS MEASURED DURING THE FIRST
THREE (3) QUARTERS FOLLOWING COMMENCEMENT OF PRODUCTION AT THE BIODIESEL PLANT,
THE MEASUREMENT OF EBITDA FOR PURPOSES OF THE FIXED CHARGE COVERAGE RATIO SHALL
BE MADE ON AN ANNUALIZED BASIS.


 


(B)                                 MAXIMUM FUNDED DEBT TO EBITDA RATIO. 
COMMENCING ON THE FINANCIAL COVENANT COMMENCEMENT DATE, BORROWER SHALL MAINTAIN
A FUNDED DEBT TO EBITDA RATIO OF NOT MORE THAN:


 

(I)                                     4.50 TO 1.00 MEASURED AS OF THE END OF
THE FISCAL QUARTER ENDING ON THE FINANCIAL COVENANT COMMENCEMENT DATE; THEN

 

(II)                                  4.50 TO 1.00 MEASURED AS OF THE END OF THE
FISCAL QUARTER ENDING SEPTEMBER 30, 2009; THEN

 

(III)                               4.00 TO 1.00 MEASURED AS OF THE END OF THE
FISCAL QUARTER ENDING DECEMBER 31, 2009; AND THEN

 

(iv)                              3.00 to 1.00 measured as of the end of each
fiscal quarter thereafter.

 

The Funded Debt to EBITDA Ratio shall be measured quarterly, on a rolling
four-quarter basis, provided, however, that to the extent that the Funded Debt
to EBITDA Ratio is measured during the first three (3) quarters following
Commencement of Production at the Biodiesel Plant, the measurement of EBITDA for
purposes of the Funded Debt to EBITDA Ratio shall be made on an annualized
basis.

 


7.34                           CAPITAL EXPENDITURES.  COMMENCING UPON THE FINAL
COMPLETION OF THE PROJECT ADDITION, BORROWER SHALL NOT MAKE CAPITAL EXPENDITURES
WHICH EXCEED $300,000 DURING ANY FISCAL YEAR OF THE BORROWER.


 


7.35                           OWNERSHIP OF IMPROVEMENTS.   BORROWER SHALL BE
THE OWNER OF THE FEE INTEREST IN THE IMPROVEMENTS AT THE PROPERTY AT ALL TIMES.


 

7.36                           Intentionally Omitted.

 

7.37                           Infrastructure Grants.  Borrower shall use
commercially reasonable efforts to cause the City to use all of the proceeds
from the Infrastructure Grants to build the infrastructure improvements
supporting the Biodiesel Plant as contemplated by Infrastructure Grants and any
and all agreements executed in connection therewith.

 

7.38                           Collateral Appraisal.  Upon Lender’s request,
Borrower shall, at the Borrower’s expense, provide to Lender an appraisal of the
Collateral, including an Accounts and Inventory Audit, by a third-party
appraiser acceptable to the Lender in its sole discretion, provided, that so

 

65

--------------------------------------------------------------------------------


 

long as no Default or Event of Default has occurred and is continuing, Lender
shall not request such appraisal of Collateral more than once per calendar year.

 

7.39                           Liens and Security Interests.  Borrower shall not
create or suffer to exist any lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement, upon or with respect
to any of  the Collateral, whether now owned or hereafter acquired, except for
Liens in favor of Lender and Permitted Liens.

 


7.40                           RESTRICTED INVESTMENTS.  BORROWER SHALL NOT MAKE
OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO OR ANY OTHER INVESTMENT IN ANY
PERSON (INCLUDING ANY SHAREHOLDERS OF BORROWER OR ANY AFFILIATES), EXCEPT
INVESTMENTS IN (I) INTEREST-BEARING UNITED STATES GOVERNMENT OBLIGATIONS,
(II) PRIME COMMERCIAL PAPER RATED AAA BY STANDARD AND POOR’S OR PRIME P-1 BY
MOODY’S INVESTOR SERVICE, INC., (III) AGREEMENTS INVOLVING THE SALE AND
GUARANTEED REPURCHASE OF UNITED STATES GOVERNMENT SECURITIES, OR (IV) ANY OTHER
INVESTMENTS FOR WHICH LENDER HAS GIVEN ITS PRIOR WRITTEN CONSENT.  ALL
INSTRUMENTS AND DOCUMENTS EVIDENCING SUCH INVESTMENTS SHALL BE PLEDGED TO LENDER
PROMPTLY AFTER BORROWER’S RECEIPT THEREOF, SHALL BE SECURITY FOR THE
OBLIGATIONS, AND SHALL BE COLLATERAL HEREUNDER.


 


7.41                           PAYMENT OF TAXES.  BORROWER SHALL PAY AND
DISCHARGE, BEFORE THEY BECOME DELINQUENT, ALL TAXES, ASSESSMENTS AND OTHER
GOVERNMENTAL CHARGES IMPOSED UPON IT, ITS PROPERTIES, OR ANY PART THEREOF, OR
UPON THE INCOME OR PROFITS THEREFROM AND ALL CLAIMS FOR LABOR, MATERIALS OR
SUPPLIES WHICH IF UNPAID MIGHT BE OR BECOME A LIEN OR CHARGE UPON ANY OF ITS
PROPERTY, EXCEPT SUCH ITEMS AS IT IS IN GOOD FAITH APPROPRIATELY CONTESTING AND
AS TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED TO LENDER’S REASONABLE
SATISFACTION.


 


7.42                           MAINTENANCE OF PROPERTIES AND LEASES.  BORROWER
SHALL (I) MAINTAIN, PRESERVE AND KEEP ITS PROPERTIES, INCLUDING, WITHOUT
LIMITATION, THE COLLATERAL, AND EVERY PART THEREOF IN GOOD REPAIR, WORKING ORDER
AND CONDITION (EXCEPT FOR SUCH PROPERTIES AS BORROWER IN GOOD FAITH DETERMINES
ARE NOT USEFUL IN THE CONDUCT OF ITS BUSINESS), (II) FROM TIME TO TIME MAKE ALL
NECESSARY AND CUSTOMARY PROPERTY REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND
IMPROVEMENTS THERETO SO THAT AT ALL TIMES THE EFFICIENCY THEREOF SHALL BE FULLY
PRESERVED AND MAINTAINED, AND (III) MAINTAIN ALL LEASES OF REAL OR PERSONAL
PROPERTY IN GOOD STANDING, FREE OF ANY DEFAULTS BY BORROWER THEREUNDER.


 

7.43                           Material Contracts.  Borrower shall not enter
into any material contract related to the construction or operation of the
Biodiesel Plant without the prior written consent of Lender.

 

7.44                           Intentionally Omitted.

 


7.45                           COMPLIANCE WITH ANTI-TERRORISM ORDERS.  BORROWER
WARRANTS, REPRESENTS AND COVENANTS THAT BORROWER, NOR ANY OF ITS AFFILIATED
ENTITIES IS OR WILL BE AN ENTITY OR PERSON (I) THAT IS LISTED IN THE ANNEX TO,
OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, EXECUTIVE ORDER 13224, 66 FED.
REG. 49079 (SEPT. 25, 2001) (HEREIN REFERRED TO AS “EO13224”), (II) WHOSE NAME
APPEARS ON THE UNITED STATES TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS
CONTROL (“OFAC”) MOST CURRENT LIST OF “SPECIFICALLY DESIGNED NATIONAL AND
BLOCKED PERSONS” (WHICH LIST MAY BE PUBLISHED FROM TIME TO TIME IN VARIOUS
MEDIUMS INCLUDING, BUT NOT LIMITED TO, THE OFAC WEBSITE,
HTTP:WWW.TREAS.GOV/OFAC/T11SDN.PDF), OR (III) WHOSE NAME APPEARS ON ANY OTHER
SUCH LIST ISSUED

 

66

--------------------------------------------------------------------------------



 


PURSUANT TO EO13224.  (ANY AND ALL PARTIES OR PERSONS DESCRIBED IN SUBPARTS
(I) THROUGH (III) ABOVE ARE HEREIN REFERRED TO AS “PROHIBITED PERSONS”).  IN
ADDITION, BORROWER FURTHER WARRANTS, REPRESENTS AND COVENANTS THAT BORROWER WILL
NOT PERMIT THE TRANSFER OF ANY INTEREST IN BORROWER TO ANY PROHIBITED PERSON. 
BORROWER COVENANTS AND AGREES THAT BORROWER WILL (I) CONDUCT ANY BUSINESS, NOR
ENGAGE IN ANY TRANSACTION OR DEALING WITH ANY PROHIBITED PERSON, INCLUDING, BUT
NOT LIMITED TO, THE MAKING OR RECEIVING OF FUNDS, GOODS, OR SERVICES TO OR FOR
THE BENEFIT OF A PROHIBITED PERSON, OR (II) ENGAGE IN OR CONSPIRE TO ENGAGE IN
ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR
AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN EO13224. 
BORROWER FURTHER COVENANTS AND AGREES TO IMMEDIATELY NOTIFY LENDER IF BORROWER
HAS KNOWLEDGE THAT IT HAS NOT FULLY COMPLIED WITH THE REPRESENTATIONS AND
COVENANTS MADE IN THIS PARAGRAPH.  BORROWER COVENANTS AND AGREES TO DELIVER FROM
TIME TO TIME TO LENDER ANY SUCH CERTIFICATION OR OTHER EVIDENCE AS MAY BE
REQUESTED BY LENDER IN ITS SOLE AND ABSOLUTE DISCRETION, CONFIRMING THAT
BORROWER HAS FULLY COMPLIED WITH ITS REPRESENTATIONS AND COVENANTS MADE IN THIS
PARAGRAPH.


 


7.46                           TRANSACTIONS WITH AFFILIATES.


 


(A)                                  BORROWER SHALL NOT ENTER INTO OR BE A PARTY
TO ANY TRANSACTION OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION, THE PURCHASE,
SALE OR EXCHANGE OF PROPERTY OF ANY KIND OR THE RENDERING OF ANY SERVICE, WITH
ANY AFFILIATE, EXCEPT IN THE ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE
REQUIREMENTS OF THE BORROWER’S BUSINESS AND UPON FAIR AND COMMERCIALLY
REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE TO THE BORROWER AS THOSE WHICH WOULD
BE OBTAINED IN A COMPARABLE ARMS-LENGTH TRANSACTION WITH A NON-AFFILIATE. 
LENDER ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS LISTED ON SCHEDULE 7.46, IN
THE FORM EXISTING AS OF THE DATE HEREOF, DO NOT VIOLATE THE ABOVE PROVISIONS OF
THIS SECTION 7.46.


 


(B)                                 NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER SHALL NOT
PAY A BONUS, INCENTIVE PAYMENT, MANAGEMENT FEE, OR SIMILAR PAYMENT (EXCLUDING
THE MONTHLY FEE, AS SUCH TERM IS DEFINED IN THE MOSA) TO REG, ANY AFFILIATE OF
REG , OR ANY AFFILIATE.


 


7.47                           SALE-LEASEBACKS; SUBSIDIARIES; NEW BUSINESS. 
BORROWER SHALL NOT ENTER INTO ANY SALE AND LEASEBACK TRANSACTION WITH RESPECT TO
ANY OF ITS PROPERTIES, CREATE ANY SUBSIDIARY, OR MANUFACTURE ANY GOODS, RENDER
ANY SERVICES OR OTHERWISE ENTER INTO ANY BUSINESS WHICH IS NOT SUBSTANTIALLY
SIMILAR TO THAT EXISTING OR CONTEMPLATED ON THE CLOSING DATE OR BUSINESS
INCIDENTAL THERETO.


 


7.48                           CHANGE OF CONTROL.  WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER, BORROWER SHALL NOT TAKE ANY ACTION THAT WOULD TRIGGER A
CHANGE OF CONTROL AS DEFINED UNDER THE OIL FEEDSTOCK SUPPLY AGREEMENT.


 

7.49                           Sales of Raw Materials.  Any raw materials
purchased by Borrower (including, without limitation, soybean oil feedstock and
animal fat feedstock) shall be used only for its own internal business purposes,
unless Lender otherwise consents in writing.  Notwithstanding the foregoing,
Borrower may sell raw materials to its Affiliates, REG and the Affiliates of REG
provided that:

 

67

--------------------------------------------------------------------------------


 

(i)                                     Borrower provides evidence acceptable to
Lender that proceeds received from any such sale are equal to or greater than
the amount paid by Borrower for such raw materials;

 

(ii)                                  the purchaser of said raw materials pays
for all costs in connection with the transportation and delivery of such raw
materials;

 

(iii)                               no Event of Default shall exist; and

 

(iv)                              said sale of raw materials would not result in
a breach under any material agreement to which Borrower is a party.

 

SECTION 8.                                EVENTS OF DEFAULT AND REMEDIES.

 


8.1                     EVENTS OF DEFAULT.


 


ANY OF THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT HEREUNDER:


 


(A)                                  IF BORROWER SHALL FAIL TO PAY ANY SUM DUE
AND OWING UNDER EITHER OF THE LOANS ON THE DATE EACH SUCH AMOUNT BECOMES DUE AND
PAYABLE OR IF BORROWER SHALL FAIL TO PAY ANY OTHER MONETARY OBLIGATION HEREUNDER
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS ON THE DATE EACH SUCH AMOUNT BECOMES
DUE AND PAYABLE, AND SUCH FAILURE CONTINUES FOR A PERIOD OF FIVE (5) BUSINESS
DAYS AFTER SAID AMOUNT WAS DUE.


 


(B)                                 IF BORROWER BREACHES OR FAILS TO COMPLY WITH
ANY COVENANT MADE BY IT IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FINANCIAL COVENANTS IN SECTION 7.33 OF
THIS AGREEMENT (OTHER THAN A FAILURE WHICH WOULD BE AN EVENT OF DEFAULT UNDER
ANOTHER SUBSECTION OF THIS SECTION 8.1), WHICH BREACH OR FAILURE TO COMPLY IS
NOT CURED TO LENDER’S SATISFACTION WITHIN THIRTY (30) DAYS FOLLOWING WRITTEN
NOTICE FROM LENDER OF SUCH BREACH OR FAILURE TO COMPLY WITH SUCH COVENANT  (BUT
DURING SUCH CURE PERIOD, LENDER MAY SUSPEND MAKING ANY FURTHER ADVANCES TO THE
BORROWER); PROVIDED FURTHER, THAT IF SUCH BREACH OR FAILURE TO COMPLY (I) IS
INCURABLE, (II) RESULTS IN A LIEN THAT HAS PRIORITY OVER LENDER’S LIEN IN THE
COLLATERAL AND THE PRIORITY OF LENDER’S LIEN IS NOT FULLY INSURED OVER SUCH
PRIOR LIEN BY LENDER’S TITLE POLICY, OR (III) IF THE BORROWER HAS COMMITTED ANY
FRAUD OR CONVERSION AS TO SUCH COLLATERAL OR MISREPRESENTATION AS TO THE VALUE
OR CONDITION OF SUCH COLLATERAL, LENDER NEED NOT PROVIDE THE BORROWER WITH ANY
NOTICE OF OR RIGHT TO CURE SUCH BREACH OR FAILURE TO COMPLY.


 


(C)                                  IF AT ANY TIME ANY REPRESENTATION OR
WARRANTY MADE BY BORROWER HEREIN OR IN ANY OF THE LOAN DOCUMENTS, INCLUDING ANY
AFFIDAVIT SUBMITTED WITH ANY REQUEST FOR ADVANCE, SHALL BE MATERIALLY INCORRECT,
AND SUCH MATERIALLY INCORRECT REPRESENTATION OR WARRANTY COULD REASONABLY BE
EXPECTED (IN LENDER’S SOLE DISCRETION) TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER, THE IMPROVEMENTS AND/OR THE ABILITY OF BORROWER PAY AND/OR PERFORM THE
OBLIGATIONS.


 


(D)                                 IF ANY DEFAULT OR EVENT OF DEFAULT SHALL
EXIST UNDER ANY OF THE LOAN DOCUMENTS OTHER THAN THIS AGREEMENT AND SUCH DEFAULT
OR EVENT OF DEFAULT SHALL CONTINUE BEYOND ANY APPLICABLE GRACE OR CURE PERIODS.

 

68

--------------------------------------------------------------------------------


 


(E)                                  IF THE CONSTRUCTION OF THE IMPROVEMENTS BE
NOT CARRIED ON WITH REASONABLE DISPATCH, AND MATERIALLY IN ACCORDANCE WITH THE
SCHEDULE OF CONSTRUCTION, OR AT ANY TIME BE DISCONTINUED FOR A PERIOD OF TWENTY
(20) CONSECUTIVE BUSINESS DAYS PROVIDED, HOWEVER, THIS PARAGRAPH SHALL NOT APPLY
TO UNAVOIDABLE DELAYS.


 


(F)                                    IF BORROWER, OTHER THAN AS PERMITTED
UNDER THE LOAN DOCUMENTS, EXECUTES ANY SECURITY AGREEMENT, CHATTEL MORTGAGE OR
OTHER INSTRUMENT CREATING A SECURITY INTEREST IN ANY MATERIALS, FIXTURES OR
ARTICLES INTENDED TO BE INCORPORATED IN THE IMPROVEMENTS OR THE APPURTENANCES
THERETO, OR IN ANY ARTICLES OF PERSONAL PROPERTY PLACED IN THE IMPROVEMENTS, OR
FILES OR PERMITS THE FILING OF A FINANCING STATEMENT PUBLISHING NOTICE OF SUCH
SECURITY INTEREST, OR IF ANY OF SUCH MATERIALS, FIXTURES OR ARTICLES BE NOT
PURCHASED SO THAT THE OWNERSHIP THEREOF WILL VEST UNCONDITIONALLY IN BORROWER ON
DELIVERY AT THE PROPERTY, OR IF BORROWER DOES NOT PROMPTLY PRODUCE TO LENDER
UPON DEMAND THE CONTRACTS, BILLS OF SALE, STATEMENTS, RECEIPTED VOUCHERS OR
AGREEMENTS, OR ANY OF THEM, UNDER WHICH BORROWER CLAIMS TITLE TO SUCH MATERIALS,
FIXTURES AND ARTICLES.


 


(G)                                 [INTENTIONALLY OMITTED].


 


(H)                                 IF BORROWER DEFAULTS BEYOND ANY APPLICABLE
GRACE OR CURE PERIOD UNDER THE TERMS OF ANY OTHER INDEBTEDNESS OF BORROWER, AND
SUCH DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER, THE PROJECT, AND/OR BORROWER’S ABILITY TO PAY AND/OR PERFORM THE
OBLIGATIONS.


 


(I)                                     IF BORROWER ASSIGNS THIS AGREEMENT OR
ANY ADVANCE TO BE MADE HEREUNDER OR ANY INTEREST IN EITHER, OR IF THE PROPERTY
AND/OR THE IMPROVEMENTS IS CONVEYED, ASSIGNED, MORTGAGED, PLEDGED OR ENCUMBERED
IN ANY WAY OTHER THAN AS HEREIN PROVIDED WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER.


 


(J)                                     IF ANY STATEMENTS, DETAILS, BUDGETS OR
REVISIONS SUBMITTED BY BORROWER TO LENDER INDICATES, IN THE REASONABLE OPINION
OF LENDER THAT (I) THE ESTIMATED COST OF CONSTRUCTION OF THE PROJECT  IS IN
EXCESS OF THE AMOUNT OF FUNDS AVAILABLE TO BORROWER TO COMPLETE AND PAY FOR SUCH
CONSTRUCTION AND IF BORROWER FAILS TO ADVANCE SUFFICIENT FUNDS TO PROVIDE FOR
SUCH EXCESS WITHIN FIFTEEN (15) DAYS AFTER DEMAND THEREFOR OR (II) THE ESTIMATED
COST OF CONSTRUCTION OF THE PROJECT ADDITION IS IN EXCESS OF THE AMOUNT OF FUNDS
AVAILABLE TO BORROWER UNDER THE PROJECT ADDITION ESCROW ACCOUNT TO COMPLETE AND
PAY FOR SUCH CONSTRUCTION AND IF BORROWER FAILS TO ADVANCE SUFFICIENT FUNDS TO
PROVIDE FOR SUCH EXCESS WITHIN FIFTEEN (15) DAYS AFTER DEMAND THEREFOR.


 


(K)                                  IF A LIEN OR CLAIM OF LIEN IN EXCESS OF
$50,000 FOR THE PERFORMANCE OF WORK OR THE SUPPLY OF MATERIALS BE FILED AGAINST
THE PROPERTY OR THE IMPROVEMENTS AND REMAINS UNSATISFIED FOR A PERIOD OF FIFTEEN
(15) DAYS AFTER THE DATE OF FILING THEREOF, OR IF THE TITLE COMPANY REFUSES TO
INSURE OR COMMIT TO INSURE ANY ADVANCE MADE HEREUNDER, PROVIDED THAT BORROWER
MAY CURE THIS DEFAULT BY ESCROWING AN AMOUNT EQUAL TO 125% OF THE AMOUNT OF SUCH
CLAIM WITH LENDER.


 


(L)                                     IF BORROWER SHALL GENERALLY NOT PAY ITS
MATERIAL DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY
TO PAY ITS DEBTS GENERALLY, OR SHALL MAKE A

 

69

--------------------------------------------------------------------------------



 


GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; IF ANY PROCEEDING SHALL BE
INSTITUTED BY BORROWER SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE
ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, OR
SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY; IF ANY
PROCEEDING SHALL BE INSTITUTED AGAINST BORROWER SEEKING TO ADJUDICATE IT A
BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF ITS OR ITS DEBTS
UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF
DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A
RECEIVER, TRUSTEE, OR SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS
PROPERTY AND ANY SUCH PROCEEDING IS NOT DISMISSED WITHIN SIXTY (60) DAYS; OR IF
BORROWER SHALL TAKE ANY ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH IN THIS
SUBSECTION (L).


 


(M)                               IF ANY GUARANTOR SHALL GENERALLY NOT PAY ITS
MATERIAL DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY
TO PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS; IF ANY PROCEEDING SHALL BE INSTITUTED BY ANY GUARANTOR SEEKING TO
ADJUDICATE IT BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF
IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR
REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF
OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, OR SIMILAR OFFICIAL FOR IT OR FOR ANY
SUBSTANTIAL PART OF ITS PROPERTY; IF ANY PROCEEDING SHALL BE INSTITUTED AGAINST
ANY GUARANTOR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING
LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION,
RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY,
INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE ENTRY OF AN
ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, OR SIMILAR OFFICIAL
FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND ANY SUCH PROCEEDING IS
NOT DISMISSED WITHIN SIXTY (60) DAYS; OR IF ANY GUARANTOR SHALL TAKE ANY ACTION
TO AUTHORIZE ANY OF THE ACTIONS SET FORTH IN THIS SUBSECTION (M).


 


(N)                                 IF ANY JUDGMENT OR ORDER, SINGLY OR IN THE
AGGREGATE, FOR THE PAYMENT OF MONEY IN EXCESS OF $100,000 SHALL BE RENDERED
AGAINST BORROWER OR ANY OF ITS ASSETS AND EITHER (I) ENFORCEMENT PROCEEDINGS
SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER, OR
(II) THERE SHALL BE ANY PERIOD OF FIFTEEN (15) CONSECUTIVE DAYS DURING WHICH A
STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER BY REASON OF A PENDING APPEAL OR
OTHERWISE, SHALL NOT BE IN EFFECT.


 


(O)                                 IF ANY PROVISION OF ANY LOAN DOCUMENT AFTER
DELIVERY THEREOF SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON BORROWER,
OR BORROWER SHALL SO STATE IN WRITING; OR THE LEASEHOLD MORTGAGE AFTER DELIVERY
THEREOF TO LENDER SHALL FOR ANY REASON, EXCEPT TO THE EXTENT PERMITTED BY THE
TERMS THEREOF, CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN AND
SECURITY INTEREST IN ANY OF THE COLLATERAL PURPORTED TO BE COVERED THEREBY,
EXCEPT TO THE EXTENT DUE SOLELY TO LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


(P)                                 IF ANY GUARANTOR SHALL FAIL TO MATERIALLY
PERFORM, OBSERVE OR COMPLY WITH, OR A DEFAULT OR EVENT OF DEFAULT SHALL OCCUR
UNDER ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS CONTAINED IN ITS
GUARANTY AND IN ANY SUCH INSTANCE, ANY APPLICABLE CURE PERIOD HAS

 

70

--------------------------------------------------------------------------------



 


ELAPSED, OR IF THE GUARANTY SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING
ON ANY GUARANTOR, OR GUARANTOR SHALL SO STATE IN WRITING.


 


(Q)                                 IF THERE SHALL OCCUR, IN THE REASONABLE
JUDGMENT OF LENDER, ANY MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION,
BUSINESS, OPERATIONS OR PROSPECTS OF BORROWER OR REG.


 


(R)                                    ANY CHALLENGE, WHETHER BY LITIGATION OR
OTHERWISE, SHALL BE ASSERTED AGAINST THE VALIDITY OF THIS AGREEMENT, THE
DEVELOPMENT OF THE BIODIESEL PLANT OR ANY OF THE TRANSACTIONS CARRIED OUT
PURSUANT TO ANY OF THEM, INCLUDING, WITHOUT LIMITATION, A CLAIM THAT BORROWER
HAS NO AUTHORITY TO ENTER INTO THEM, OR THAT SUCH TRANSACTIONS VIOLATE ANY
FEDERAL, STATE OR MUNICIPAL CONSTITUTION, CHARTER, LAW, ORDINANCE, REGULATION,
RESOLUTION OR RULE, OR ANY COURT ORDER, AND SUCH CHALLENGE SHALL NOT BE RESOLVED
OR DISMISSED WITHIN SIXTY (60) DAYS FOLLOWING THE DATE THAT BORROWER FIRST
BECOMES AWARE OF SUCH CHALLENGE OR SHOULD HAVE REASONABLY KNOWN OF SUCH
CHALLENGE.


 


(S)                                  IF NOTICE IS GIVEN TO LENDER PURPORTING TO
TERMINATE THE OPERATION OF THE LEASEHOLD MORTGAGE AS SECURITY FOR FUTURE
ADVANCES AND/OR FUTURE OBLIGATIONS.


 


(T)                                    IF ANY EVENT OF DEFAULT SHALL OCCUR UNDER
THE UNDER ANY LOAN DOCUMENT EVIDENCING THE REG VENTURES SUBORDINATED
INDEBTEDNESS, INCLUDING, BUT NOT LIMITED TO THE SUBORDINATED LOAN AGREEMENT OR
THE CONVERTIBLE SUBORDINATED NOTE.


 


(U)                                 IF  (I) THERE SHALL OCCUR ANY DEFAULT OR
EVENT OF DEFAULT UNDER THE GROUND LEASE WHICH COULD REASONABLY BE EXPECTED TO
LEAD TO A TERMINATION OF THE GROUND LEASE, OR (II) THERE SHALL OCCUR ANY
TERMINATION OF SUCH GROUND LEASE.


 


(V)                                 IF (I) BORROWER SHALL RECEIVE A NOTICE FROM
PROJECT GENERAL CONTRACTOR THAT PROJECT GENERAL CONTRACTOR INTENDS TO STOP WORK
OR TERMINATE THE PROJECT GENERAL CONSTRUCTION CONTRACT DUE TO BORROWER’S BREACH
OF OR FAILURE TO PERFORM UNDER THE PROJECT GENERAL CONSTRUCTION CONTRACT,
INCLUDING, WITHOUT LIMITATION, FAILURE TO MAKE PAYMENT, AND BORROWER FAILS TO
CURE SUCH BREACH OR FAILURE TO PERFORM WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF
SUCH NOTICE, (II) THERE SHALL OCCUR ANY OTHER DEFAULT OR EVENT OF DEFAULT UNDER
THE PROJECT GENERAL CONSTRUCTION CONTRACT WHICH IS NOT WAIVED BY PROJECT GENERAL
CONTRACTOR, (III)  BORROWER SHALL RECEIVE A NOTICE FROM PROJECT ADDITION GENERAL
CONTRACTOR THAT PROJECT ADDITION GENERAL CONTRACTOR INTENDS TO STOP WORK OR
TERMINATE THE PROJECT ADDITION GENERAL CONSTRUCTION CONTRACT DUE TO BORROWER’S
BREACH OF OR FAILURE TO PERFORM UNDER THE PROJECT ADDITION GENERAL CONSTRUCTION
CONTRACT, INCLUDING, WITHOUT LIMITATION, FAILURE TO MAKE PAYMENT, AND BORROWER
FAILS TO CURE SUCH BREACH OR FAILURE TO PERFORM WITHIN FIFTEEN (15) DAYS AFTER
RECEIPT OF SUCH NOTICE OR (IV) THERE SHALL OCCUR ANY OTHER DEFAULT OR EVENT OF
DEFAULT UNDER THE PROJECT ADDITION GENERAL CONSTRUCTION CONTRACT WHICH IS NOT
WAIVED BY PROJECT ADDITION GENERAL CONTRACTOR.


 


(W)                               IF THERE SHALL OCCUR ANY DEFAULT OR EVENT OF
DEFAULT BY BORROWER UNDER THE EQUIPMENT PURCHASE AND SALE AGREEMENT WHICH IS NOT
WAIVED BY DE SMET, OR ANY TERMINATION OF SUCH EQUIPMENT PURCHASE AND SALE
AGREEMENT.


 


(X)                                   IF THERE SHALL OCCUR ANY DEFAULT OR EVENT
OF DEFAULT BY BORROWER UNDER ANY OF THE OPERATION DOCUMENTS WHICH DEFAULT OR
EVENT OF DEFAULT IS NOT WAIVED, OR ANY TERMINATION OF ANY SUCH OPERATION
DOCUMENTS.

 

71

--------------------------------------------------------------------------------


 

(y)           If there shall occur any default or event of default by Borrower
under the Rate Management Agreement, including, without limitation, any
nonpayment by Borrower of any Rate Management Obligation when due, and such
default shall continue for more than five (5) days after written notice of the
same to Borrower.

 

(z)            If there shall occur any default or event of default under the
IFA Guaranty or any agreement executed in connection with the IFA Guaranty, or
if the IFA Guaranty is revoked, terminated or otherwise cancelled by the IFA for
any reason; provided, however, it shall not be an Event of Default hereunder if
the IFA Guaranty is replaced with a substitute guaranty with terms and
conditions acceptable to Lender, in its sole discretion, in an amount equal or
greater than the IFA Guaranty by a guarantor acceptable to Lender, in its sole
discretion, within sixty (60) days after the IFA has delivered to Borrower
and/or Lender its notice of revocation of the IFA Guaranty.

 

(aa)         If there shall occur any default or event of default under any
agreement executed by Borrower and the DCEO in connection with the Renewable
Fuels Grant, or if the Renewable Fuels Grant is revoked, terminated or otherwise
cancelled by the DCEO for any reason.

 

(bb)         If there shall occur any default or event of default under any
agreement executed in connection with the Economic Development Programming
Assistance Grant, including without limitation (i) the Company/Local Agency
Agreement or (ii) the State/Local Joint Agreement, or if the Economic
Development Programming Assistance Grant is revoked, terminated or cancelled for
any reason, including, without limitation, the failure of Borrower to submit any
reports required in connection with the Economic Development Programming
Assistance Grant.

 

(cc)         If there shall occur any default or event of default under any
agreement executed in connection with the CDBG Grant, or if the CDBG Grant is
revoked, terminated or otherwise cancelled by the City for any reason, and such
default has a material adverse effect on Borrower, the Project, and or the
ability of Borrower to pay and/or perform the Obligations.

 

(dd)         If there shall occur any default or event of default under any
agreement executed in connection with either of the TARP Grants, or if either of
the TARP Grants are revoked, terminated or otherwise cancelled by either the
IDOT or the City for any reason, and such default has a material adverse effect
on Borrower, the Project, and or the ability of Borrower to pay and/or perform
the Obligations.

 


(EE)         (I) THE BIODIESEL PLANT FAILS TO PRODUCE AT LEAST TEN (10) MILLION
GALLONS OF BIODIESEL FUEL DURING ANY ONE YEAR PERIOD AFTER COMMENCEMENT OF
PRODUCTION, OR (II) AFTER COMMENCEMENT OF PRODUCTION, BORROWER FAILS TO OPERATE
THE BIODIESEL PLANT FOR ONE FULL YEAR.


 

(ff)           If the Project Addition is not completed by the Project Addition
Completion Date.

 

72

--------------------------------------------------------------------------------


 


8.2       REMEDIES.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND IN ADDITION
TO ALL REMEDIES CONFERRED UPON LENDER BY LAW OR IN EQUITY, BY THE TERMS OF THE
LOAN DOCUMENTS, OR BY THE TERMS OF ANY OTHER DOCUMENTS SERVING AS SECURITY FOR
BORROWER’S INDEBTEDNESS, LENDER MAY PURSUE ANY ONE OR MORE OF THE FOLLOWING
REMEDIES:


 


(A)           TO CANCEL THIS AGREEMENT BY WRITTEN NOTICE TO BORROWER, IN WHICH
EVENT LENDER SHALL BE FULLY RELEASED AND RELIEVED OF ALL OBLIGATIONS AND
LIABILITIES TO BORROWER.


 


(B)         TO INSTITUTE APPROPRIATE PROCEEDINGS TO SPECIFICALLY ENFORCE
PERFORMANCE HEREOF.


 


(C)           TO WITHHOLD FURTHER ADVANCES HEREUNDER.


 


(D)           TO TAKE IMMEDIATE POSSESSION OF THE PROJECT AND BORROWER’S
LEASEHOLD INTEREST IN THE PROPERTY, AS WELL AS ALL OTHER PROPERTY TO WHICH FEE
OR LEASEHOLD TITLE IS HELD BY BORROWER (AND WHICH LENDER HAS A SECURITY
INTEREST) AS IS NECESSARY TO FULLY COMPLETE ALL ON-SITE AND OFF-SITE
IMPROVEMENTS CONTEMPLATED TO BE DEVELOPED AND/OR CONSTRUCTED UNDER THIS
AGREEMENT.


 


(E)           TO APPOINT A RECEIVER AS A MATTER OF STRICT RIGHT WITHOUT REGARD
TO THE SOLVENCY OF BORROWER FOR THE PURPOSE OF PRESERVING THE PROPERTY ABOVE
DESCRIBED, PREVENTING WASTE, AND TO PROTECT ALL RIGHTS ACCRUING TO LENDER BY
VIRTUE OF THIS AGREEMENT, OR UNDER THE LOAN DOCUMENTS AND EXPRESSLY TO MAKE ANY
AND ALL FURTHER IMPROVEMENTS, WHETHER ON-SITE OR OFF-SITE, AS MAY BE DETERMINED
BY LENDER FOR THE PURPOSE OF COMPLETING THE PROJECT IN ACCORDANCE WITH THIS
AGREEMENT.  ALL EXPENSE INCURRED IN CONNECTION WITH THE APPOINTMENT OF SAID
RECEIVER, OR IN PROTECTING, PRESERVING, OR IMPROVING THE PROPERTY OR THE
PROJECT, SHALL BE CHARGEABLE AGAINST BORROWER AND SHALL BE ENFORCED AS A LIEN
AGAINST THE PROPERTY AND THE PROJECT.


 


(F)            TO ACCELERATE MATURITY OF THE LEASEHOLD MORTGAGE, AND/OR THE
NOTES, AND DEMAND PAYMENT OF THE PRINCIPAL SUMS DUE THEREUNDER WITH INTEREST,
ADVANCES, AND COSTS, AND IN DEFAULT OF SAID PAYMENT OR ANY PART THEREOF, TO
EXERCISE THE POWER OF SALE IF GIVEN AND AVAILABLE, AND PURSUE ITS OTHER RIGHTS
AND REMEDIES UNDER THE LEASEHOLD MORTGAGE OR THE OTHER LOAN DOCUMENTS.


 


(G)           TO FORECLOSE AND TO ENFORCE COLLECTION OF SUCH PAYMENT BY
FORECLOSURE UNDER THE LEASEHOLD MORTGAGE, AND/OR OTHER APPROPRIATE ACTION IN ANY
COURT OF COMPETENT JURISDICTION.


 


(H)           UPON OR AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF ANY
EVENT OF DEFAULT, LENDER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME,
WITHOUT NOTICE TO THE BORROWER (ANY SUCH NOTICE BEING HEREBY WAIVED BY THE
BORROWER), TO SET-OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME
OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY
TIME OWING BY LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST
ANY AND ALL OF THE OBLIGATIONS OF BORROWER TO LENDER IRRESPECTIVE OF WHETHER OR
NOT LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF LENDER
HEREUNDER ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, OTHER RIGHTS OF SET-OFF) WHICH LENDER MAY HAVE.

 

73

--------------------------------------------------------------------------------


 


THE REMEDIES AND RIGHTS OF LENDER SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY
OTHER REMEDIES OF LENDER UNDER ANY OTHER PROVISION OF THIS AGREEMENT OR UNDER
ANY OTHER INSTRUMENT OR AT LAW OR IN EQUITY.  LENDER SHALL BE PRIVILEGED AND
HAVE THE ABSOLUTE RIGHT TO RESORT TO ANY ONE OR MORE, OR ALL OF SAID REMEDIES,
NONE TO THE EXCLUSION OF THE OTHERS, CONCURRENTLY OR SUCCESSIVELY, IN SUCH
ORDER, AS LENDER MAY SELECT.  EXCEPT IF LENDER CHOOSES THE OPTION OF SPECIFIC
PERFORMANCE, LENDER SHALL HAVE THE ABSOLUTE RIGHT TO REFUSE TO DISBURSE AND TO
APPLY ANY BALANCE OF LOAN FUNDS AS A PAYMENT TOWARD THE LEASEHOLD MORTGAGE AND
THE NOTES, AND TO THE EXTENT ALLOWED BY LAW.  NO OTHER PARTY, WHETHER
CONTRACTOR, MATERIALMAN, LABORER, SUBCONTRACTOR OR SUPPLIER, SHALL HAVE ANY
INTEREST IN THE LOAN FUNDS SO APPLIED AND SHALL NOT HAVE ANY RIGHT TO GARNISH,
REQUIRE OR COMPEL PAYMENT THEREOF TOWARD DISCHARGE OR SATISFACTION OF ANY CLAIM
OR LIEN WHICH THEY OR ANY OF THEM HAVE OR MAY HAVE FOR WORK PERFORMED OR
MATERIALS SUPPLIED TO THE CONSTRUCTION PROJECT.  ANY ADDITIONAL FUNDS SHALL BE
SECURED BY THE LIEN OF THE LEASEHOLD MORTGAGE AND THE SECURITY AGREEMENT, AND
SHALL BE CONSIDERED A PART OF THE LOANS AS THOUGH INITIALLY INCLUDED THEREIN.


 

SECTION 9.    LENDER’S RIGHT TO COMPLETE.

 


9.1       LENDER’S RIGHT. UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED
IN SECTION 8 WHICH WOULD GIVE LENDER THE RIGHT UNDER THIS AGREEMENT TO REFRAIN
FROM MAKING ANY FURTHER ADVANCE HEREUNDER, LENDER, AT ITS SOLE OPTION (WHETHER
OR NOT IT EXERCISED ANY RIGHTS UNDER SECTION 8) BUT WITHOUT ANY OBLIGATION UPON
LENDER TO DO SO, MAY AT ANY TIME THEREAFTER (1) ADVANCE THE PROCEEDS OF THE LOAN
OR ANY PART THEREOF, OR IF NECESSARY, SUMS IN EXCESS OF THE LOAN PROCEEDS, TO
THE PROJECT GENERAL CONTRACTOR, ANY SUBCONTRACTOR OR ANY PERSON FURNISHING LABOR
OR MATERIAL IN THE CONSTRUCTION OF THE PROJECT FOR THE ACCOUNT OF BORROWER, AND
THE SUMS SO PAID OR ADVANCED SHALL FOR THE PURPOSES OF THIS AGREEMENT, BE DEEMED
TO HAVE BEEN ADVANCED TO BORROWER PURSUANT TO THE PROVISIONS HEREOF;
(2) DISBURSE THE PROCEEDS OF THE PROJECT ADDITION ESCROW ACCOUNT OR ANY PART
THEREOF TO THE PROJECT ADDITION GENERAL CONTRACTOR, ANY SUBCONTRACTOR OR ANY
PERSON FURNISHING LABOR OR MATERIAL IN THE CONSTRUCTION OF THE PROJECT ADDITION,
AND (3) TAKE POSSESSION OF THE PROPERTY AND THE IMPROVEMENTS TOGETHER WITH ALL
MATERIALS, EQUIPMENT AND IMPROVEMENTS THEREON WHETHER AFFIXED TO THE REALTY OR
NOT, AND ALL PLANS AND SPECIFICATIONS, WHICH BORROWER HEREBY ASSIGNS TO LENDER,
AND LENDER SHALL HAVE THE RIGHT BUT SHALL BE UNDER NO OBLIGATION TO PERFORM ANY
AND ALL WORK AND LABOR NECESSARY TO COMPLETE THE IMPROVEMENTS SUBSTANTIALLY
ACCORDING TO THE PLANS AND SPECIFICATIONS AND MAY EMPLOY WATCHMEN OR TAKE ANY
ACTION IT MAY DEEM NECESSARY TO PROTECT THEM FROM DEPREDATION OR INJURY.


 


9.2       LENDER’S IMPLEMENTATION.  TO IMPLEMENT THE RIGHTS OF LENDER UNDER THIS
SECTION 9, LENDER SHALL HAVE THE AUTHORITY AND RIGHT TO COMPLETE THE
IMPROVEMENTS AS FOLLOWS:


 


(A)                            TO USE THE BALANCE OF THE LOAN INCLUDING ANY
FUNDS OF BORROWER WHICH MAY NOT HAVE BEEN ADVANCED FOR THE PURPOSE OF COMPLETING
THE IMPROVEMENTS;


 

(b)                                 to use the balance of the Project Addition
Escrow Account which may not have been disbursed for the purpose of completing
the Improvements;

 


(C)                                  TO MAKE SUCH ADDITIONS AND CHANGES AND
CORRECTIONS IN THE PLANS AND SPECIFICATIONS AS MAY BE NECESSARY OR DESIRABLE TO
COMPLETE THE IMPROVEMENTS IN SUBSTANTIALLY THE MANNER CONTEMPLATED IN THE PLANS
AND SPECIFICATIONS;

 

74

--------------------------------------------------------------------------------


 


(D)           TO SUCCEED TO THE RIGHTS OF BORROWER UNDER THE PROJECT GENERAL
CONSTRUCTION CONTRACT, THE PROJECT ADDITION GENERAL CONSTRUCTION CONTRACT AND
ALL OR ANY ONE OR MORE SUBCONTRACTS, OR TO MAKE NEW CONTRACTUAL ARRANGEMENTS TO
EMPLOY THE PRESENT OR NEW CONTRACTORS, SUBCONTRACTORS, AGENTS, ARCHITECTS AND
INSPECTORS AS SHALL BE REQUIRED;


 

(e)           to cure any breach or failure to perform by Borrower under the
Project General Construction Contract for which Project General Contractor has
given Borrower and/or Lender notice that Project General Contractor will or
intends to either (i) stop work pursuant to the Project General Construction
Contract or (ii) terminate such Project General Construction Contract;

 

(f)  to cure any breach or failure to perform by Borrower under the Project
Addition General Construction Contract for which Project Addition General
Contractor has given Borrower and/or Lender notice that Project Addition General
Contractor will or intends to either (i) stop work pursuant to the Project
Addition General Construction Contract or (ii) terminate such Project Addition
General Construction Contract;

 


(G)  TO PAY, SETTLE OR COMPROMISE ALL EXISTING BILLS AND CLAIMS WHICH MAY BE OR
BECOME LIENS AGAINST THE PROPERTY OR IMPROVEMENTS OR AS MAY BE NECESSARY OR
DESIRABLE FOR COMPLETION OF THE IMPROVEMENTS OR FOR THE CLEARANCE OF TITLE;


 


(H) TO EXECUTE ALL APPLICATIONS, CERTIFICATES OR INSTRUMENTS IN THE NAME OF
BORROWER WHICH MAY BE REQUIRED BY ANY GOVERNMENTAL AUTHORITY OR CONTRACT; AND


 


(I)   TO DO ANY AND EVERY ACT WHICH BORROWER MIGHT OR COULD DO IN ITS OWN
BEHALF.


 


LENDER, IN ITS NAME, OR ON BEHALF OF BORROWER, SHALL ALSO HAVE POWER TO
PROSECUTE AND DEFEND ALL ACTIONS AND PROCEEDINGS IN CONNECTION WITH THE
CONSTRUCTION OF THE IMPROVEMENTS ON THE PROPERTY AND TO TAKE SUCH ACTION AND
REQUIRE SUCH PERFORMANCE AS IT DEEMS NECESSARY.  BORROWER HEREBY ASSIGNS AND
QUITCLAIMS TO LENDER ALL SUMS UNADVANCED HEREUNDER CONDITIONED UPON THE USE OF
SAID SUMS IN TRUST FOR THE COMPLETION OF THE IMPROVEMENTS, SUCH ASSIGNMENT TO
BECOME EFFECTIVE ONLY AT THE OPTION OF LENDER UPON THE OCCURRENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.  IN ADDITION IT IS
AGREED THAT LENDER MAY, AT ITS OPTION, EXPEND MONEY IN COMPLETING SAID
CONSTRUCTION AND PROTECTING AND PRESERVING THE PROPERTY, WHICH SHALL BE OVER AND
ABOVE THE TOTAL AMOUNT OF THE FUNDS IN THE LOAN FUND TO THE MAXIMUM EXTENT
PERMITTED BY THE LAW OF THE APPLICABLE JURISDICTION, AND SAID MONEY WHEN SO
EXPENDED, SHALL BE ADDED TO THE PRINCIPAL OF THE LOANS AND THE SAME, TOGETHER
WITH INTEREST THEREON AT THE DEFAULT RATE, SHALL BE SECURED BY THE LIEN OF THE
LOAN DOCUMENTS AND SHALL BE PAYABLE BY BORROWER ON DEMAND.


 


9.3           LENDER MAY PERFORM OBLIGATIONS; FURTHER ASSURANCES.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AND EVENT OF DEFAULT, BORROWER SHALL
PERMIT LENDER, IF LENDER SO ELECTS IN ITS SOLE DISCRETION, TO PAY OR PERFORM
BORROWER’S OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND TO
REIMBURSE LENDER, ON DEMAND, OR, IF LENDER SO ELECTS, BY LENDER MAKING EITHER
(I) AN ADVANCE AGAINST THE LOAN ON BORROWER’S BEHALF OR (II) DEBITING ANY
ACCOUNT MAINTAINED BY BORROWER WITH LENDER FOR ANY AND ALL FEES AND CHARGES DUE
HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS ESTABLISHED BY BORROWER
WITH LENDER PURSUANT TO THIS

 

75

--------------------------------------------------------------------------------


 


AGREEMENT, FOR ALL AMOUNTS EXPENDED BY OR ON BEHALF OF LENDER IN CONNECTION
THEREWITH AND ALL REASONABLE COSTS AND EXPENSES INCURRED BY OR ON BEHALF OF
LENDER IN CONNECTION THEREWITH.


 

SECTION 10.    GENERAL CONDITIONS.

 

The following conditions shall be applicable throughout the terms of this
Agreement:

 


10.1                           NO WAIVER.  NO ADVANCE UNDER ANY OF THE LOANS
SHALL CONSTITUTE A WAIVER OF ANY OF THE OBLIGATIONS SET FORTH HEREIN, NOR, IN
THE EVENT BORROWER IS UNABLE TO SATISFY ANY SUCH CONDITION, SHALL ANY SUCH
WAIVER HAVE THE EFFECT OF PRECLUDING LENDER FROM THEREAFTER DECLARING SUCH
INABILITY TO BE AN EVENT OF DEFAULT AS HEREINAFTER PROVIDED.


 


10.2                           FORM SATISFACTORY.  NOT IN ANY WAY IN LIMITATION
OF ANY OTHER PROVISION OF THIS AGREEMENT, ALL PROCEEDINGS TAKEN IN CONNECTION
WITH THE TRANSACTIONS PROVIDED HEREIN, ALL DOCUMENTS REQUIRED OR CONTEMPLATED BY
THIS AGREEMENT, THE DESIGNATION OF THE PERSONS RESPONSIBLE FOR THE PREPARATION
AND EXECUTION THEREOF, AND THE FORM OF POLICIES OF INSURANCE AND THE ISSUERS
THEREOF SHALL BE REASONABLY SATISFACTORY TO LENDER.


 


10.3                           NOTICES.  ANY NOTICE, REQUEST, DEMAND, CONSENT,
CONFIRMATION OR OTHER COMMUNICATION HEREUNDER SHALL BE IN WRITING AND DELIVERED
(I)  IN PERSON, BY MESSENGER OR OVERNIGHT COURIER, (II) BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID, OR (III) BY
FACSIMILE, TO THE APPLICABLE PARTY AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH
BELOW, OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SUCH PARTY HEREAFTER MAY
DESIGNATE AS ITS ADDRESS FOR COMMUNICATIONS HEREUNDER BY NOTICE SO GIVEN.


 

If to Borrower:

 

Blackhawk Biofuels, LLC

 

 

22 South Chicago Avenue

 

 

Freeport, IL  61032-4230

 

 

Attention:  Ronald L. Mapes, Chair

 

 

Facsimile:  (815) 235-4727

 

 

 

and also:

 

Lindquist & Vennum PLLP

 

 

4200 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, MN  55402-2274

 

 

Attention:  Dean R. Edstrom, Esq.

 

 

Facsimile:  (612) 371-3207

 

 

 

and also:

 

Renewable Energy Group, Inc.

 

 

416 S. Bell Avenue

 

 

PO Box 888

 

 

Ames, Iowa 50010

 

 

Attention: Jeffrey Stroburg

 

 

Facsimile: (515) 239-8009

 

 

 

and also:

 

Nyemaster, Goode, West, Hansell & O’Brien, PC

 

 

700 Walnut Street, Suite 1600

 

76

--------------------------------------------------------------------------------


 

 

 

Des Moines, Iowa 50309-3899

 

 

Attention: Rick Neumann

 

 

Facsimile No.: (515) 283-3108

 

 

 

If to Lender:

 

Fifth Third Bank

 

 

8000 Maryland Avenue, Suite 1400

 

 

St. Louis, Missouri 63105

 

 

Attention: Shawn Hagan and Mary Ann Lemonds

 

 

Facsimile No.: (314) 889-3377

 

 

 

and also:

 

Husch Blackwell Sanders LLP

 

 

190 Carondelet Plaza, Suite 600

 

 

St. Louis, Missouri 63105

 

 

Attention: Edward J. Lieberman, Esq.

 

 

Facsimile No.: (314) 480-1505

 

Such notices and communications shall be deemed delivered upon receipt (or
refusal to accept delivery) provided that all notices and communications sent by
facsimile shall also be evidenced by the facsimile machine’s confirmation
identifying the recipient’s facsimile number and transmission and provided
further that all notices or other communications sent by facsimile shall also
delivered by another means permitted by under this Section.

 


10.4         NO ORAL AMENDMENTS.  NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, BUT ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE
CHANGE, WAIVER, DISCHARGE OR TERMINATION IS SOUGHT.


 


10.5         ADDITIONAL REMEDIES.  THE REMEDIES HEREIN PROVIDED SHALL BE IN
ADDITION TO AND NOT IN SUBSTITUTION FOR THE RIGHTS AND REMEDIES WHICH WOULD
OTHERWISE BE VESTED IN LENDER IN ANY LOAN DOCUMENT OR IN LAW OR EQUITY, ALL OF
WHICH RIGHTS AND REMEDIES ARE SPECIFICALLY RESERVED BY LENDER.  THE REMEDIES
HEREIN PROVIDED OR OTHERWISE AVAILABLE TO LENDER SHALL BE CUMULATIVE AND MAY BE
EXERCISED CONCURRENTLY.  THE FAILURE TO EXERCISE ANY OF THE REMEDIES HEREIN
PROVIDED SHALL NOT CONSTITUTE A WAIVER THEREOF NOR SHALL USE OF ANY OF THE
REMEDIES HEREBY PROVIDED PREVENT THE SUBSEQUENT OR CONCURRENT RESORT TO ANY
OTHER REMEDY OR REMEDIES.  IT IS INTENDED THAT ALL REMEDIES HEREIN PROVIDED FOR
OR OTHERWISE AVAILABLE TO LENDER SHALL CONTINUE AND BE EACH AND ALL AVAILABLE TO
LENDER UNTIL ALL SUMS DUE IT BY REASON OF THIS AGREEMENT HAVE BEEN PAID TO IT IN
FULL AND ALL OBLIGATIONS INCURRED BY IT IN CONNECTION WITH THE CONSTRUCTION OR
OPERATION OF THE IMPROVEMENTS HAVE BEEN FULLY DISCHARGED WITHOUT LOSS OR DAMAGE
TO LENDER.


 


10.6         NO PARTNER.  LENDER IS NOT A PARTNER WITH BORROWER OR ANY OTHER
PARTY IN THE BUILDING OF THE IMPROVEMENTS.  LENDER SHALL NOT IN ANY WAY BE
LIABLE OR RESPONSIBLE BY REASON OF THE PROVISIONS HEREOF, OR OTHERWISE, FOR THE
PAYMENT OF ANY CLAIMS GROWING OUT OF THE OPERATION OF ANY IMPROVEMENTS.


 


10.7         THE COLLATERAL DOCUMENTS AS SECURITY.  THE COLLATERAL DOCUMENTS
SHALL CONSTITUTE SECURITY FOR ALL MONIES ADVANCED BY LENDER AND ALL OBLIGATIONS
INCURRED BY LENDER IN EXCESS OF THE LOANS ADVANCED OR INCURRED BY LENDER
PURSUANT TO THE AUTHORITY OF THIS AGREEMENT; AND ALL SUCH MONIES ADVANCED AND
OBLIGATIONS INCURRED SHALL CONSTITUTE A LIEN UPON BORROWER’S

 

77

--------------------------------------------------------------------------------


 


INTEREST IN THE PROPERTY AND IMPROVEMENTS SECURED BY THE COLLATERAL DOCUMENTS
AND RECOVERY THEREFORE MAY BE HAD BY LENDER UPON THE COLLATERAL DOCUMENTS IN
ADDITION TO ALL OTHER REMEDIES HEREIN GRANTED TO LENDER.


 


10.8         USURY SAVINGS.  NOTWITHSTANDING ANY PROVISION HEREIN OR IN ANY
OTHER LOAN DOCUMENT, THE TOTAL LIABILITY OF BORROWER FOR ANY PAYMENTS OF
INTEREST OR IN THE NATURE OF INTEREST SHALL NOT EXCEED THE LIMITS IMPOSED BY THE
USURY LAWS OF THE STATE OF MISSOURI.  IN THE EVENT THAT SUCH PAYMENT IS PAID BY
BORROWER OR RECEIVED BY LENDER, THEN SUCH EXCESS SUM SHALL BE CREDITED AS A
PAYMENT OF THE PRINCIPAL AMOUNT OF THE OBLIGATIONS, UNLESS BORROWER SHALL NOTIFY
LENDER, IN WRITING, THAT THEY ELECT TO HAVE SUCH EXCESS SUM RETURNED FORTHWITH. 
SUCH RETURN OR CREDIT SHALL NOT CURE OR WAIVE ANY EVENT OF DEFAULT UNDER THIS
AGREEMENT, THE LEASEHOLD MORTGAGE OR ANY OTHER LOAN DOCUMENT.


 


10.9         ASSIGNMENT BY LENDER.  LENDER MAY PLEDGE OR OTHERWISE HYPOTHECATE
OR MAY ASSIGN IN WHOLE OR IN PART, OR ISSUE PARTICIPATING INTERESTS IN AMOUNTS
OF UP TO $10,000,000 IN THE AGGREGATE, IN AND TO THIS AGREEMENT AND ANY OF ITS
RIGHTS AND SECURITY HEREUNDER, AND THE NOTES, THE LEASEHOLD MORTGAGE AND ALL
OTHER LOAN DOCUMENTS, TO ANY OTHER PERSON, FIRM OR CORPORATION PROVIDED THAT ALL
OF THE PROVISIONS OF THIS AGREEMENT SHALL CONTINUE TO APPLY TO THE LOANS, THE
NOTES, THE LEASEHOLD MORTGAGE AND THE OTHER LOAN DOCUMENTS.  IN THE EVENT OF
SUCH ASSIGNMENT, IT SHALL BE DEEMED IN COMPLIANCE BY LENDER WITH THIS AGREEMENT
AND TO HAVE BEEN MADE IN PURSUANCE OF THIS AGREEMENT AND NOT TO BE IN
MODIFICATION HEREOF AND THE ADVANCES MADE BY ANY SUCH ASSIGNEE SHALL BE
EVIDENCED AND SECURED BY THE NOTES, AND THE LEASEHOLD MORTGAGE.  IN THE CASE OF
ANY SUCH TRANSFER, WHETHER BY ASSIGNMENT, ISSUANCE OF PARTICIPATIONS, PLEDGE, OR
HYPOTHECATION, BY LENDER, BORROWER WILL ACCORD FULL RECOGNITION THERETO AND
AGREES THAT ALL RIGHTS AND REMEDIES OF LENDER IN CONNECTION WITH THE INTEREST SO
TRANSFERRED SHALL BE ENFORCEABLE AGAINST BORROWER BY SUCH INSTITUTION WITH THE
SAME FORCE AND EFFECT AND TO THE SAME EXTENT AS THE SAME WOULD HAVE BEEN
ENFORCEABLE BY LENDER BUT FOR SUCH TRANSFER.


 


10.10       SIGNS.  BORROWER AGREES, UPON LENDER’S REQUEST, TO ERECT AND
MAINTAIN A SIGN IN FORM ACCEPTABLE TO LENDER ON THE PROPERTY DURING CONSTRUCTION
OF THE IMPROVEMENTS WHICH INDICATES THAT LENDER IS PROVIDING CONSTRUCTION
FINANCING FOR THE BIODIESEL PLANT.


 


10.11       ADDITIONAL DOCUMENTS.  BORROWER AGREES UPON DEMAND TO DO ANY ACT OR
EXECUTE ANY ADDITIONAL DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, SECURITY
AGREEMENTS ON ANY PERSONALTY INCLUDED OR TO BE INCLUDED IN THE PROPERTY OR THE
IMPROVEMENTS) AS MAY BE REASONABLY REQUIRED BY LENDER TO SECURE THE NOTES, TO
CONFIRM THE LIEN OF THE LEASEHOLD MORTGAGE, OR ANY OTHER APPLICABLE LOAN
DOCUMENT, OR TO OTHERWISE CREATE, EVIDENCE, ASSURE OR ENHANCE LENDER’S RIGHTS
AND REMEDIES UNDER, OR AS CONTEMPLATED BY, THE LOAN DOCUMENTS OR AT LAW OR IN
EQUITY.  ALL OF SAID DOCUMENTS SHALL BE IN FORM AND SUBSTANCE PREPARED BY OR
ACCEPTABLE TO LENDER.


 


10.12       BINDING EFFECT; CONTINUING AGREEMENT.  THE TERMS, CONDITIONS,
COVENANTS, AGREEMENT, POWERS, PRIVILEGES, NOTICES AND AUTHORIZATIONS HEREIN
CONTAINED SHALL EXTEND TO, BE BINDING UPON AND AVAILABLE TO THE HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND, TO THE EXTENT PERMITTED HEREUNDER,
THE ASSIGNS OF EACH OF THE RESPECTIVE PARTIES HERETO.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
ASSIGN OR TRANSFER VOLUNTARILY OR BY OPERATION OF LAW THIS AGREEMENT.  AN
ASSIGNMENT OR TRANSFER IN VIOLATION OF THIS PROVISION SHALL BE INVALID AND OF NO
FORCE OR EFFECT.  BORROWER’S OBLIGATIONS, COVENANTS,

 

78

--------------------------------------------------------------------------------


 


REPRESENTATIONS AND WARRANTIES HEREUNDER SHALL CONTINUE BEYOND THE FINAL
DISBURSEMENT OF THE LOAN MADE HEREUNDER FOR SO LONG AS BORROWER HAS ANY
OBLIGATIONS OUTSTANDING LENDER, OR LENDER HAS ANY LIEN ON ANY PROPERTY OF
BORROWER.


 


10.13       GOVERNING LAW.  THIS AGREEMENT AND EACH TRANSACTION CONSUMMATED
HEREUNDER SHALL BE DEEMED TO BE MADE UNDER THE LAWS OF THE STATE OF MISSOURI AND
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE.


 


10.14       HEADINGS.  THE TITLES AND HEADINGS OF THE PARAGRAPHS OF THIS
AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT
INTENDED TO SUMMARIZE OR OTHERWISE DESCRIBE, OR LIMIT, MODIFY OR EXPOUND UPON
THE SUBJECT MATTER OF SUCH PARAGRAPHS.


 


10.15       LENDER’S DISCRETION.  ANY CONDITION OF THIS AGREEMENT WHICH REQUIRES
THE SUBMISSION OF EVIDENCE OF THE EXISTENCE OR NON-EXISTENCE OF A SPECIFIED FACT
OR FACTS IMPLIES AS A CONDITION THE EXISTENCE OR NON-EXISTENCE, AS THE CASE MAY
BE, OF SUCH FACT OR FACTS AND LENDER SHALL, AT ALL TIME, BE FREE INDEPENDENTLY
TO ESTABLISH TO ITS SATISFACTION AND IN ITS REASONABLE DISCRETION SUCH EXISTENCE
OR NON-EXISTENCE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
WHENEVER LENDER’S JUDGMENT, CONSENT OR APPROVAL IS REQUIRED HEREUNDER FOR ANY
MATTER, OR LENDER SHALL HAVE AN OPTION OR ELECTION HEREUNDER, SUCH JUDGMENT, THE
DECISION AS TO WHETHER OR NOT TO CONSENT TO OR APPROVE THE SAME OR THE EXERCISE
OF SUCH OPTION OR ELECTION SHALL BE IN THE SOLE DISCRETION OF LENDER.


 


10.16       CONSENT TO FORUM.  AS PART OF THE CONSIDERATION FOR NEW VALUE THIS
DAY RECEIVED, BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE COURT
LOCATED WITHIN ST. LOUIS COUNTY, MISSOURI OR THE UNITED STATES DISTRICT COURT,
EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION, AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON BORROWER AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS
BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO BORROWER AT THE ADDRESS SET
FORTH IN THE PRELIMINARY STATEMENTS HEREOF, AND SERVICE SO MADE SHALL BE DEEMED
TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  NOTHING CONTAINED HEREIN SHOULD BE
DEEMED TO AFFECT THE PARTIES’ RIGHT TO REMOVE TO FEDERAL COURT WITHIN THE
EASTERN DISTRICT OF MISSOURI.  BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED AGAINST BORROWER AS PROVIDED HEREIN AND AGREES
NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.  BORROWER
FURTHER AGREES NOT TO ASSERT AGAINST LENDER (EXCEPT BY WAY OF A DEFENSE OR
COUNTERCLAIM IN A PROCEEDING INITIATED BY LENDER) ANY CLAIM OR OTHER ASSERTION
OF LIABILITY WITH RESPECT TO THIS AGREEMENT, THE NOTES, ANY OF THE LOAN
DOCUMENTS, LENDER’S CONDUCT IN RESPECT OF ANY OF THE FOREGOING OR OTHERWISE IN
ANY JURISDICTION OTHER THAN THE FOREGOING JURISDICTIONS.  NOTHING IN THIS
SECTION SHALL AFFECT THE RIGHT OF LENDER TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF LENDER TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTIONS.


 


10.17       WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW, AND
AS SEPARATELY BARGAINED FOR CONSIDERATION TO LENDER, BORROWER HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY (WHICH LENDER ALSO WAIVES) IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES, ANY OF THE LOAN DOCUMENTS OR LENDER’S CONDUCT IN RESPECT
OF ANY OF THE FOREGOING.

 

79

--------------------------------------------------------------------------------


 


10.18       INCORPORATION BY REFERENCE; STATEMENT REQUIRED BY MO. REV. STAT.
SECTION 432.047. ALL OF THE TERMS OF THE OTHER LOAN DOCUMENTS ARE INCORPORATED
IN AND MADE PART OF THIS LOAN AGREEMENT BY REFERENCE.  PURSUANT TO MO. REV.
STAT. SECTION 432.047, LENDER HEREBY GIVES THE FOLLOWING NOTICE TO BORROWER:


 


“ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.”


 


10.19       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS
INCLUDING FACSIMILE COUNTERPARTS), ANY ONE OF WHICH SHALL BE DEEMED AN ORIGINAL,
AND ALL OF WHICH TAKEN TOGETHER SHALL BE TREATED AS ONE DOCUMENT.


 


[SIGNATURES ON FOLLOWING PAGE]

 

80

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT THE DAY AND
YEAR FIRST ABOVE WRITTEN.


 

 

 

BLACKHAWK BIOFUELS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/S/ Ronald L. Mapes

 

 

 

Ronald L. Mapes, Chair

 

 

 

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

By:

/S/ Mary Ann Lemonds

 

 

 

Mary Ann Lemonds, Vice President

 

 

 

 

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

A.            Legal Description of Leased Premises

 

A tract of land being part of the Northwest Quarter of Section 9, Township 19
North, Range 11 West of the Second Principal Meridian, Vermilion County,
Illinois and also part of Chs’ Leverenz First Addition to the City of Danville,
Vermilion County, Illinois, Edward C. Lamm’s Addition to Danville, Illinois and
Fred Stebe’s Addition to the City of Danville, Vermilion County, Illinois as all
3 subdivisions are recorded in the Vermilion County Recorder’s Office, and also
the vacated public Right-of-Ways for Section Street, Short Street, Anderson
Street, Harrison Street and the public alleys per City of Danville, Illinois
Ordinance Number 8499, recorded as Document Number 06-12386 in said Vermilion
County Recorder’s Office, described as follows, with bearings on a local datum:

 

Beginning at the Northeast corner of Lot 1 in said Chs’ Leverenz First Addition,
proceed North 88° 26' 08" East along an Easterly extension of the North line of
said Lot, 24.06 feet to the Westerly Right-of-Way line of the former C. & E. I.
Railroad; thence South 23° 16' 43" East along said Westerly Right-of-Way line of
the former C. & E. I. Railroad, 96.74 feet to the East Right-of-Way line of
Anderson Street; thence South 2° 27' 08" West along said East Right-of-Way line
of Anderson Street, 75.37 feet to an Easterly extension of the South line of
said Lot 1; thence South 88° 25' 51" West along said extension of the South
line, 66.16 feet to the Southeast corner of said Lot 1; thence South 2° 27' 08"
West along a Southerly extension of the East line of said Lot, 50.12 feet to the
Northeast corner of Lot 1 in Christ Evert’s 1st Addition to the City of
Danville, Illinois, as recorded in said Vermilion County Recorder’s Office, said
corner also being on the South Right-of-Way line of Harrison Street; thence
South 88° 25' 51" West along said South Right-of-Way line of Harrison Street,
280.15 feet; thence South 88° 31' 59" West along said South Right-of-Way line of
Harrison Street, 443.13 feet; thence North 2° 35' 14" East along said South
Right-of-Way line of Harrison Street, 25.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line of Harrison Street, 220.89 feet to the West
Right-of-Way line of Section Street; thence North 2° 48' 17" East along said
West Right-of-Way line of Section Street, 305.28 feet to a line being a Westerly
extension of the North line of Lot 12 in said Edward C. Lamm’s Addition; thence
North 88° 33' 27" East along said Westerly extension of the North line and along
said North line, 66.54 feet to the Northeast corner of said Lot 12; thence South
2° 45' 04" West along the East line of said Lot, 124.94 feet to the Southeast
corner of said Lot 12; thence North 88° 32' 47" East along the South lines of
Lots 11, 10, 9, 8 and 7 in said Edward C. Lamm’s Addition, 250.60 feet to the
Southeast corner of said Lot 7; thence North 2° 28' 42" East along the East line
of said Lot, 124.85 feet to the Northeast corner of said Lot 7; thence North 88°
33' 27" East along an Easterly extension of the North line of said Lot 7 and
along the North lines of Lots 6, 5, 4, 3, 2 and 1 in said Edward C. Lamm’s
Addition and along an Easterly extension of said North lines, 344.04 feet to the
West line of Lot 9 in said Fred Stebe’s Addition; thence North 2° 09' 08" East
along said West line, 30.56 feet to the Northwest corner of said Lot 9; thence
North 88° 29' 47" East along the North line of said Lot, 56.31 feet to the
Northeast corner of said Lot 9; thence South 2° 11' 37" West along the East line
of said Lot, 128.36 feet to

 

A-1

--------------------------------------------------------------------------------


 

the Southeast corner of said Lot 9; thence South 88° 26' 08" West along the
South line of said Lot, 56.22 feet to the Southwest corner of said Lot 9; thence
South 2° 09' 06" West along a Northerly extension of the West line of Lot 4 in
said Chs’ Leverenz First Addition, 16.50 feet to the Northwest corner of said
Lot 4; thence North 88° 26' 08" East along the North line of said Lot 4 and
along the North lines of Lots 3 and 2 and said North line of Lot 1, all in said
Chs’ Leverenz First Addition, 281.02 feet to the Point of Beginning,
encompassing 5.924 acres more or less.

 

B.            Legal Description of Soybean Oil Pipeline Easement

 

A tract of land being 20.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 161.63 feet to the True Point of Beginning
of said center line; thence South 00° 05' 56" West, 116.68 feet; thence South
45° 14' 48" East, 46.13 feet; thence South 81° 16' 37" East, 58.62 feet; thence
North 50° 05' 48" East, 34.72 feet to the point of ending of said center line.

 

C.            Legal Description of Access Right of Way Easement

 

A tract of land being a part of the North one-half of Section 9, Township 19
North, Range 11 West of the Second Principal Meridian, Vermilion County,
Illinois, described as follows, with bearings on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 184.85 feet to the True Point of Beginning;
thence continue South 88° 31' 59" West along South Right-of-Way line, 50.30
feet; thence South 33° 31' 40" East, 42.68 feet; thence South 00° 57'  00" West,
405.00 feet; thence South 20° 47' 53" East, 210.22 feet; thence North 74° 55'
37" East, 42.68 feet, thence South 15° 19' 21" East, 136.89 feet; thence South
02° 33' 00" West, 16.14 feet to the North Right-of-Way line of North Street;
thence South 87° 27' 00" East along said North Right-of-Way line, 180.54 feet;
thence North 02° 23' 00" East, 351.45 feet; thence South 88° 09' 07" West,
130.15 feet; thence North 02° 27' 08" East, 138.58 feet; thence South 88° 16'
50" West, 195.96 feet; thence North 00° 57' 00" East, 300.00 feet; thence North
16° 15' 59" East, 4.15 feet to the True Point of Beginning, encompassing 2.922
acres more or less.

 

A-2

--------------------------------------------------------------------------------


 

D.            Legal Description of Underground Gas Pipeline Easement

 

A tract of land being 12.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 6.00 feet to the True Point of Beginning of
said center line; thence South 02° 27' 08" West along a line being parallel with
the West Right-of-Way line Anderson Street, 309.50 feet; thence South 88° 33'
32" West, 477.00 feet; thence South 02° 03' 14" East, 133.94 feet; thence South
08° 49' 38" East, 50.50 feet; thence South 68° 39' 13" West, 109.57 feet; thence
South 21° 14' 31" East, 70.33 feet; thence South 12° 47' 11" East, 46.53 feet;
thence South 19° 46' 04" West, 140.44 feet; thence South 01° 35' 19" West,
204.49 feet; thence North 87° 48' 14" West, 801.27 feet; thence North 67° 37'
59"  West, 48.04 feet; thence North 46° 31' 27" West, 33.50 feet to the point of
ending of said center line.

 

E.             Legal Description of Biodiesel Pipeline Easement

 

A tract of land being 20.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 443.13 feet; thence North 02° 34' 14" East
along said South Right-of-Way line, 25.15 feet; thence South 88° 31' 59" West
along said Right-of-Way line, 41.61 feet to the True Point of Beginning of said
center line; thence South 44° 44' 27" West, 318.70 feet; thence North 78° 26'
57" West, 107.90 feet; thence South 66° 39' 16" West, 59.97 feet; thence South
19° 59' 46" West, 10.00 feet to the point of the ending of said center line.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

PROJECT PLANS AND SPECIFICATIONS

 

[ON FILE WITH LENDER]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

PROJECT ADDITION PLANS AND SPECIFICATIONS

 

[ON FILE WITH LENDER]

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

PROJECT BUDGET

 

[ON FILE WITH LENDER]

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

PROJECT ADDITION BUDGET

 

[ON FILE WITH LENDER]

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

SCHEDULE OF CONSTRUCTION

 

FOR PROJECT

 

[ON FILE WITH LENDER]

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

SCHEDULE OF CONSTRUCTION

 

FOR PROJECT ADDITION

 

[ON FILE WITH LENDER]

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SURVEYOR’S CERTIFICATE

 

[Name], a registered land surveyor, License No. [Number], in and for the State
of Illinois and legally doing business in [County], does hereby certify to FIFTH
THIRD BANK, [Title Company], BLACKHAWK BIOFUELS, LLC, BUNGE MILLING, INC. and
their respective successors and assigns that I have made a careful boundary
survey of a tract of land described [hereon] [as follows:

 

(Insert Property Description)]

 

I.                The accompanying survey (“Survey”) was made on the ground and
correctly shows the boundary of the subject property and all visible
encroachments on the subject property and was made in accordance with laws
and/or Minimum Standards of the State of Illinois;

 

II.            The property described hereon is the same as the property
described in                            Commitment
No.                            with an effective date of
                                         and that all easements, covenants and
restrictions (to the extent plottable) referenced in said title commitment or
apparent from a physical inspection of the site or otherwise known to me have
been plotted hereon or otherwise noted as to their effect on the subject
property;

 

III.        Said described property is located within an area having a Zone
Designation            by the Federal Emergency Management Agency (FEMA), on
Flood Insurance Rate Map No.                             , with a date of
identification of                                 , for Community
No.                       , in                          County, State of
Illinois, which is the current Flood Insurance Rate Map for the community in
which said premises is situated;

 

IV.       The subject property has direct access to and from E. Madison Avenue,
a duly dedicated and accepted public street or highway;

 

 [If the certificate is attached to rather than typed or otherwise reproduced on
the face of the Survey, add a paragraph specifically identifying the Survey
(such as by date, property description, and survey number) to which the
certificate relates.]

 

The parties listed above are entitled to rely on the Survey and this certificate
as being accurate.

 

This is to certify that this map or plat and the survey on which it is based
were made in accordance with laws regulating surveying in the State of Illinois,
and with the “Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys”, jointly established and adopted by ALTA and NSPS in 2005 and includes
Items 1 through 4, 11(a), and 18 in Table A contained therein.  Pursuant to the
Accuracy Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, undersigned further certifies that in my professional opinion, as
a land surveyor registered in the State of Illinois, the Relative Positional
Accuracy of this survey does not exceed that which is specified herein.

 

E-1

--------------------------------------------------------------------------------


 

 

 

[Signature]

 

 

 

 

 

[Type name of surveyor below signature line]

 

 

 

 

 

Registration No.                        

 

 

 

Date:     [Date]

 

 

 

 

 

[Seal]

 

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Borrower’s Affidavit and

Requisition for Funds No.                 

 

Date:

 

 

 

                                
TO:                                                                                                       
PROJECT:

 

                                  ,

Fifth Third Bank, as construction lender,

 

The undersigned does hereby request and authorize payment totaling
$                         as described and itemized on Schedule A, attached, and
does hereby certify and guarantee that all amounts requested for labor and/or
material are physically incorporated into the [Project]/[Project Addition]
(except for “stored” items shown on Schedule A), in compliance with the plans
and specifications, with modifications approved by addressee above, or for
services truly performed relating to the subject property.  All such payment
requests, individually and in total are in accordance with the terms of the
executed loan documents and represent the lesser of the amounts actually due and
billed or value of work in place and services performed.

 

The undersigned further certifies that no part of the payments requested include
or contemplate rebates, or commissions to the undersigned, its beneficiaries,
agents or assigns, and that all amounts requested are solely for the named
payees and for the purpose indicated and that this requisition includes all
amounts outstanding and payable on subject property through
                                , 20      , except for retainage (if any)
provided for in the construction contract and the construction loan agreement
and Construction and Disbursing Escrow Agreement.

 

The undersigned further says that no claims have been made to the affiant by,
nor is any suit now pending on behalf of, any contractor, subcontractor, laborer
or materialman and further that no chattel mortgages, conditional bills of sale,
retention of title agreements, security agreements, financing statements or
personal property leases have been given or are outstanding as to any fixtures,
appliances or equipment which are now installed in or upon said real property,
or the improvements thereon, except as indicated on Schedule B (if any),
attached.

 

The undersigned hereby acknowledges the dependence others may place upon the
statements contained herein.  No obligation on the part of the lender or its
advisors, expressed or implied, is created by this requisition as to protection
of the owner and/or contractor or assigns from mechanics’ or materialmen’s lien
claims, and the owner and contractor, as agreed between them, shall be
responsible for the procurement of required lien waivers, paid bills, and
releases from both principal payees and all subordinate claimants thereunder,
and the undersigned hereby covenants and agrees to hold [Project]/[Project
Addition] Participants and their agents and assigns harmless against any lien,
claim or suit by the contractors, subcontractors, mechanics or materialmen in
connection with the furnishing of said services, labor and material included in
the

 

F-1

--------------------------------------------------------------------------------


 

requisition hereinabove described and all prior requisitions, except for
acknowledged retainage (if any) provided for in the construction contract and
construction loan agreement.

 

The undersigned does further certify that:  (a) the subcontractors and material
suppliers shown on the breakdown submitted to the lender are in its opinion
capable of performing their contractual obligations; (b) cost projections
previously provided you are adequate to complete the work to be done; (c) all
underground utilities and on-site and off-site improvements are now or shall be
available to the [Project]/[Project Addition], and all costs therefore are
included in the cost breakdown and contract submitted to the lender; and (d) all
work in place and material furnished to date is in compliance with those plans
and specifications identified at loan closing by lender, including requirements
of Sale Contract(s), if any.

 

That the disbursement requested above shall be funded
by                                 .

 

The undersigned does agree to furnish to [Project]/[Project Addition]
Participants (if requested by them), lien waivers from all payees named herein
within two weeks from date payment is received by owner or prior to the next
fund request, whichever shall occur first.

 

 

BLACKHAWK BIOFUELS, LLC,

a Delaware limited liability company

 

 

By:

 

 

Name:

 

Title:

 

 

Subscribed and worn to before me this            

day of                                     , 20        .

 

 

 

Notary Public

 

F-2

--------------------------------------------------------------------------------


 

General Contractor Affidavit and Requisition for Funds

 

TO:

 

RE:

 

The undersigned does hereby request and authorize payments totaling
                                                
                                                     Dollars as described and
itemized on Schedule A, attached, and does hereby certify that all amounts
requested for labor and/or materials are physically incorporated into the
[Project]/[Project Addition] (except for “stored” items identified as such) in
compliance with the plans and specifications approved by the addressees above,
or for services truly performed relating to the subject property.  All such
payment requests, individually and in total, are in accordance with the terms of
the executed loan documents, and represent the lesser of amounts actually due
and billed or value of work in place and services performed.

 

The undersigned further certifies that no part of the payments requested include
or contemplate rebates, commission or loans to the undersigned, their (its)
beneficiaries, agents or assigns, and that all amounts requested are solely for
the named payees and for the purposes indicated and that this requisition
includes all amounts outstanding and payable on subject property through
                                  , except for retentions.

 

The undersigned further says that no claims have been made to the affiant by,
nor is any suit now pending on behalf of, any contractor, subcontractor, laborer
or materialman and further that no chattel mortgages, conditional bills of sale,
retention of title agreements, security agreements, financing statements, or
personal property leases have been given or are outstanding as to any fixtures,
appliances, or equipment which are now installed in or upon said real property,
or the improvements thereon, arising from labor and materials included in the
construction contract.

 

The undersigned does further certify to their (its) best knowledge and opinion
that:  (a) the subcontractors and material supplies shown on the breakdown
submitted to the lender are, in their opinion, capable of performing their
contractual obligations; (b) cost projections made by the contractor are
submitted to the lender are adequate to complete the work to be done; (c) all
underground utilities and on-site and off-site improvements are now or shall be
available to the [Project]/[Project Addition], and all costs therefore are
included in the cost breakdown and contract submitted to the lender; (d) all
work in place and material furnished to date is in compliance with those plans
and specifications identified at loan closing.

 

The undersigned hereby acknowledge(s) the dependence others may place upon the
statements contained herein.  No obligation on the part of the lender or its
advisor, expressed or implied, is created by this requisition as to protection
of the owner and/or contractors, or assigns from mechanics’ or materialmen’s
lien claims, and the owner and contractor, as agreed between them, shall be
responsible for the procurement of required lien waivers, paid bills and
releases from both principal payees and all subordinate claimants thereunder and
hereby covenants and agreed to hold
                                                            , and their agents
harmless against any lien, claim or suit by any contractors, subcontractors,
mechanics or materialmen in connection with

 

F-3

--------------------------------------------------------------------------------


 

the furnishing of said services, labor and material included in the requisition
hereinabove described and all prior requisitions.

 

The undersigned do(es) agree to furnish
to                                            lien waivers from all payees named
herein within two weeks from date or prior to the next fund request whichever
shall occur first.

 

 

 

 

 

(Contractor)

 

Subscribed and sworn to before me this                      day of
                            , 200    .

 

 

 

 

 

Notary Public

 

My commission expires:

 

 

(Attach standard 1987 issue of A.I.A. G702 and G703 or equal, together with
invoices from subcontractors and major material suppliers, complete with
Schedules of Value, in support of Draw.)

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

QUARTERLY COMPLIANCE CERTIFICATE

 

, 200  

 

To:

 

FIFTH THIRD BANK (“Bank”)

 

 

8000 Maryland Ave., Ste. 1400

 

 

St. Louis, Missouri 63105

 

 

Re: Blackhawk Biofuels, LLC (“Borrower”)

 

Gentlemen:

 

1.                                       Representations and Warranties.  Each
of the representations and warranties set forth in Section 4 of the Loan
Agreement by and between Borrower and Bank, dated as of May        , 2008 (the
“Loan Agreement”), are true and complete, except as set forth on Attachment 1
hereto.

 

2.                                       No Defaults.  Except as set forth on
Attachment 2, no Default or Event of Default (as defined in the Loan Agreement)
exists as of the date hereof.

 

3.                                       Financial Covenants.  Set forth below
are calculations of the financial covenants required pursuant to Section 7.33
and Section 7.34 of the Credit Agreement.  Calculation of the financial
covenants set forth as (a) and (b) below shall not be required unless the period
covered by this Quarterly Compliance Certificate is on or after the Financial
Covenant Commencement Date.  The financial covenant calculations set forth below
have been prepared and calculated in accordance with the terms and provisions of
the Loan Agreement.  Capitalized terms used and not defined in this Assignment
shall have the meanings given to them in the Loan Agreement.

 

PERIOD COVERED:  Quarter Ended

 

(a)           Minimum Fixed Charge Coverage Ratio

 

Net Income

 

Plus:  Interest Expense

 

Plus:  Taxes

 

Plus:  Depreciation Expense

 

Plus:  Amortization Expense

 

Equals:  EBITDA

 

Less:  Taxes

 

Less:  Dividends and Distributions

 

Less:  Maintenance Capital Expenditures

 

G-1

--------------------------------------------------------------------------------


 

Equals:   Cash Available for Debt Service Requirements

 

Current Portion Long Term Debt - Prior Period

 

Plus:  Interest Expense

 

Equals:  Total Debt Service Requirements

 

Fixed Charge Coverage Ratio

 

Required Minimum Ratio*

 

In Compliance?  (Yes/No):

 

--------------------------------------------------------------------------------

* Minimum Required: 1.25 to 1.00

 

(b)           Maximum Funded Debt to EBITDA Ratio

 

Total Funded Debt

 

EBITDA

 

Funded Debt Ratio

 

Required Maximum Ratio*

 

In Compliance?  (Yes/No):

 

--------------------------------------------------------------------------------

* Maximum Required :

 

(i)                                     4.50 to 1.00 measured as of the end of
the fiscal quarter ending on the Financial Covenant Commencement Date; then

 

(ii)                                  4.50 to 1.00 measured as of the end of the
fiscal quarter ending September 30, 2009; then

 

(iii)                               4.00 to 1.00 measured as of the end of the
fiscal quarter ending December 31, 2009; and then

 

(iv)                              3.00 to 1.00 measured as of the end of each
fiscal quarter thereafter.

 

The Funded Debt to EBITDA Ratio shall be measured quarterly, on a rolling
four-quarter basis, provided, however, that to the extent that the Funded Debt
to EBITDA Ratio is measured during the first three (3) quarters following
Commencement of Production at the Biodiesel Plant, the measurement of EBITDA for
purposes of the Funded Debt to EBITDA Ratio shall be made on an annualized
basis.

 

(c)           Maximum Capital Expenditures

 

Fiscal Year to date (Maximum: $300,000 per Fiscal Year)

 

In Compliance?  (Yes/No):

 

G-2

--------------------------------------------------------------------------------


 

The foregoing Compliance Certificate is true, correct and complete.

 

 

BLACKHAWK BIOFUELS, LLC,

a Delaware limited liability company

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

G-3

--------------------------------------------------------------------------------


 

ATTACHMENT 1 TO MONTHLY COMPLIANCE CERTIFICATE

 

Exceptions to Representations and Warranties

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2 TO MONTHLY COMPLIANCE CERTIFICATE

 

Defaults and Events of Default

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

BORROWING BASE CERTIFICATE

 

[BANK TO PROVIDE FORM OF CERTIFICATE PRIOR TO THE

FIRST ADVANCE UNDER THE REVOLVING CREDIT LOAN]

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CONTRIBUTION MARGIN PRO-FORMA CERTIFICATE

 

Blackhawk Biofuels, LLC

 

 

 

 

 

 

Current Price

FOB Plant Sales Price

 

 

$

Glycerin

 

 

$

Soy Oil

 

 

$

Basis

 

 

$

Alternative Feedstock

 

 

$

Chemicals

 

 

$

 

 

 

 

% Soy Oil

 

   %

 

% Alternative Feedstock

 

   %

 

 

 

 

 

Variable Costs

 

$

 

Soy Oil Conversion

 

 

 

Animal Fat Conversion

 

 

 

Glycerin Conversion

 

 

 

 

 

 

$

 

 

 

 

FOB Plant Sales Price

 

$

 

Glycerin

 

$

 

 

 

 

$

Feedstock

 

$

 

Chemicals

 

$

 

Variable

 

$

 

 

 

 

$

 

 

 

 

Contribution Margin

 

 

$

 

I-1

--------------------------------------------------------------------------------


 

The foregoing Contribution Margin Pro-Forma Certificate is true, correct and
complete.

 

 

BLACKHAWK BIOFUELS, LLC,

a Delaware limited liability company

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

G-1

--------------------------------------------------------------------------------

 


 

SCHEDULE 1.1

 

PERMITTED LIENS

 

1.             Rights of public and quasi public utilities, if any, that may
fall within the boundaries of vacated alleys and streets.  As per An Ordinance
Vacating Streets and Alleys approved by the City Council of the City of Danville
September 19, 2006, as Ordinance No. 8499 and recorded September 20, 2006, as
Document No. 06-12386.

 

2.             Rights of way for drainage ditches, drain tiles, feeders,
laterals and underground pipes, if any.

 

3.             Ordinance No. 5624 of the City of Danville, recorded in Book 789
page 784 as Document 817299, and Ordinance No. 6823 recorded in Book 890
page 294 as Document 890321, and Ordinance No. 150 of Danville Sanitary District
recorded as Document 81-7072, providing for a lien for delinquent sewage
services, subject to rights arising prior to the filing of a notice of lien in
the Office of the Recorder of Deeds of Vermilion County, Illinois, and all
amendments thereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.10

 

REAL PROPERTY AND PERSONAL PROPERTY LEASES

 

1.             A lease for existing office space, currently on a month-to-month
basis, for rent in the amount of $600 per month.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11

 

ENVIRONMENTAL REPORTS

 

1.  Phase I Environmental Site Assessment dated November 2007 by Burns &
McDonnell Engineering Company, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.20

 

INTELLECTUAL PROPERTY

 

1.             Intellectual property rights granted to or acquired by the
Borrower under the Project General Construction Contract.

 

2.             Intellectual property rights and licenses granted to or acquired
by the Borrower under contracts and leases assumed and/or assigned to the
Borrower in connection with the Asset Purchase Agreement.

 

3.             Generally available commercial software licensed by or to the
Borrower.

 

4.             Tradenames, unregistered trademarks and trade secrets that may be
owned by the Borrower associated with the business or proposed business of the
Borrower.

 

5.             Rights and licenses acquired by the Borrower under contracts and
leases assumed by the Borrower in connection with the Asset Purchase Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.46

 

AGREEMENTS WITH AFFILIATES

 

1.             The Management and Operational Services Agreement;

 

2.             the Subordinated Loan Agreement by and among REG Ventures, LLC,
Renewable Energy Group, Inc., and Borrower, dated as of even date hereof;

 

3.             the Convertible Secured Subordinated Note in the original
principal amount of $21,700,000;

 

4.             that certain Subordinated Security Agreement given by Borrower to
REG Ventures, LLC, dated as of even date hereof;

 

5.             that certain Subordinated Mortgage of Leasehold, Security
Agreement, Assignment of Rents and Leases and Fixture Filing between Borrower
and REG Ventures, LLC, dated as of even date hereof;

 

6.             that certain Unit Purchase Warrant given by Borrower in favor of
REG Ventures, LLC, dated as of even date hereof; and

 

7.             the Project Addition Construction Contract by and between
Borrower and REG Construction & Technology Services, LLC, dated May 9, 2008.

 

--------------------------------------------------------------------------------